


EXHIBIT 10.1


Published CUSIP Numbers: 96925EAD1
96925EAE9
96925EAF6

--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
Dated as of August 31, 2012
among
THE WILLIAM CARTER COMPANY,
as U.S. Borrower,
THE GENUINE CANADIAN CORP.
as Canadian Borrower

and
BANK OF AMERICA, N.A.,
as Administrative Agent, U.S. Dollar Facility Swing Line Lender,
U.S. Dollar Facility L/C Issuer and Collateral Agent,


BANK OF AMERICA, N.A., CANADA BRANCH
as Canadian Agent, Multicurrency Facility Swing Line Lender
and Multicurrency Facility L/C Issuer


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
The Other Lenders Party Hereto
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger and Sole Bookrunning Manager,
and
ROYAL BANK OF CANADA,SUNTRUST BANK
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation AgentsFIFTH THIRD BANK,
as a Lender
CAHILL GORDON & REINDEL LLP
80 Pine Street
New York, New York 10005

--------------------------------------------------------------------------------






-#PageNum#-
         

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
1.01
Defined Terms
2


1.02
Other Interpretive Positions
49


1.03
Accounting Terms
52


1.04
Rounding
53


1.05
Times of Day
53


1.06
Letter of Credit Amounts
53


1.07
Resolution of Drafting Ambiguities
53


1.08
Exchange Rate; Currency Equivalents; Reduction of Commitments
53


1.09
Additional Alternative Currencies
55


1.10
Change of Currency
56



ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS
2.01
Revolving Loans
56


2.02
Borrowings, Conversions and Continuations of Revolving Loans
57


2.03
Letters of Credit
60


2.04
Swing Line Loans
73


2.05
Prepayments
79


2.06
Termination or Reduction of Commitments
82


2.07
Repayment of Loans
82


2.08
Interest
82


2.09
Fees
84


2.10
Computation of Interest and Fees
85


2.11
Evidence of Debt
85


2.12
Payments Generally; Administrative Agent's and Canadian Agent's Clawback
86


2.13
Sharing of Payments by Lenders
89


2.14
Incremental Credit Extensions
90


2.15
Cash Collateral
93


2.16
Defaulting Lenders
95














i

--------------------------------------------------------------------------------


Page
ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01
Taxes
97


3.02
Illegality
100


3.03
Inability to Determine Rates
101


3.04
Increased Costs; Reserves on Eurodollar Rate Loans
101


3.05
Compensation for Losses
103


3.06
Mitigation Obligations; Replacement of Lenders
104


3.07
Survival
105



ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01
[Reserved]
105


4.02
Conditions to All Credit Extensions
105


4.03
Conditions of Second Amendment and Restatement
105



ARTICLE V

REPRESENTATIONS AND WARRANTIES
5.01
Existence, Qualification and Power; Compliance with Laws
108


5.02
Authorization; No Contravention
108


5.03
Governmental Authorization; Other Consents
108


5.04
Binding Effect
109


5.05
Financial Statements; No Material Adverse Effect
109


5.06
Litigation
110


5.07
No Default
110


5.08
Properties
110


5.09
Environmental Matters
111


5.10
Insurance
112


5.11
Taxes
112


5.12
ERISA Compliance
113


5.13
Subsidiaries; Equity Interests
114


5.14
Margin Regulations; Investment Company Act
114


5.15
Disclosure
114


5.16
Compliance with Laws
114


5.17
Solvency
115










ii

--------------------------------------------------------------------------------


Page
5.18
Intellectual Property Matters
115


5.19
Perfection, Etc
115


5.20
Anti-Terrorism Law
115



ARTICLE VI

AFFIRMATIVE COVENANTS
6.01
Financial Statements
117


6.02
Certificates; Other Information
118


6.03
Notices
120


6.04
Payment of Obligations
121


6.05
Preservation of Existence, Etc.
121


6.06
Maintenance of Properties
121


6.07
Maintenance of Insurance
122


6.08
Compliance with Laws
122


6.09
Books and Records
123


6.10
Inspection Rights
123


6.11
Use of Proceeds
123


6.12
Compliance with Environmental Laws
123


6.13
Additional Collateral; Additional Subsidiary Guarantors
124


6.14
Security Interests; Further Assurances
126


6.15
Information Regarding Collateral
126


6.16
Designation of Subsidiaries
127



ARTICLE VII

NEGATIVE COVENANTS
7.01
Liens
127


7.02
Investments
130


7.03
Indebtedness and Disqualified Capital Stock
133


7.04
Fundamental Changes
136


7.05
Asset Sales
137


7.06
Restricted Payments
138


7.07
Change in Nature of Business/Partnerships/Accounting Changes
140


7.08
Transactions with Affiliates
140


7.09
Sales and Leasebacks
141


7.10
Clauses Restricting Restricted Subsidiary Distributions
141


7.11
Use of Proceeds
143


7.12
Financial Covenants
143


7.13
Acquisitions
143


7.14
Modifications of Organization Documents and Other Documents, Etc.
143


7.15
Prepayments, Etc. of Indebtedness
144




iii

--------------------------------------------------------------------------------


Page
ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES
8.01
Events of Default
144


8.02
Remedies upon Event of Default
147


8.03
Application of Funds
148



ARTICLE IX

ADMINISTRATIVE AGENT, CANADIAN AGENT AND COLLATERAL AGENT
9.01
Appointment and Authority
149


9.02
Rights as a Lender
149


9.03
Exculpatory Provisions
150


9.04
Reliance by Agents
150


9.05
Delegation of Duties
151


9.06
Resignation of Agent
151


9.07
Non-Reliance on Agent and Other Lenders
152


9.08
No Other Duties, Etc.
152


9.09
Agent May File Proofs of Claim
152


9.10
Collateral and Guarantee Matters
153


9.11
Treasury Management Agreements and Swap Contracts
154


9.12
Withholding
154


























iv

--------------------------------------------------------------------------------


ARTICLE X

MISCELLANEOUS
10.01
Amendments, Etc.
155


10.02
Notices; Effectiveness; Electronic Communication
157


10.03
No Waiver; Cumulative Remedies
159


10.04
Expenses; Indemnity; Damage Waiver
160


10.05
Payments Set Aside
163


10.06
Successors and Assigns
163


10.07
Treatment of Certain Information; Confidentiality
170


10.08
Right of Setoff
170


10.09
Interest Rate Limitation
171


10.10
Counterparts; Integration; Effectiveness
171


10.11
Survival of Representations and Warranties
172


10.12
Severability
172


10.13
Replacement of Lenders
172


10.14
Governing Law, Jurisdiction; Etc.
173


10.15
Waiver of Jury Trial
174


10.16
No Advisory or Fiduciary Responsibility
174


10.17
USA Patriot Act Notice
175


10.18
Judgment Currency
175


10.19
Amendment and Restatement
176


 
 
 
SIGNATURES
S-1






v

--------------------------------------------------------------------------------




SCHEDULES
1.01(a)
Mandatory Cost Formula

1.01(b)
Mortgaged Property

2.01
Commitments

2.03
Existing Letters of Credit

5.09
Environmental Matters

5.13(a)
Subsidiaries

5.13(b)
Equity Interests

5.18
Intellectual Property

7.02
Existing Investments

7.03
Existing Indebtedness

7.08(e)
Affiliate Transactions

10.02
Administrative Agent’s Office; Canadian Agent’s Office; Certain Addresses for
Notices

10.06
Processing and Recordation Fees

EXHIBITS
Exhibit A-1    Form of Borrowing or Conversion Notice
Exhibit A-2    Form of Prepayment Notice
Exhibit B-1    Form of U.S. Dollar Facility Swing Line Loan Notice
Exhibit B-2    Form of Multicurrency Facility Swing Line Loan Notice
Exhibit C-1    Form of U.S. Dollar Facility Revolving Loan Note
Exhibit C-2    Form of Multicurrency Facility Revolving Loan Note
Exhibit C-3    Form of U.S. Dollar Facility Swing Line Loan Note
Exhibit C-4    Form of Multicurrency Facility Swing Line Loan Note
Exhibit D    Form of Compliance Certificate
Exhibit E    Form of Assignment and Assumption
Exhibit F    Form of Guarantee Agreement
Exhibit G    Form of Security Agreement
Exhibit H    Form of Perfection Certificate
Exhibit I    [Reserved]
Exhibit J    Form of Appointment of Collateral Agent
Exhibit K    [Reserved]
Exhibit L    Form of Tax Status Certificates
Exhibit M    Form of Delaware LLC Holding Company Pledge Agreement



vi
         

--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of August 31, 2012, among THE WILLIAM CARTER COMPANY, a Massachusetts
corporation (the “U.S. Borrower”), the Canadian Borrower (as defined), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent, U.S.
Dollar Facility Swing Line Lender (in such capacity, the “U.S. Dollar Facility
Swing Line Lender”), U.S. Dollar Facility L/C Issuer (as defined) and Collateral
Agent (in such capacity, the “Collateral Agent”), BANK OF AMERICA, N.A., CANADA
BRANCH, as Canadian Agent, Multicurrency Facility Swing Line Lender (in such
capacity, the “Multicurrency Facility Swing Line Lender”) and as a Multicurrency
Facility L/C Issuer (as defined), JPMORGAN CHASE BANK, N.A., as Syndication
Agent (in such capacity, the “Syndication Agent”), ROYAL BANK OF CANADA,
SUNTRUST BANK and U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents (in
such capacities, the “Co-Documentation Agents”) and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, as Sole Lead Arranger and Sole Bookrunning Manager
(in such capacities, the “Arranger”).
WHEREAS, the U.S. Borrower, the Lenders, Bank of America, N.A., as
administrative agent, collateral agent, letter of credit issuer and swingline
lender, and the other parties previously entered into that certain credit
agreement, dated as of October 15, 2010 (the “Original Credit Agreement”);


WHEREAS, the Original Credit Agreement was amended and restated (the “First
Amended and Restated Credit Agreement”) on December 22, 2011 (the “First
Restatement Date”) to add the Canadian Borrower and to provide for Multicurrency
Facility Revolving Loans, Multicurrency Facility Letters of Credit and
Multicurrency Facility Swing Line Loans;


WHEREAS, the Borrowers have requested that the First Amended and Restated Credit
Agreement be amended and restated on the Second Restatement Date as set forth
herein, which amendment and restatement shall become effective upon the Second
Restatement Date;
 
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the First Amended and Restated Credit Agreement and that this Agreement amend
and restate in its entirety the First Amended and Restated Credit Agreement and
re-evidence the “Obligations” (under, and as defined in, the First Amended and
Restated Credit Agreement) outstanding on the Second Restatement Date as
contemplated hereby; and
 
WHEREAS, except as otherwise provided herein, all Obligations are and shall
continue to be secured by all Collateral on which a Lien is granted to the
Collateral Agent pursuant to any Loan Document.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions

1

--------------------------------------------------------------------------------


and covenants herein contained, the parties hereto agree to amend and restate
the First Amended and Restated Credit Agreement, and the First Amended and
Restated Credit Agreement is hereby amended and restated in its entirety as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition (including, without limitation, Indebtedness assumed by the U.S.
Borrower or any of its Restricted Subsidiaries), whether paid in cash or by
exchange of Equity Interests or of properties or otherwise and whether payable
at or prior to the consummation of such Permitted Acquisition or deferred for
payment at any future time, whether or not any such future payment is subject to
the occurrence of any contingency, and includes any and all payments
representing the purchase price and any assumptions of Indebtedness, “earn-outs”
and other similar agreements to make any payment the amount of which is, or the
terms of payment of which are, in any respect subject to or contingent upon the
revenues, income, cash flow or profits (or the like) of any Person or business
acquired in such Permitted Acquisition; provided that any such future payment
that is subject to a contingency shall not be considered Acquisition
Consideration except for any such payment which has become due and payable, at
which point such payment shall be deemed Acquisition Consideration.
“Additional Lender” has the meaning assigned to such term in Section 2.14.
“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent hereunder, and includes any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the U.S.
Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, however, that, for
purposes of Section 7.08, the term “Affiliate” shall also include another Person
that directly or indirectly owns more than 10% of the Voting Stock of such
Person.
“Affiliated Charitable Organization” means any charitable organization that is
an Affiliate of the U.S. Borrower or any Restricted Subsidiary that meets the
requirements of Section 501(c)(3) of the Code to the extent, and only for so
long as, such organization is eligible to receive tax-deductible contributions
in accordance with Section 170 of the Code.

2

--------------------------------------------------------------------------------


“Agent Parties” has the meaning assigned to such term in Section 10.02(c).
“Agents” means the Administrative Agent, the Collateral Agent, the Canadian
Agent, any Facility Agent and the Arranger; and “Agent” shall mean any of them.
“Aggregate Commitments” means the Commitments of all of the Lenders.
“Aggregate Multicurrency Facility Commitments” means the Multicurrency Facility
Commitments of all of the Multicurrency Facility Lenders.
“Aggregate U.S. Dollar Facility Commitments” means the U.S. Dollar Facility
Commitments of all of the U.S. Dollar Facility Lenders.
“Agreement” has the meaning assigned to such terms in the introductory paragraph
hereto.
“Agreement Currency” has the meaning assigned to such term in Section 10.18.
“Alternative Currency” means any currency that is approved in accordance with
Section 1.09(a).
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the applicable Facility Agent or L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Multicurrency Facility Commitments and $35,000,000. The Alternative
Currency Sublimit is part of, and not in addition to, the Aggregate
Multicurrency Facility Commitments.
“Anti-Terrorism Laws” has the meaning assigned to such term in Section 5.20.
“Applicable Commitment Fee Rate” means a rate equal to (a) from and including
the Second Restatement Date until the delivery of financial statements for the
first fiscal quarter ending after the Second Restatement Date, 0.35% per annum
and (b) thereafter, a percentage per annum determined by reference to the Lease
Adjusted Leverage Ratio in effect from time to time as set forth below:

3

--------------------------------------------------------------------------------






Pricing Level
Lease Adjusted
Leverage Ratio
Applicable Commitment Fee Rate
I
> 3.00:1.00
0.45%
II
< 3.00:1.00
> 2.50:1.00
0.40%
III
< 2.50:1.00
> 2.00:1.00
0.35%
IV
< 2.00:1.00
0.30%



Any increase or decrease in the Applicable Commitment Fee Rate resulting from a
change in the Lease Adjusted Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered with respect to the financial statements for the most recently ended
fiscal quarter or fiscal year, as applicable pursuant to Section 6.02(b) and be
based on the Lease Adjusted Leverage Ratio set forth therein; provided that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then the Pricing Level I set forth in the table above shall apply as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered until the Compliance Certificate is delivered.
If, at a time when this Agreement is in effect or any unpaid Obligations are
outstanding (other than indemnities and other contingent obligations not yet due
and payable) or at a time within 91 days after the date upon which all Loans and
L/C Obligations have been repaid and all Commitments have been terminated, as a
result of any restatement of or other adjustment to the financial statements of
the U.S. Borrower or Holdings or for any other reason, the U.S. Borrower or the
Required Lenders determine that (i) the Lease Adjusted Leverage Ratio as
calculated by the U.S. Borrower or Holdings as of any applicable date was
inaccurate and (ii) a proper calculation of the Lease Adjusted Leverage Ratio
would have resulted in higher pricing for such period, each applicable Borrower
shall immediately and retroactively be obligated to pay to the applicable
Facility Agent, for the account of the applicable Lenders promptly on demand by
each applicable Facility Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the U.S. Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by such Facility Agent or any Lender), an amount equal to the excess of the
amount of fees that should have been paid for such period over the amount of
fees actually paid for such period; provided, that such inaccuracy shall not in
any event be deemed retroactively to be an Event of Default pursuant to Section
8.01(a) if such amount is paid promptly on demand as set forth above. This
paragraph shall not limit the rights of the Administrative Agent, the applicable
Facility Agent or any Lender, as the case may be, under Section 2.08(b) or under
Article VIII. Each Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.
“Applicable Rate” means (i) from and including the Second Restatement Date until
the delivery of financial statements for the first fiscal quarter ending after
the Second Restatement

4

--------------------------------------------------------------------------------


Date, (A) 0.75% with respect to Loans that are Base Rate Loans, Canadian U.S.
Base Rate Loans or Canadian Prime Rate Loans and 0.875% with respect to
commercial Letters of Credit and (B) 1.75% with respect to Loans that are
Eurodollar Rate Loans and standby Letters of Credit and (ii) thereafter, a
percentage per annum determined by reference to the Lease Adjusted Leverage
Ratio in effect from time to time as set forth below:








Pricing Level
Lease Adjusted
Leverage Ratio
Applicable Rate


Base Rate Loans, Canadian U.S. Base Rate Loans and Canadian Prime Rate Loans
Commercial Letters of Credit
Eurodollar Rate Loans and standby Letters of Credit
I
> 3.00:1.00
1.25%
1.13%
2.25%
II
< 3.00:1.00
> 2.50:1.00
1.00%
1.00%
2.00%
III
< 2.50:1.00
> 2.00:1.00
0.75%
0.88%
1.75%
IV
< 2.00:1.00
0.50%
0.75%
1.50%



Any increase or decrease in the Applicable Rate resulting from a change in the
Lease Adjusted Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b) with respect to the financial statements for the
most recently ended fiscal quarter or fiscal year, as applicable, and be based
on the Lease Adjusted Leverage Ratio set forth therein; provided that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then the Pricing Level I set forth in the table above shall apply as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered until the Compliance Certificate is delivered.
If, at a time when this Agreement is in effect or any unpaid Obligations are
outstanding (other than indemnities and other contingent obligations not yet due
and payable) or at a time within 91 days after the date upon which all Loans and
L/C Obligations have been repaid and all Commitments have been terminated, as a
result of any restatement of or other adjustment to the financial statements of
the U.S. Borrower or Holdings or for any other reason, the U.S. Borrower or the
Required Lenders determine that (i) the Lease Adjusted Leverage Ratio as
calculated by the U.S. Borrower or Holdings as of any applicable date was
inaccurate and (ii) a proper calculation of the Lease Adjusted Leverage Ratio
would have resulted in higher pricing for such period, the applicable Borrower
shall immediately and retroactively be obligated to pay to the applicable
Facility Agent for the account of the applicable Lenders or the applicable L/C
Issuer, as the case may be, promptly on demand by the applicable Facility Agent
(or, after the

5

--------------------------------------------------------------------------------


occurrence of an actual or deemed entry of an order for relief with respect to
the U.S. Borrower under the Bankruptcy Code of the United States, automatically
and without further action by the Administrative Agent, the applicable Facility
Agent, any Lender or any L/C Issuer), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period; provided, that such
inaccuracy shall not in any event be deemed retroactively to be an Event of
Default pursuant to Section 8.01(a) if such amount is paid promptly on demand as
set forth above. This paragraph shall not limit the rights of the Administrative
Agent, the applicable Facility Agent, any Lender or any L/C Issuer, as the case
may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII.
Each Borrower’s obligations under this paragraph shall survive the termination
of the Commitments and the repayment of all other Obligations hereunder.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Multicurrency Facility L/C Issuer, as the case may be, to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.
“Approved Fund” means any Fund that is advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
advises or manages a Lender.
“Arranger” has the meaning assigned to such term in the introductory paragraph
hereto.
“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to (other than
the U.S. Borrower or any Subsidiary Guarantor), or any exchange of property
with, any Person (other than an exchange where the U.S. Borrower or a Subsidiary
Guarantor is the only Person to which any property is provided in such
exchange), in one transaction or a series of transactions, of all or any part of
the U.S. Borrower’s or any of its Restricted Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Equity Interests of any of the U.S. Borrower’s Restricted
Subsidiaries, other than (i) inventory (or other assets, including Cash
Equivalents and intellectual property) sold, leased or licensed in the ordinary
course of business, (ii) obsolete, worn out or surplus property sold in the
ordinary course of business (or in the case of leased or subleased properties,
properties which are no longer useful or necessary in the U.S. Borrower’s or any
of its Restricted Subsidiaries’ businesses and disposed of in the ordinary
course of business), and (iii) to the extent not resulting in aggregate proceeds
in any fiscal year in excess of $20,000,000, sales of other assets in such
fiscal year for aggregate consideration of less than $10,000,000 with respect to
any transaction or series of related transactions.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the applicable Facility Agent, in
substantially the form of

6

--------------------------------------------------------------------------------


Exhibit E or any other form approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligation, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries as of December 29, 2007, January 3, 2009 and
January 2, 2010 and the related consolidated statements of operations,
shareholders’ equity and cash flows for the fiscal years ended December 29,
2007, January 3, 2009 and January 2, 2010, including the notes thereto, in each
case, as restated for the fiscal years ended December 29, 2007 and January 3,
2009.
“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.03(b)(iii).
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is
a rate set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.
“BIA” shall mean Bankruptcy and Insolvency Act (Canada), as amended, and any
successor thereto, and any regulations promulgated thereunder, as in effect from
time to time.
“Borrower Materials” has the meaning assigned to such term in Section 6.02.
“Borrowers” means the U.S. Borrower and the Canadian Borrower.
“Borrowing” means a Revolving Loan Borrowing, a Swing Line Borrowing or a
borrowing of Incremental Term Loans, as the context may require.
“Borrowing or Conversion Notice” means a notice of (a) a Revolving Loan
Borrowing, (b) a borrowing of an Incremental Term Loan, (c) a conversion of
Loans from one Type to the other, or (d) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be executed by
the applicable Borrower, and substantially in the form of Exhibit A-1.

7

--------------------------------------------------------------------------------


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the jurisdiction where the Administrative Agent’s Office
with respect to Obligations under the U.S. Dollar Facility Revolving Loans, U.S.
Dollar Facility Commitments, U.S. Dollar Facility L/C Obligations, or U.S.
Dollar Facility Swing Line Loans is located and, if such day relates to any
Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market;
provided that, when used in connection with any Multicurrency Facility Revolving
Loan, Multicurrency Facility Commitment, Multicurrency Facility L/C Obligations,
or Multicurrency Facility Swing Line Loan, the term “Business Day” shall also
exclude (i) with respect to the Canadian Agent, any day on which commercial
banks in Ontario or in the jurisdiction where the Canadian Agent’s principal
Canadian lending branch is located are authorized or required by law to remain
closed and (ii) with respect to any other applicable Facility Agent, any day on
which commercial banks in the jurisdiction where such applicable Facility
Agent’s principal lending branch is located are authorized or required by law to
remain closed.
“Canadian Agent” means Bank of America, N.A., Canada Branch in its capacity as
Canadian agent hereunder, and includes any successor Canadian agent.
“Canadian Agent’s Office” means the Canadian Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Canadian Agent may from time to time notify to the Canadian
Borrower and the Lenders.
“Canadian Amalgamation” means the amalgamation of Northstar Canadian Operations
Corp. with its wholly-owned subsidiary 1854237 Ontario Limited and with Bonnie
Togs Children’s Limited and The Genuine Canadian Corp., each a wholly-owned
subsidiary of 1854237 Ontario Limited under subsection 177(1) of the Business
Corporation Act (Ontario).
“Canadian Anti-Terrorism Laws” means the anti-terrorist provisions of the
Criminal Code (Canada), the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada), the United Nations Suppression of Terrorism Regulations
and the Anti-terrorism Act (Canada) and all regulations and orders made
thereunder.
“Canadian Benefit Plans” means all material employee benefit plans or
arrangements maintained or contributed to by the Canadian Borrower that are not
Canadian Pension Plans, including all profit sharing, savings, supplemental
retirement, retiring allowance, severance, pension, deferred compensation,
welfare, bonus, incentive compensation, phantom stock, legal services,
supplementary unemployment benefit plans or arrangements and all life, health,
dental and disability plan and arrangements in which the employees or former
employees of the Canadian Borrower participate or are eligible to participate
but excluding all stock option or stock purchase plans.
“Canadian Borrower” means The Genuine Canadian Corp., an Ontario corporation (as
successor by amalgamation to Northstar Canadian Operations Corp.).
“Canadian Dollar” or “C$” mean lawful money of Canada.

8

--------------------------------------------------------------------------------


“Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
determined by the Administrative Agent or the applicable Multicurrency Facility
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Canadian Dollars with Dollars.
“Canadian Pension Plans” means all plans and arrangements which are or which are
intended to be registered under or subject to pension minimum standards
legislation in Canada that is established, maintained or contributed to by the
Canadian Borrower for its employees or former employees.
“Canadian Prime Rate” means, at any time, the greater of (i) the average of the
rates of interest per annum equal to the per annum rate of interest quoted,
published and commonly known in Canada as the “prime rate” or which Bank of
America, N.A., Canada Branch establishes at its main office in Toronto, Ontario
as the reference rate of interest in order to determine interest rates for loans
in Canadian Dollars to its Canadian borrowers and (ii) the sum of (x) the
average of the rates per annum for Canadian Dollar bankers’ acceptances having a
term of one month that appears on the Reuters Screen CDOR Page as of 10:00 a.m.
(Toronto time) on the date of determination, as reported by the Administrative
Agent (and if such screen is not available, any successor or similar service as
may be selected by the Administrative Agent), and (y) 1/2 of 1.00%, in each
case, adjusted automatically with each quoted or published change in such rate,
all without the necessity of any notice to the U.S. Borrower, the Canadian
Borrower or any other Person.
“Canadian Prime Rate Loans” means Multicurrency Facility Revolving Loans and
Multicurrency Facility Swing Line Loans for which the applicable rate of
interest is based upon the Canadian Prime Rate.
“Canadian Reorganization” means (i) the transactions contemplated by the
Canadian Reorganization Documents, (ii) the Canadian Amalgamation and (iii) any
transactions related to the foregoing.
“Canadian Reorganization Documents” means the Forward Subscription Agreement,
the Contribution Agreement, the documentation relating to the Northstar Loan,
including the Northstar Security Agreement, and the Organization Documents of
the Delaware LLC Holding Company.
“Canadian U.S. Base Rate” means, at any time, the rate of interest per annum
equal to the greatest of (i) the rate which the principal office of the Canadian
Agent in Toronto, Ontario announces from time to time as the reference rate of
interest for loans in Dollars to its Canadian borrowers; (ii) the Federal Funds
Rate (expressed as a 365/366 day rate) plus 0.50% and (iii) the Eurodollar Rate
plus 1.00%, in each case adjusted automatically with each change in such rates
all without the necessity of any notice to the Canadian Borrower or any other
Person.
“Canadian U.S. Base Rate Loans” means Multicurrency Facility Revolving Loans and
Multicurrency Facility Swing Line Loans for which the applicable rate of
interest is based on the

9

--------------------------------------------------------------------------------


Canadian U.S. Base Rate.
“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
applicable L/C Issuer or the applicable Swing Line Lender (as applicable) and,
if applicable, the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swing Line Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the applicable L/C Issuer or Swing Line Lender benefiting from
such collateral shall agree in its sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to (a)
the Administrative Agent and (b) the applicable L/C Issuer or the applicable
Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means, as to any Person, (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof having maturities of not more than one year
from the date of acquisition by such Person; provided the full faith and credit
of the United States is pledged in support thereof; (b) time deposits,
certificates of deposit and bankers’ acceptances of any Lender or any commercial
bank, or which is the principal banking subsidiary of a bank holding company, in
each case, organized under the laws of the United States, any state thereof or
the District of Columbia having, capital and surplus aggregating in excess of
$500,000,000 with maturities of not more than one year from the date of
acquisition by such Person; (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into with any bank meeting the qualifications specified in
clause (b) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities; (d) commercial paper issued by
any Person incorporated in the United States rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
and in each case maturing not more than one year after the date of acquisition
by such Person; (e) direct obligations issued by any state of the United States
or any political subdivision thereof having one of the two highest rating
categories obtainable from either S&P or Moody’s with maturities of not more
than one year from the date of acquisition thereof; (f) demand deposit accounts
maintained in the ordinary course of business with any Lender or any commercial
bank, or which is the principal banking subsidiary of a bank holding company, in
each case, organized under the laws of the United States, any state thereof or
the District of Columbia having capital and surplus aggregating in excess of
$500,000,000; (g) investments in money market funds substantially all of whose
assets comprise securities of the types described in clauses (a) through (f)
above; and (h) in the case of Foreign Subsidiaries, Investments made locally of
a type

10

--------------------------------------------------------------------------------


comparable to those described in clauses (a) through (g) of this definition.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, order, policy, rule,
regulation or treaty, (b) any change in any law, order, policy, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means, at any time,
(a)    the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger, amalgamation or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the U.S. Borrower and its Restricted Subsidiaries, taken as a whole, to any
“person” (as that term is used in Section 13(d)(3) of the Exchange Act);
(b)    Holdings shall cease to own 100% of the Equity Interests of the U.S.
Borrower;
(c)    the adoption of a plan relating to the liquidation or dissolution of
Holdings or the U.S. Borrower;
(d)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, 35% or more of the
Voting Stock of Holdings, measured by voting power rather than number of shares;
or
(e)    the first day on which a majority of the members of the board of
directors of Holdings are not Continuing Directors.

11

--------------------------------------------------------------------------------


“Closing Date” means October 15, 2010.
“Co-Documentation Agents” has the meaning assigned to such term in the
introductory paragraph hereto.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means, collectively, all of the Security Agreement Collateral, the
Mortgaged Property and all other property of whatever kind and nature subject or
purported to be subject from time to time to a Lien under any Security Document.
“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph hereto, and includes any successor collateral agent.
“Commitment” means a U.S. Dollar Facility Commitment or a Multicurrency Facility
Commitment, as applicable.
“Commitment Increase” means a U.S. Dollar Facility Commitment Increase or a
Multicurrency Facility Commitment Increase, as applicable.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated EBITDAR” means, for any period, (a) Consolidated Net Income for
such period plus (b) the following (without duplication) to the extent deducted
in calculating such Consolidated Net Income (and not added back in the
definition thereof):
(i)    total interest expense,
(ii)    provisions for taxes (including any taxes actually paid and franchise
taxes) of the U.S. Borrower and its Restricted Subsidiaries based upon income as
reflected in the provision for income taxes in the U.S. Borrower’s (or, if so
delivered pursuant to Section 6.01, Holdings’) consolidated financial
statements, subject to adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any),
(iii)    depreciation and amortization expense of the U.S. Borrower and its
Restricted Subsidiaries,
(iv)    non-cash charges and expenses of the U.S. Borrower and its Restricted
Subsidiaries (including any non-cash charges resulting from purchase accounting,
but excluding any such charge or expense that constitutes an accrual of or a
reserve for potential cash charges for any future period or amortization of a
prepaid cash item that was paid in a prior period),
(v)    expenses incurred in connection with any Investment made pursuant to
Section 7.02(f), (h), (o) or (r), any issuance of Disqualified Capital Stock,
any Debt Issuance or any issuance of Equity Interests of Holdings (in each case,
whether or not consummated), or early extinguishment of Indebtedness,

12

--------------------------------------------------------------------------------


(vi)    to the extent actually reimbursed, expenses incurred to the extent
covered by indemnification provisions in any agreement in connection with a
Permitted Acquisition,
(vii)    to the extent covered by insurance under which the insurer has been
properly notified and has not denied or contested coverage, expenses with
respect to liability or casualty events or business interruption,
(viii)    non-recurring or unusual charges in an aggregate of $20,000,000 during
any four quarter period;
(ix)    fees and expenses in connection with refinancings permitted by Section
7.15;
(x)    unrealized losses and minus unrealized gains in respect of Swap
Contracts;
(xi)    Transaction Costs and Second Restatement Transaction Costs; and
(xii)    Rent Expense;
minus (c) non-cash items increasing Consolidated Net Income (other than with
respect to cash actually received in prior periods but not recognized as income
until the current period and other than with respect to the accrual of revenue
or the reversal of any accrual of, or reserve for, anticipated cash charges made
in any prior period) minus (d) cash interest income for such period.
Consolidated EBITDAR shall be calculated on a Pro forma Basis to give effect
to any Specified Transaction (other than any Permitted Acquisitions involving
the payment of Acquisition Consideration of less than $1,000,000) consummated at
any time on or after the first day of the relevant Test Period and on or prior
to the calculation date as if each Permitted Acquisition had been effected on
the first day of such period and as if each such Asset Sale had been consummated
on the day prior to the first day of such period.
“Consolidated Fixed Charge Coverage Ratio” means, for any Test Period, the ratio
of (a) Consolidated EBITDAR for such Test Period to (b) Consolidated Fixed
Charges for such Test Period.
“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for the U.S. Borrower and its Restricted
Subsidiaries on a consolidated basis equal to (i) Consolidated Interest Expense
and (ii) Rent Expense for such period.
“Consolidated Indebtedness” means, as at any date of determination, the
aggregate amount of all Indebtedness of the U.S. Borrower and its Restricted
Subsidiaries required to be shown as a liability on a consolidated balance sheet
of the U.S. Borrower and its Restricted Subsidiaries on such date, determined on
a consolidated basis in accordance with GAAP, but excluding Indebtedness of the
U.S. Borrower and its Restricted Subsidiaries (i) of the type

13

--------------------------------------------------------------------------------


referred to in clause (c) of the definition of “Indebtedness” and (ii) of the
type referred to in clause (b) of the definition of “Indebtedness” for which the
reimbursement obligation is contingent or unmatured or in respect of which the
reimbursement obligation has been paid or extinguished. For the avoidance of
doubt, “Consolidated Indebtedness” shall also exclude Indebtedness of the U.S.
Borrower and its Restricted Subsidiaries of the type referred to in clause (h)
of the definition of “Indebtedness” to the extent it relates to Indebtedness
described in clauses (i) or (ii) of the immediately preceding sentence.
“Consolidated Interest Expense” means, for any period, the total consolidated
cash interest expense of the U.S. Borrower and its Restricted Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, net of
cash interest income, plus, without duplication, imputed interest on
Attributable Indebtedness of the U.S. Borrower and its Restricted Subsidiaries
for such period; provided that (i) to the extent directly related to the
Transaction or the Second Restatement Date Transaction, debt issuance costs,
debt discount or premium and other financing fees and expenses, together with
any amortization in respect thereof, shall be excluded from the calculation of
Consolidated Interest Expense and (ii) Consolidated Interest Expense shall be
calculated after giving effect to Swap Contracts (including associated costs),
but excluding unrealized gains and losses with respect to Swap Contracts.
Consolidated Interest Expense shall be calculated on a Pro forma Basis to give
effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test Period and the period on or prior to the
calculation date in connection with any Specified Transactions (other than any
Permitted Acquisitions involving the payment of Acquisition Consideration of
less than $1,000,000) as if such incurrence, assumption, repayment or
extinguishing had been effected on the first day of such period.
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the U.S. Borrower and its Restricted Subsidiaries determined on a
consolidated basis for such period taken as a single accounting period in
conformity with GAAP, provided that there shall be excluded to the extent
otherwise included therein, without duplication:
(a)    the income (or loss) of any Person that is not a Restricted Subsidiary of
the U.S. Borrower, or that is accounted for by the equity method of accounting,
except to the extent of the amount of dividends or other distributions actually
paid to the U.S. Borrower or any of its Restricted Subsidiaries by such Person
during such period;
(b)    subject to the last paragraph of the definition of Consolidated EBITDAR,
the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the U.S. Borrower or is merged into or amalgamated or
consolidated with the U.S. Borrower or any of its Restricted Subsidiaries or
that Person’s assets are acquired by the U.S. Borrower or any of its Restricted
Subsidiaries;
(c)    the cumulative effect of a change in accounting principles as well as any
current period impact of new accounting pronouncements including those related
to purchase accounting;

14

--------------------------------------------------------------------------------


(d)    the income of any Restricted Subsidiary of the U.S. Borrower (other than
a Loan Party) to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of that income is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Restricted Subsidiary;
(e)    any net after-tax gains or losses attributable to the early
extinguishment of Indebtedness, including any write-off of debt issuance costs
incurred in the Refinancing;
(f)    any net unrealized gain or loss (after any offset) resulting from
currency translation gains or losses related to currency remeasurements of
Indebtedness (including any net gain or loss resulting from obligations under
any Swap Contracts for currency exchange risk) and any foreign currency
translation gains or losses;
(g)    any adjustments resulting from the application of FASB Interpretation No.
45 (Guarantees);
(h)    any impairment charge or asset write-off or write-down (other than a
write down of accounts receivable or inventory), including impairment charges or
asset write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP;
(i)    inventory purchase accounting adjustments and amortization, impairment
and other non-cash charges (including asset revaluations) resulting from
purchase accounting adjustments with respect to any Permitted Acquisition;
(j)    non-cash compensation charges, including any such charges arising from
stock options, restricted stock grants or other equity-incentive programs;
(k)    any after-tax gains or losses attributable to Asset Sales or returned
surplus assets of any Pension Plan; and
(l)    (to the extent not included in clauses (a) through (k) above) any net
extraordinary gains or net extraordinary losses.
“Continuing Directors” means, as of any date of determination, any member of the
board of directors of Holdings who: (a) was a member of such board of directors
on the Closing Date; or (b) was nominated for election or elected to such board
of directors with the approval of a majority of the Continuing Directors who
were members of such board at the time of such nomination or election.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument, contract, indenture,
mortgage, deed of trust, undertaking or other instrument to which such Person is
a party or by which it or any of its property is bound or to which it or any of
its properties is subject.

15

--------------------------------------------------------------------------------


“Contribution Agreement” means that certain contribution agreement dated
December 22, 2011 pursuant to which the U.S. Borrower agreed to contribute
capital to the Delaware LLC Holding Company.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covenant Transaction” has the meaning assigned to such term in Section 1.08(c).
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debt Issuance” means the incurrence by the U.S. Borrower or any of its
Restricted Subsidiaries of any Indebtedness pursuant to Section 7.03(d), (m),
(p), (r) or (s) after the Closing Date.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Deemed Year” has the meaning assigned to such term in Section 2.10.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” has the meaning assigned to such term in Section 2.08(b).
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless the
subject of a good faith dispute, (b) has notified the applicable Borrower or the
applicable Facility Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
applicable Facility Agent, to confirm in a manner satisfactory to the applicable
Facility Agent that it will comply with its funding obligations, or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall

16

--------------------------------------------------------------------------------


not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
“Delaware LLC Holding Company” shall mean Carter’s Canadian Holdings, LLC, a
limited liability company organized under the laws of the State of Delaware and
a Wholly-Owned Subsidiary of the U.S. Borrower.
“Delaware LLC Holding Company Pledge Agreement” shall mean a pledge agreement
substantially in the form of Exhibit M between the Delaware LLC Holding Company
and the Collateral Agent for the benefit of the Secured Parties.
“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is six months following the latest Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) Indebtedness or (ii) any Equity Interests referred to in (a)
above, in each case at any time on or prior to the date that is six months
following the latest Maturity Date, or (c) contains any mandatory repurchase
obligation which may come into effect prior to payment in full of all
Obligations; provided that any Equity Interests that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Equity Interests is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to the date that is six months
following the latest Maturity Date shall not constitute Disqualified Capital
Stock if such Equity Interests provide that the issuer thereof will not redeem
any such Equity Interests pursuant to such provisions prior to the repayment in
full of the Obligations.
“Disregarded Domestic Subsidiary” has the meaning assigned to such term in
Section 6.13(a).
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, (b) with respect to any amount denominated
in Canadian Dollars, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the applicable Multicurrency Facility L/C Issuer, as
the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
Canadian Dollars, and (c) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the applicable Multicurrency Facility L/C Issuer, as
the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“Domestic Restricted Subsidiary” means any Restricted Subsidiary that is
organized

17

--------------------------------------------------------------------------------


under the laws of the United States, any state thereof or the District of
Columbia.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person approved by (i) the Administrative
Agent, (ii)(A) the applicable L/C Issuer and (B) the applicable Swing Line
Lender and (iii) unless an Event of Default has occurred and is continuing, the
U.S. Borrower (each such approval not to be unreasonably withheld or delayed and
provided that the U.S. Borrower shall be deemed to have given such approval if
it has not objected to such “Eligible Assignee” within 10 Business Days after
having received notice thereof); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include (x) any natural person or (y)  the U.S.
Borrower or any of the U.S. Borrower’s Affiliates or Subsidiaries.
“Employee Benefit Plan” means an employee benefit plan (as defined in Section
3(3) of ERISA) that is maintained or contributed to by a Loan Party or any ERISA
Affiliate or with respect to which a Loan Party or a Restricted Subsidiary could
reasonably be expected to incur liability.
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.
“Environmental Claim” means any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for investigation,
remediation, removal, cleanup, response, corrective action, damages to natural
resources, personal injury, property damage, fines, penalties or other costs
resulting from, related to or arising out of (i) the presence, Release or
threatened Release in or into the Environment of Hazardous Material at any
location or (ii) any violation of Environmental Law, and shall include any claim
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.
“Environmental Law” means any and all applicable present and future treaties,
laws, statutes, ordinances, regulations, rules, decrees, orders, judgments,
consent orders, consent decrees, code or other binding requirements, and the
common law, relating to protection of the Environment or of public health as it
relates to Releases of or exposure to Hazardous Materials, or to the Release or
threatened Release of Hazardous Materials, or natural resource damages and any
and all Environmental Permits.
“Environmental Permit” means any permit, license, approval, consent or other

18

--------------------------------------------------------------------------------


authorization required by or from a Governmental Authority under Environmental
Law.
“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Closing Date or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Pension Plan; (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon a Loan Party or any ERISA Affiliate; (h) any failure by a Pension
Plan to satisfy the minimum funding standard (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Pension Plan, whether or
not waived, (unless such failure is corrected by the final due date for all
contributions for the plan year for which such failure occurred) or the failure
to make any required contribution to a Multiemployer Plan; (i) the making of any
amendment to any Pension Plan which could result in the imposition of a lien or
the posting of a bond or other security; or (j) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in liability
to a Loan Party or a Restricted Subsidiary thereof.
“Eurodollar Base Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as

19

--------------------------------------------------------------------------------


published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period in the relevant currency or, (ii) if such rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits for delivery on the first day of such Interest
Period in the relevant currency in Same Day Funds in the approximate amount of
the Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and
(b) for any interest calculation with respect to a Base Rate Loan or a Canadian
U.S. Base Rate Loan on any date, the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m., as published by Reuters (or such other commercially
available source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent, in the case of a Base Rate Loan, or the Canadian Agent, in
the case of a Canadian U.S. Base Rate Loan, from time to time) at approximately
11:00 a.m., London time, two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent, in
the case of Base Rate Loans, or the Canadian Agent, in the case of Canadian U.S.
Base Rate Loans, to be the rate at which deposits in Dollars for delivery on the
date of determination in Same Day Funds in the approximate amount of the Base
Rate Loan or Canadian U.S. Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan or a Base Rate Loan determined pursuant to clause (c) of the
definition thereof, a rate per annum determined by the Administrative Agent
pursuant to the following formula:
Eurodollar Rate =
Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage



“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate. All Loans denominated in an Alternative Currency must be
Eurodollar Rate Loans.
“Eurodollar Rate Revolving Loan” means a Revolving Loan that is a Eurodollar
Rate Loan.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the

20

--------------------------------------------------------------------------------


reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning assigned to such term in Section 8.01.
“Excess Amount” has the meaning assigned to such term in Section 2.05(c).
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Taxes” means, with respect to the Administrative Agent, the Canadian
Agent, any other applicable Facility Agent, any Lender, any L/C Issuer, any
Swing Line Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) taxes
imposed on or measured by its overall net income (however denominated),
franchise taxes imposed on it in lieu of net income taxes (including, for the
avoidance of doubt, any such taxes measured by overall gross receipts) and
branch profits taxes imposed on it, in each case, as a result of the recipient
being organized, resident or engaged in business (other than a business arising
(or being deemed to arise) solely as a result of the Loan Documents or any
transactions occurring pursuant thereto) in the jurisdiction imposing such tax,
(b) in the case of a Foreign Lender to the U.S. Borrower (other than an assignee
pursuant to a request by the U.S. Borrower under Section 10.13), any U.S.
federal withholding tax that is imposed under any Laws in effect at the time
such Foreign Lender becomes a party hereto (or designates a new lending office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, immediately prior to the time of designation of a new lending office
(or assignment), to receive additional amounts from the U.S. Borrower with
respect to such withholding tax pursuant to Section 3.01(a), (c) any tax that is
attributable to the failure of the Administrative Agent, the Canadian Agent, any
other applicable Facility Agent, or any Lender, any L/C Issuer or any Swing Line
Lender to comply with Section 3.01(e), (d) any U.S. federal withholding Tax that
is imposed under current Sections 1471 through 1474 of the Code or any Treasury
regulations or other administrative guidance promulgated thereunder or any
amended or successor version thereof that is substantively comparable, (e) U.S.
federal backup withholding taxes imposed under Section 3406 of the Code and (f)
any interest, additions to tax or penalties in respect of the foregoing.
“Executive Order” has the meaning assigned to such term in Section 5.20(a).
“Existing Credit Agreement” means that certain Credit and Guaranty Agreement
dated as of July 14, 2005 by and among The William Carter Company, as borrower,
Carter’s, Inc. and certain subsidiaries of The William Carter Company, as
guarantors, the various lenders from time to time party thereto and Bank of
America, N.A., as administrative agent and collateral agent, as amended,
modified and otherwise supplemented from time to time to the Closing Date.

21

--------------------------------------------------------------------------------


“Existing Letters of Credit” means each of those letters of credit previously
issued under the Existing Credit Agreement, the Original Credit Agreement or the
First Amended and Restated Credit Agreement, as applicable, for the account of
Holdings, the U.S. Borrower or any of the U.S. Borrower’s Subsidiaries, in each
case that is outstanding on the Second Restatement Date and listed on Schedule
2.03.
“Facility Agents” means the Administrative Agent, the Canadian Agent or, in the
case of any borrowing in an Alternative Currency, the Canadian Agent or another
branch of the Administrative Agent; and “Facility Agent” shall mean any of them.
“Facility Agent’s Office” means the address and, as appropriate, account as any
applicable Facility Agent may from time to time notify to the U.S. Borrower and
the Lenders.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the fee letter dated as of July 24, 2012 among Bank of
America, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Holdings.
“Financial Plan” has the meaning assigned to such term in Section 6.01(c).
“First Amended and Restated Credit Agreement” shall have the meaning given to
such term in the recitals hereto.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject to Permitted Liens).
“First Restatement Date” shall have the meaning given to such term in the
recitals hereto.
“Foreign Lender” means any Lender that is not a U.S. Person within the meaning
of Section 7701(a)(30) of the Code.
“Foreign Plan” means any Employee Benefit Plan that is a defined benefit plan
described in Section 4(b)(4) of ERISA.
“Foreign Restricted Subsidiary” means any direct or indirect Restricted
Subsidiary of the U.S. Borrower which is not organized under the laws of the
United States, any State thereof or the District of Columbia.

22

--------------------------------------------------------------------------------


“Foreign Subsidiary” means any Subsidiary of the U.S. Borrower which is not
organized under the laws of the United States, any State thereof or the District
of Columbia.
“Forward Subscription Agreement” means that certain forward subscription
agreement dated as of December 22, 2011 pursuant to which the Delaware LLC
Holding Company agreed to purchase Equity Interests of Northstar.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the U.S. Dollar Facility L/C Issuer, such Defaulting Lender’s Pro
rata Share of the outstanding U.S. Dollar Facility L/C Obligations other than
U.S. Dollar Facility L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other U.S. Dollar Facility
Lenders or Cash Collateralized in accordance with the terms hereof, (b) with
respect to the Multicurrency Facility L/C Issuer, such Defaulting Lender’s Pro
rata Share of the outstanding Multicurrency Facility L/C Obligations other than
Multicurrency Facility L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Multicurrency Facility
Lenders or Cash Collateralized in accordance with the terms hereof, (c) with
respect to the U.S. Dollar Facility Swing Line Lender, such Defaulting Lender’s
Pro rata Share of U.S. Dollar Facility Swing Line Loans other than U.S. Dollar
Facility Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other U.S. Dollar Facility Lenders or Cash
Collateralized in accordance with the terms hereof and (d) with respect to the
Multicurrency Facility Swing Line Lender, such Defaulting Lender’s Pro rata
Share of Multicurrency Facility Swing Line Loans other than Multicurrency
Facility Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Multicurrency Facility Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), including, without limitation, the FASB Accounting
Standards Codification™, which are applicable to the circumstances as of the
date of determination, subject to Section 1.03 hereof.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

23

--------------------------------------------------------------------------------


“Governmental Real Property Disclosure Requirements” means any applicable law of
any Governmental Authority requiring notification of the buyer, lessee,
mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.
“Granting Lender” has the meaning assigned to such term in Section 10.06(h).
“Guarantee” means, collectively, the guarantee made by Holdings and the
Subsidiary Guarantors in favor of the Collateral Agent on behalf of the Secured
Parties, substantially in the form of Exhibit F, the Guarantee by the U.S.
Borrower of the Secured Obligations of the Canadian Borrower hereunder, and each
other guarantee and guarantee supplement in respect of the Secured Obligations
delivered pursuant to Section 6.13(b).
“Hazardous Materials” means the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.
“Hedge Bank” means each counterparty to a Swap Contract permitted by
Section 7.03(n) with U.S. Borrower, the Canadian Borrower or any Subsidiary
Guarantor if at the date of entering into such Swap Contract such Person was a
Lender or Affiliate of a Lender and such Person executes and delivers to the
Administrative Agent a letter agreement in the form of Exhibit J pursuant to
which such Person (x) appoints the Collateral Agent as its agent under the
applicable Loan Documents and (y) agrees to be bound by the provisions of
Sections 10.04 and 10.14. For the avoidance of doubt, Persons that were Hedge
Banks under the First Amended and Restated Credit Agreement immediately prior to
the effectiveness of this Agreement shall not cease to be Hedge Banks solely by
virtue of the effectiveness of this Agreement.
“Holdings” means Carter’s, Inc., a Delaware corporation.
“Honor Date” has the meaning assigned to such term in Section 2.03(c)(i).
“Immaterial Subsidiary” means one or more Restricted Subsidiaries of the U.S.
Borrower that, on a combined consolidated basis for all such Restricted
Subsidiaries, did not (i) for the most recently concluded fiscal year account
for more than 5.0% of consolidated revenues of the U.S. Borrower and its
Restricted Subsidiaries and (ii) as of the last day of such fiscal year own more
than 5.0% of the consolidated assets of the U.S. Borrower and its Restricted
Subsidiaries.

24

--------------------------------------------------------------------------------


“Improvements” means all on-site and off-site improvements to the Property,
constructed on the Property, together with all fixtures, tenant improvements,
and appurtenances now or later to be located on the Property and/or in such
improvements.
“Incremental Amendment” has the meaning assigned to such term in Section 2.14.
“Incremental Facility Closing Date” has the meaning assigned to such term in
Section 2.14.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.14.
“Indebtedness” means, as to any Person at a particular time, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP (without duplication):
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guarantees, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of such Person’s business payable on terms customary in the trade, in each case,
(x) not past due for more than ninety (90) days after the due date of such trade
account payable or (y) past due for more than 90 days but not exceeding
$5,000,000 in the aggregate);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that the amount of such Indebtedness shall be limited to the
value of the property subject to such Lien if such Person has not assumed or
become liable for the payment of such obligation;
(f)    Capital Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Capital Stock in such
Person or any other Person (except any obligation to purchase, redeem, retire or
otherwise acquire for value any Equity Interests of Holdings from present or
former officers, directors or employees of Holdings, the U.S. Borrower or any
Subsidiary upon the death, disability, retirement or termination of employment
or service of such officer, director or employee, or otherwise under any stock
option or employee stock ownership plan approved by the board of directors of
Holdings), valued, in the case of a redeemable

25

--------------------------------------------------------------------------------


preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and
(h)    all guarantees of such Person in respect of any of the foregoing;
provided that “Indebtedness” shall not include any post-closing payment
adjustments or earn-out, non-competition or consulting obligations existing on
the Second Restatement Date or incurred in connection with Permitted
Acquisitions, in each case, except to the extent such adjustments or obligations
are not paid when due.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner,
unless such Indebtedness is expressly made non-recourse to such Person. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date. The amount of any
Capital Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means all Taxes other than Excluded Taxes.
“Indemnitee” has the meaning assigned to such term in Section 10.04(b).
“Information” has the meaning assigned to such term in Section 10.07.
“Intellectual Property” has the meaning assigned to such term in Section 5.18.
“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
Canadian U.S. Base Rate Loan or a Canadian Prime Rate Loan, the last day of each
Interest Period applicable to such Loan and the applicable Maturity Date;
provided that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), Canadian U.S. Base Rate Loan
(including a Multicurrency Facility Swing Line Loan) or any Canadian Prime Rate
Loan (including a Multicurrency Facility Swing Line Loan), the last Business Day
of each March, June, September and December and the applicable Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or nine or twelve months thereafter (to the extent agreed by all
applicable Lenders), as selected by the applicable Borrower, in each case, in
its Borrowing or Conversion Notice; provided, further that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar

26

--------------------------------------------------------------------------------


month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the applicable Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in any other Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, guarantee or assumption
of obligations of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
net of cash repayments and sale proceeds in the case of Investments in the form
of Indebtedness and cash equity returns received as a distribution or dividend
or by redemption or sale, in each case to the extent such repayments, proceeds,
distributions or dividends are received (x) if such Investment was made by U.S.
Borrower or a Subsidiary Guarantor, by U.S. Borrower or a Subsidiary Guarantor
and (y) if such Investment was made by a Restricted Subsidiary that was not a
Guarantor, by U.S. Borrower or any Restricted Subsidiary.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the applicable L/C Issuer and the applicable Borrower (or any Subsidiary) in
favor such L/C Issuer and relating to any such Letter of Credit.
“ITA” means the Income Tax Act (Canada), as amended, and any successor thereto,
and any regulations promulgated thereunder, as in effect on the Second
Restatement Date.
“JPM Letter of Credit Fee Letter” means the fee letter dated as of the Second
Restatement Date among JPMorgan Chase Bank, N.A. and the U.S. Borrower, as
amended, modified or restated from time to time.
“Judgment Currency” has the meaning assigned to such term in Section 10.18.
“Junior Financing” has the meaning assigned to such term in Section 7.15.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents, including

27

--------------------------------------------------------------------------------


the interpretation or administration thereof by any Governmental Authority
charged with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.
“L/C Advance” means a U.S. Dollar Facility L/C Advance or a Multicurrency
Facility L/C Advance, as applicable.
“L/C Borrowing” means a U.S. Dollar Facility L/C Borrowing or a Multicurrency
Facility L/C Borrowing, as applicable.
“L/C Credit Extension” means a U.S. Dollar Facility L/C Credit Extension or a
Multicurrency Facility L/C Credit Extension, as applicable.
“L/C Issuer” means a U.S. Dollar Facility L/C Issuer or a Multicurrency Facility
L/C Issuer, as applicable. Unless otherwise indicated, references to “the L/C
Issuer” shall be deemed to be a reference to each applicable L/C Issuer.
“L/C Obligations” means U.S. Dollar Facility L/C Obligations or Multicurrency
Facility L/C Obligations, as applicable.
“Lease Adjusted Leverage Ratio” means, at any date of determination, the ratio
of (x) Consolidated Indebtedness on such date plus six times the Rent Expense
for the Test Period most recently ended on or before such date to (y)
Consolidated EBITDAR for the Test Period most recently ended on or before such
date.
“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.
“Lender” has the meaning assigned to such term in the introductory paragraph
hereto, together with any Person that subsequently becomes a Lender by way of
assignment in accordance with the terms of Section 10.06, together with their
respective successors, other than any Person that ceases to be a Lender as a
result of an assignment in accordance with Section 10.06 or an amendment of this
Agreement and, as the context requires, includes each L/C Issuer and each Swing
Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the U.S. Borrower and
the Administrative Agent.
“Letter of Credit” means a U.S. Dollar Facility Letter of Credit or a
Multicurrency Facility Letter of Credit, as applicable.
“Letter of Credit Application” means an application and agreement for the
issuance or

28

--------------------------------------------------------------------------------


amendment of a Letter of Credit in the form from time to time in use by any L/C
Issuer.
“Letter of Credit Expiration Date” means (a) with respect to any U.S. Dollar
Facility Letter of Credit, the day that is five days prior to the U.S. Dollar
Facility Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day) and (b) with respect to any Multicurrency
Facility Letter of Credit, the day that is five days prior to the Multicurrency
Facility Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day).
“Letter of Credit Fee” means the U.S. Dollar Facility Letter of Credit Fee or
the Multicurrency Facility Letter of Credit Fee, as applicable.
“Lien” means, with respect to any property, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, claim, charge, assignment, hypothecation, security
interest or encumbrance of any kind or any arrangement to provide priority or
preference, including any easement, right-of-way or other encumbrance on title
to Real Property, in each of the foregoing cases whether voluntary or imposed by
law, and any agreement to give any of the foregoing; (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement or any financing lease having substantially the same
economic effect as any of the foregoing relating to such property; and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities (but not including rights of first
refusal, tag, drag or similar rights in joint venture or shareholder
agreements).
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of an Incremental Term Loan, a Revolving Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Security Documents, the Guarantee, the Second Reaffirmation Agreement, the Fee
Letter and the JPM Letter of Credit Fee Letter.
“Loan Parties” means, collectively, Holdings, the U.S. Borrower, the Canadian
Borrower and each Subsidiary Guarantor.
“London Banking Day” means any day on which dealings in deposits of the relevant
currency are conducted by and between banks in the London interbank eurodollar
market.
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(a).
“Material Adverse Effect” means (a) a material adverse effect upon the business,
operations, assets, liabilities (actual or contingent), results of operations or
condition (financial or otherwise) of the U.S. Borrower and its Restricted
Subsidiaries, taken as a whole; or (b) a material adverse effect on the rights
and remedies of the Lenders under the applicable Loan Documents.
“Maturity Date” means the U.S. Dollar Facility Maturity Date or the
Multicurrency

29

--------------------------------------------------------------------------------


Facility Maturity Date, as applicable.
“Maximum Rate” has the meaning assigned to such term in Section 10.09.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means an agreement, including, but not limited to, a mortgage, deed
of trust or any other document, creating and evidencing a Lien on a Mortgaged
Property, which shall be substantially in form and substance reasonably
satisfactory to the Collateral Agent and the U.S. Borrower, with such schedules
and including such provisions as shall be necessary to conform such document to
applicable local or foreign law or as shall be customary under applicable local
or foreign law.
“Mortgaged Property” means each fee owned Real Property listed on
Schedule 1.01(b), the fee simple interest of which is owned on the Closing Date
by any Loan Party (other than the Canadian Borrower), or acquired by any Loan
Party (other than the Canadian Borrower) after the Closing Date which shall be
subject to a Mortgage delivered after the Closing Date pursuant to Section
6.13(c).
“Multicurrency Facility Availability Period” means the period from and including
the Second Restatement Date to the earliest of (a) the fifth anniversary of the
Second Restatement Date, (b) the date of termination of the Aggregate
Multicurrency Facility Commitments pursuant to Section 2.06 and (c) the date of
termination of the commitment of each Multicurrency Facility Lender (including
each Multicurrency Facility Swing Line Lender) to make Multicurrency Facility
Revolving Loans and Multicurrency Facility Swing Line Loans and of the
obligation of the Multicurrency Facility L/C Issuer to make Multicurrency
Facility L/C Credit Extensions pursuant to Section 8.02.
“Multicurrency Facility Commitment” means, as to each Multicurrency Facility
Lender, its obligation to (a) make Multicurrency Facility Revolving Loans in
Dollars or Canadian Dollars to the Borrowers pursuant to Section 2.01(b), (b)
purchase participations in Multicurrency Facility L/C Obligations, and (c)
purchase participations in Multicurrency Facility Swing Line Loans, in an
aggregate principal amount at any time outstanding not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01 under the heading
“Multicurrency Facility Commitment” or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The aggregate
Multicurrency Facility Commitments of all Lenders shall be $35,000,000 on the
Second Restatement Date, as such amount may be adjusted from time to time in
accordance with the terms of this Agreement.
“Multicurrency Facility Commitment Increase” has the meaning assigned to such
term in Section 2.14.
“Multicurrency Facility Commitment Increase Lender” has the meaning assigned to
such term in Section 2.14.

30

--------------------------------------------------------------------------------


“Multicurrency Facility L/C Advance” means, with respect to each Multicurrency
Facility Lender, such Lender’s funding of its participation in any Multicurrency
Facility L/C Borrowing in accordance with its Pro rata Share.
“Multicurrency Facility L/C Borrowing” means an extension of credit resulting
from a drawing under any Multicurrency Facility Letter of Credit which has not
been reimbursed on the date when made or refinanced as a Multicurrency Facility
Revolving Loan Borrowing.
“Multicurrency Facility L/C Credit Extension” means, with respect to any
Multicurrency Facility Letter of Credit, the issuance thereof, extension of the
expiry date thereof or the increase of the amount thereof.
“Multicurrency Facility L/C Issuer” means (a) Bank of America, N.A., Canada
Branch, or any Subsidiary or Affiliate of Bank of America, N.A., Canada Branch
designated by Bank of America, N.A., Canada Branch and its permitted successors
and assigns, as an issuer of Multicurrency Facility Letters of Credit hereunder
and (z) JPMorgan Chase Bank, N.A., Toronto Branch or any of its Affiliates or
branches and its permitted successors and assigns, as an issuer of Multicurrency
Facility Letters of Credit hereunder and (b) any other Multicurrency Facility
Lender approved by the Administrative Agent and the applicable Facility Agent
(such approval not to be unreasonably withheld) which agrees with the Borrowers
to act as an issuer of Multicurrency Facility Letters of Credit hereunder, in
its capacity as a Multicurrency Facility L/C Issuer.
“Multicurrency Facility L/C Obligations” means, as at any date of determination,
the aggregate amount available to be drawn under all outstanding Multicurrency
Facility Letters of Credit plus the aggregate of all Multicurrency Facility
Unreimbursed Amounts, including all Multicurrency Facility L/C Borrowings. For
purposes of computing the amount available to be drawn under any Multicurrency
Facility Letter of Credit, the amount of such Multicurrency Facility Letter of
Credit shall be determined in accordance with Section 1.06. For all purposes of
this Agreement, if on any date of determination a Multicurrency Facility Letter
of Credit has expired by its terms but any amount may still be drawn thereunder
by reason of the operation of Rule 3.14 of the ISP, such Multicurrency Facility
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.
“Multicurrency Facility Lender” means each financial institution listed on the
signature pages hereto as a Lender that has a Multicurrency Facility Commitment
or holds Multicurrency Facility Revolving Loans, together with any Person that
subsequently becomes a Multicurrency Facility Lender by way of assignment in
accordance with the terms of Section 10.06, together with their respective
successors, other than any Person that ceases to be a Multicurrency Facility
Lender as a result of an assignment in accordance with Section 10.06 or an
amendment of this Agreement and, as the context requires, includes the
Multicurrency Facility L/C Issuer and the Multicurrency Facility Swing Line
Lender.
“Multicurrency Facility Letter of Credit” means any letter of credit issued
under the Multicurrency Facility Commitment. A Multicurrency Facility Letter of
Credit may be a commercial letter of credit or a standby letter of credit and
shall be denominated in Dollars,

31

--------------------------------------------------------------------------------


Canadian Dollars, or an Alternative Currency. For the avoidance of doubt, a
Multicurrency Facility Letter of Credit that is a commercial letter of credit
shall not include a banker’s acceptance.
“Multicurrency Facility Letter of Credit Fee” has the meaning assigned to such
term in Section 2.03(i).
“Multicurrency Facility Letter of Credit Sublimit” means the lesser of
(a) $15,000,000 and (b) the Aggregate Multicurrency Facility Commitments. The
Multicurrency Facility Letter of Credit Sublimit is part of, and not in addition
to, the Aggregate Multicurrency Facility Commitment.
“Multicurrency Facility Maturity Date” means the earlier of (i) the fifth
anniversary of the Second Restatement Date and (ii) the date of termination in
whole of the Multicurrency Facility Commitments, the Multicurrency Facility L/C
Obligations, and the Multicurrency Facility Swing Line pursuant to Section 2.06
or 8.02.
“Multicurrency Facility Register” has the meaning assigned to such term in
Section 10.06(c).
“Multicurrency Facility Revolving Loan” has the meaning assigned to such term in
Section 2.01(b).
“Multicurrency Facility Revolving Loan Borrowing” means a borrowing consisting
of Multicurrency Facility Revolving Loans of the same Type, and, in the case of
Eurodollar Rate Loans, having the same Interest Period.
“Multicurrency Facility Revolving Loan Note” means a promissory note made by the
U.S. Borrower or the Canadian Borrower in favor of a Lender or its registered
assigns, in substantially the form of Exhibit C-2, evidencing Multicurrency
Facility Revolving Loans made by such Lender to such Borrower.
“Multicurrency Facility Swing Line” means the revolving credit facility made
available by the Multicurrency Facility Swing Line Lender pursuant to Section
2.04.
“Multicurrency Facility Swing Line Borrowing” means a borrowing of a
Multicurrency Facility Swing Line Loan pursuant to Section 2.04.
“Multicurrency Facility Swing Line Lender” has the meaning assigned to such term
in the introductory paragraph hereof, or any successor swing line lender
hereunder.
“Multicurrency Facility Swing Line Loan” has the meaning assigned to such term
in Section 2.04(a)(ii).
“Multicurrency Facility Swing Line Loan Note” means a promissory note made by a
Borrower in favor of the Multicurrency Facility Swing Line Lender or its
registered assigns, in substantially the form of Exhibit C-4 hereto, evidencing
Multicurrency Facility Swing Line

32

--------------------------------------------------------------------------------


Loans made by the Multicurrency Facility Swing Line Lender.
“Multicurrency Facility Swing Line Loan Notice” means a notice of a
Multicurrency Facility Swing Line Borrowing pursuant to Section 2.04(b)(i),
which, if in writing, shall be substantially in the form of Exhibit B-2.
“Multicurrency Facility Swing Line Sublimit” means the lesser of (a) $5,000,000
and (b) the Aggregate Multicurrency Facility Commitments. The Multicurrency
Facility Swing Line Sublimit is part of, and not in addition to, the Aggregate
Multicurrency Facility Commitments.
“Multicurrency Facility Unreimbursed Amount” has the meaning assigned to such
term in Section 2.03(c)(i).
“Multiemployer Plan” means any employee benefit plan as defined in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate (i)
makes or is obligated to make contributions or (ii) during the preceding six
plan years, has made or been obligated to make contributions.
“Net Cash Proceeds” means, with respect to any Debt Issuance or any issuance of
Disqualified Capital Stock by any Person or any of its Restricted Subsidiaries
or issuance of Qualified Capital Stock, the cash proceeds thereof, net of
reasonable fees, commissions, costs and other expenses incurred in connection
therewith including reasonable legal fees and expenses.
“Non-Extension Notice Date” has the meaning assigned to such term in Section
2.03(b)(iii).
“Northstar” means Northstar Canadian Operations Corp., a wholly-owned Subsidiary
of the U.S. Borrower and an Ontario corporation. From and after the Canadian
Amalgamation, all references to “Northstar” shall be deemed to be references to
“The Genuine Canadian Corp.”.
“Northstar Loan” means the loan by the U.S. Borrower of C$40,000,000 in cash in
Canadian Dollars to Northstar in exchange for a note payable by Northstar to the
U.S. Borrower in the amount of C$40,000,000 Canadian Dollars (the “Northstar
Note”).
“Northstar Note” has the meaning assigned to such term in the definition of
Northstar Loan.
“Northstar Security Agreement” means the security agreement between Northstar
and the U.S. Borrower dated as of December 22, 2011 in connection with the
Northstar Loan.
“Note” means a Revolving Loan Note or a Swing Line Loan Note.
“Obligations” means (a) obligations of the U.S. Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed

33

--------------------------------------------------------------------------------


or allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the U.S. Borrower and the
other Loan Parties under this Agreement in respect of any Letter of Credit, when
and as due, including payments in respect of L/C Advances, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise, of the U.S. Borrower and the other Loan
Parties under this Agreement and the other Loan Documents and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the U.S. Borrower and the other Loan Parties under or pursuant to this
Agreement and the other Loan Documents.
“on” when used with respect to the Property or any property adjacent to the
Property, means “on, in, under, above or about.”
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Credit Agreement” has the meaning assigned to such term in the
recitals hereto.
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, in each case, arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document, but excluding any such Taxes imposed upon a voluntary transfer of an
Obligation by a Lender, L/C Issuer or Swing Line Lender if such Taxes result
from such Lender, L/C Issuer or Swing Line Lender being organized, resident or
engaged in business (other than a business arising (or being deemed to arise)
solely as a result of the Loan Documents or any transactions occurring pursuant
thereto) in such jurisdiction. For the avoidance of doubt, “Other Taxes” shall
not include “Excluded Taxes.”
“Outstanding Amount” means (a) with respect to U.S. Dollar Facility Revolving
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such U.S.
Dollar Facility Revolving Loans occurring on such date; (b) with respect to
Multicurrency Facility Revolving Loans on any date, the Dollar Equivalent of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Multicurrency Facility
Revolving Loans occurring on such date; (c) with respect to U.S. Dollar Facility
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such U.S.
Dollar Facility Swing Line Loans occurring on such

34

--------------------------------------------------------------------------------


date; (d) with respect to Multicurrency Facility Swing Line Loans on any date,
the Dollar Equivalent of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Multicurrency Facility Swing Line Loans occurring on such date; (e) with respect
to any U.S. Dollar Facility L/C Obligations on any date, the amount of such U.S.
Dollar Facility L/C Obligations on such date after giving effect to any U.S.
Dollar Facility L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the U.S. Dollar Facility L/C Obligations as
of such date, including as a result of any reimbursements by the U.S. Borrower
of U.S. Dollar Facility Unreimbursed Amounts and (f) with respect to any
Multicurrency Facility L/C Obligations on any date, the Dollar Equivalent of the
amount of such Multicurrency Facility L/C Obligations on such date after giving
effect to any Multicurrency Facility L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the Multicurrency Facility L/C
Obligations as of such date, including as a result of any reimbursements by a
Borrower of Multicurrency Facility Unreimbursed Amounts.
“Participant” has the meaning assigned to such term in Section 10.06(d).
“Participant Register” has the meaning assigned to such term in Section
10.06(d).
“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is, or at any time during the immediately
preceding six years was, sponsored or maintained by a Loan Party or any ERISA
Affiliate or to which a Loan Party or any ERISA Affiliate does, or at any time
during the immediately preceding six years did, contribute or have an obligation
to contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.
“Perfection Certificate” means a certificate in the form of Exhibit H.
“Permitted Acquisition” means any acquisition by the U.S. Borrower or any of its
Restricted Subsidiaries, whether by purchase, merger, amalgamation or otherwise,
of at least a majority of the assets of, the Equity Interests of, or a business
line or unit or a division of, any Person; provided,
(i)    immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;
(ii)    in the case of the acquisition of Equity Interests, at least a majority
of the voting power of the Voting Stock (except for any such securities issued
to foreign nationals or in the nature of directors’ qualifying shares, in each
case required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed

35

--------------------------------------------------------------------------------


Restricted Subsidiary of the U.S. Borrower in connection with such acquisition
shall be owned by the U.S. Borrower or a Restricted Subsidiary, and the U.S.
Borrower shall have taken, or caused to be taken, as of the date such Person
becomes a Restricted Subsidiary of the U.S. Borrower, each of the actions set
forth in Section 6.13, but solely to the extent required to be taken by Section
6.13;
(iii)    the U.S. Borrower and its Restricted Subsidiaries shall be in
compliance with the financial covenants set forth in Section 7.12 on a Pro forma
Basis after giving effect to such acquisition as of the last day of the most
recently ended Test Period;
(iv)    any Person or assets or division as acquired in accordance herewith
shall be in the same business or lines of business in which the U.S. Borrower
and/or its Restricted Subsidiaries are engaged as of the Second Restatement Date
or a similar or related business or line of business or any business reasonably
related or ancillary thereto or constituting a reasonable extension thereof or
such other lines of businesses as may be consented to by the Required Lenders;
and
(v)    the U.S. Borrower shall have delivered to the Administrative Agent at
least ten Business Days (or such later date agreed to by the Administrative
Agent) prior to such proposed acquisition (and the Administrative Agent shall
deliver to the Lenders upon their request), a Compliance Certificate evidencing
compliance with Section 7.12 as required under clause (iii) above, together with
all relevant financial information with respect to such acquired assets,
including, without limitation, the aggregate Acquisition Consideration for such
acquisition and any other information required to demonstrate compliance with
Section 7.12;
provided that Acquisition Consideration may only be provided by the U.S.
Borrower and the Subsidiary Guarantors with respect to Permitted Acquisitions of
any Persons that do not become Subsidiary Guarantors or of any assets not to be
held by the U.S. Borrower or a Subsidiary Guarantor to the extent (x) such
Acquisition Consideration is funded with the Net Cash Proceeds from the issuance
of Equity Interests (other than Disqualified Capital Stock) of Holdings that are
not used for any other purpose (the Acquisition Consideration so funded as
contemplated by this clause (x), the “Equity Acquisition Consideration”) or (y)
the Acquisition Consideration (other than Equity Acquisition Consideration)
therefor does not exceed (i) $300,000,000 (net of any return to the U.S.
Borrower or a Subsidiary Guarantor from such Persons in respect thereof in cash
including dividends, interest distributions, return of capital and similar
amounts) since the Second Restatement Date plus (ii) an additional amount, so
long as, in the case of this clause (ii), at the time of the consummation of any
Permitted Acquisition relating to such Acquisition Consideration (A) the Lease
Adjusted Leverage Ratio (calculated on a Pro forma Basis after giving effect to
such Permitted Acquisition) is less than or equal to 3.50:1.00 and (B) after
giving effect to such Permitted Acquisition, the aggregate Commitments exceed
the sum of the Outstanding Amount of all Revolving Loans, the Outstanding Amount
of all L/C Obligations and the Outstanding Amount of all Swing Line Loans by no
less than $50,000,000.

36

--------------------------------------------------------------------------------


“Permitted Liens” has the meaning assigned to such term in Section 7.01.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning assigned to such term in Section 6.02.
“Portfolio Interest Exemption” has the meaning assigned to such term in Section
3.01(e)(iii).
“Pro forma Basis” means, for purposes of calculating compliance with any test or
financial covenant under this Agreement for any period, that such Specified
Transaction (and all other Specified Transactions that have been consummated
during the applicable period) and the following adjustments in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement in such test or covenant: (a) income statement items
(whether positive or negative) attributable to the property or Person subject to
such Specified Transaction, (i) in the case of an Asset Sale or any designation
of a Subsidiary as an Unrestricted Subsidiary shall be excluded, and (ii) in the
case of a Permitted Acquisition, any designation of a Subsidiary as a Restricted
Subsidiary and any Investment that results in a Person becoming a Restricted
Subsidiary shall be included, (b) any retirement of Indebtedness, (c) operating
expense reductions relating to such Specified Transaction and (d) any
Indebtedness incurred or assumed by the U.S. Borrower or any of its Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that the foregoing pro forma adjustments (to the extent
related to operating expense reductions) may be applied to any such test or
financial covenant solely to the extent that such adjustments are consistent
with the definition of Consolidated EBITDAR and give effect to events (including
operating expense reductions) that are (x) attributable to such transaction,
(y) expected to have a continuing impact on the U.S. Borrower and its Restricted
Subsidiaries and (z) factually supportable (provided that pro forma effect shall
only be given to operating expense reductions or similar anticipated benefits
from any Specified Transaction to the extent that such adjustments and the bases
therefor are set forth in reasonable detail in a certificate of the chief
financial officer of the U.S. Borrower delivered to the Administrative Agent and
dated the relevant date of determination and which certifies that all necessary
steps for the realization thereof have been taken or the U.S. Borrower
reasonably anticipates that all necessary steps for the realization thereof will
be taken within six months following such date of determination).
“Pro rata Share” means,
(a) with respect to each U.S. Dollar Facility Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the U.S. Dollar Facility Commitments of such
Lender at such time and the denominator of which is the amount of the Aggregate
U.S. Dollar Facility Commitments at such time; provided that if such U.S. Dollar
Facility Commitments have been terminated, then the Pro rata Share of each

37

--------------------------------------------------------------------------------


U.S. Dollar Facility Lender shall be determined based on the Pro rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof; and
(b) with respect to each Multicurrency Facility Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Multicurrency Facility Commitments of
such Lender at such time and the denominator of which is the amount of the
Aggregate Multicurrency Facility Commitments at such time; provided that if such
Multicurrency Facility Commitments have been terminated, then the Pro rata Share
of each Multicurrency Facility Lender shall be determined based on the Pro rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.
“Property” means the property, the Improvements and all other property
constituting the “Mortgaged Property,” as described in the Mortgage, or subject
to a right, lien or security interest to secure the Loan pursuant to any other
Loan Document.
“Public Lender” has the meaning assigned to such term in Section 6.02.
“Qualified Capital Stock” means, of any Person, any Equity Interests of such
Person that are not Disqualified Capital Stock.
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
“Refinancing” means the refinancing in full and the termination of all the then
outstanding obligations under the Existing Credit Agreement simultaneously with
the execution of the Original Credit Agreement on October 15, 2010.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates,
successors and assigns and the partners, directors, officers, employees, agents,
attorneys, accountants, trustees, advisors and other representatives of such
Person and of such Person’s Affiliates.
“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
“Rent Expense” means the consolidated rent expense of the U.S. Borrower and its
Restricted Subsidiaries, as determined in accordance with GAAP, it being
understood that common area maintenance charges, any other contingent rent and
any other non-rent charges

38

--------------------------------------------------------------------------------


(including property taxes and insurance obligations) shall be excluded from the
calculation of Rent Expense. For purposes of this Agreement, Rent Expense shall
be calculated on a Pro forma Basis to give effect to Specified Transactions
(other than any Permitted Acquisitions involving the payment of Acquisition
Consideration of less than $1,000,000) consummated at any time on or after the
first day of the relevant Test Period and on or prior to the calculation date as
if (i) each Permitted Acquisition had been effected on the first day of such
period, (ii) each Investment that resulted in a Person becoming a Restricted
Subsidiary or any designation of a Subsidiary as a Restricted Subsidiary had
been effected on the first day of such period and (iii) each such Asset Sale and
designation of a Subsidiary as an Unrestricted Subsidiary had been consummated
on the day prior to the first day of such period.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Borrowing or Conversion Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) aggregate Outstanding Amount of all Loans and L/C
Obligations (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition) and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
total Outstanding Amount held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Required Multicurrency Facility Lenders” means, as of any date of
determination, Multicurrency Facility Lenders having more than 50% of the sum of
the (a) aggregate Outstanding Amount of all Multicurrency Facility Revolving
Loans and Multicurrency Facility L/C Obligations (with the aggregate amount of
each Multicurrency Facility Lender’s risk participation and funded participation
in Multicurrency Facility L/C Obligations and Multicurrency Facility Swing Line
Loans being deemed “held” by such Lender for purposes of this definition) and
(b) aggregate unused Multicurrency Facility Commitments; provided that the
unused Multicurrency Facility Commitment of, and the portion of the total
Outstanding Amount of Multicurrency Facility Revolving Loans, Multicurrency
Facility L/C Obligations and Multicurrency Facility Swing Line Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Multicurrency Facility Lenders.
“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§ 9601(24), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to (i) clean up, remove, treat, abate or in any other way
address any Hazardous Material in the environment; (ii) prevent the Release or
threat of Release, or minimize the further Release, of any Hazardous Material;
or (iii) perform studies and investigations in connection with, or as a
precondition to, clause (i) or (ii) above.

39

--------------------------------------------------------------------------------


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Equity Interests of the U.S.
Borrower or any of its Restricted Subsidiaries now or hereafter outstanding,
except a dividend payable solely in shares of that class of Equity Interests to
the holders of that class; (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of Equity Interests of the U.S. Borrower now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Equity Interests of the U.S. Borrower now or hereafter
outstanding.
“Restricted Subsidiary” means any Subsidiary of the U.S. Borrower other than an
Unrestricted Subsidiary.
“Revaluation Date” means (a) with respect to any Multicurrency Facility
Revolving Loan, each of the following: (i) each date of a Borrowing of a
Eurodollar Rate Revolving Loan or Canadian Prime Rate Loan denominated in
Canadian Dollars or a Eurodollar Rate Revolving Loan denominated in an
Alternative Currency, (ii) each date of a continuation or conversion of a
Eurodollar Rate Revolving Loan or Canadian Prime Rate Loan denominated in
Canadian Dollars or a Eurodollar Rate Revolving Loan denominated in an
Alternative Currency pursuant to Section 2.02, and (iii) such additional dates
as the applicable Facility Agent shall determine or the Required Multicurrency
Facility Lenders shall require; (b) with respect to any Multicurrency Facility
Letter of Credit, each of the following: (i) each date of issuance of a
Multicurrency Facility Letter of Credit denominated in Canadian Dollars or a
Multicurrency Facility Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Multicurrency Facility Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the applicable
Multicurrency Facility L/C Issuer under any Multicurrency Facility Letter of
Credit denominated in Canadian Dollars or any Multicurrency Facility Letter of
Credit denominated in an Alternative Currency, and (iv) such additional dates as
the applicable Facility Agent or the applicable Multicurrency Facility L/C
Issuer shall determine or the Required Multicurrency Facility Lenders shall
require; and (c) with respect to any Multicurrency Facility Swing Line Loan,
each of the following: (i) each date of a Borrowing of a Multicurrency Facility
Swing Line Loan denominated in Canadian Dollars and (ii) such additional dates
as the Administrative Agent or the Multicurrency Facility Swing Line Lender
shall determine.
“Revolving Loan” means a U.S. Dollar Facility Revolving Loan or a Multicurrency
Facility Revolving Loan, as applicable.
“Revolving Loan Borrowing” means a U.S. Dollar Facility Revolving Loan Borrowing
or a Multicurrency Facility Revolving Loan Borrowing, as applicable.
“Revolving Loan Note” means a U.S. Dollar Facility Revolving Loan Note or a
Multicurrency Facility Revolving Loan Note, as applicable.

40

--------------------------------------------------------------------------------


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in Dollars
or Canadian Dollars, immediately available funds, and (b) with respect to
disbursements and payments in an Alternative Currency, same day or other funds
as may be determined by the applicable Facility Agent or the applicable
Multicurrency Facility L/C Issuer, as the case may be, to be customary in the
place of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Reaffirmation Agreement” has the meaning assigned to such term in
Section 4.03(d).
“Second Restatement Date” means August 31, 2012, the date on which the
conditions set forth in Section 4.03 are satisfied or waived.
“Second Restatement Date Transaction” means, collectively, (a) the amendment and
restatement of the First Amended and Restated Credit Agreement on the Second
Restatement Date and (b) the payment of the fees and expenses incurred in
connection with the foregoing.
“Second Restatement Transaction Costs” means the fees, costs and expenses
payable by Holdings, the U.S. Borrower or any of their Restricted Subsidiaries
in connection with the Second Restatement Date Transaction.
“Secured Obligations” means (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of the U.S. Borrower and the other
Loan Parties under each Swap Contract permitted to be incurred pursuant to
Section 7.03(n) entered into with any counterparty that is a Secured Party and
(c) the due and punctual payment and performance of all obligations in respect
of any Treasury Management Agreement between any Loan Party and any Person that
is a Secured Party.
“Secured Parties” means, collectively, (a) the Administrative Agent, (b) the
Collateral Agent, (c) each other Agent, (d) the Lenders, (e) each Hedge Bank and
Treasury Management Bank and (f) solely with respect to Secured Obligations
under Section 10.04(b), the other Indemnitees.
“Securities Act” means the Securities Act of 1933.
“Securities Collateral” has the meanings assigned to such term in the Security
Agreement.
“Security Agreement” means a security agreement substantially in the form of
Exhibit G among the Loan Parties (other than the Canadian Borrower) and the
Collateral Agent for the benefit of the Secured Parties.

41

--------------------------------------------------------------------------------


“Security Agreement Collateral” means all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Closing Date or
(b) thereafter pursuant to Section 6.13.
“Security Documents” means the Security Agreement, the Mortgages, the Delaware
LLC Holding Company Pledge Agreement and each other security agreement, pledge
agreement or other document or agreement delivered in accordance with applicable
law to grant, or purport to grant, a security interest in any property as
collateral for the Secured Obligations.
“Significant Subsidiary” has the meaning assigned to such term in Rule 1.02(w)
of Regulation S-X under the Securities Act as in effect on the Closing Date.
“SPC” has the meaning assigned to such term in Section 10.06(h).
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any Asset
Sale that results in a Restricted Subsidiary ceasing to be a Subsidiary of the
Borrower or any Asset Sale with respect to a business unit, line of business or
division of the Borrower or a Restricted Subsidiary, in each case whether by
merger, consolidation, amalgamation or otherwise.
“Spot Rate” for a currency means the rate determined by the applicable Facility
Agent or the applicable Multicurrency Facility L/C Issuer, as applicable, to be
the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the applicable Facility Agent or the
applicable Multicurrency Facility L/C Issuer, as applicable, may obtain such
spot rate from another financial institution designated by the applicable
Facility Agent or the applicable Multicurrency Facility L/C Issuer, as
applicable, if the Person acting in such capacity does not have as of the date
of determination a spot buying rate for any such currency; and provided further
that such Multicurrency Facility L/C Issuer may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Multicurrency Facility Letter of Credit denominated in Canadian Dollars; and
provided further that a Multicurrency Facility L/C Issuer may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in an Alternative Currency.
“Subordinated Indebtedness” means Indebtedness of the U.S. Borrower or any other
Loan Party (other than the Canadian Borrower) that is by its terms subordinated
in right of payment to the Obligations of the U.S. Borrower and such other Loan
Party (other than the Canadian Borrower), as applicable.

42

--------------------------------------------------------------------------------


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person, other than any Affiliated Charitable Organization. Unless the
context otherwise requires, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the U.S. Borrower.
“Subsidiary Guarantors” means, collectively (x) each Restricted Subsidiary of
U.S. Borrower that is, as of the Closing Date, a signatory to the Guarantee and
(y) each Restricted Subsidiary of U.S. Borrower that executes a joinder to the
Guarantee pursuant to clause (ii) of the second paragraph of Section 6.13(a),
other than, in each case, any Restricted Subsidiary that is released from the
Guarantee pursuant to Section 9.10(c).
“Successor Canadian Holdco” has the meaning assigned to such term in Section
6.13(a).
“Successor Company” has the meaning assigned to such term in Section 7.04(a).
“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than one year prior to the date of delivery thereof unless
there shall have occurred within one year prior to such date of delivery any
exterior construction on the site of such Mortgaged Property or any easement, or
right of way or other interest in the Mortgaged Property has been granted or
become effective through operation of law or otherwise with respect to such
Mortgaged Property which, in either case, can be depicted on a survey, in which
events, as applicable, such survey shall be dated (or redated) after the
completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all material respects with the minimum detail requirements of the American
Land Title Association as such requirements are in effect on the date of
preparation of such survey and (v) sufficient for the Title Company to remove
all standard survey exceptions from the title insurance policy (or commitment)
relating to such Mortgaged Property and issue the endorsements of the type
required under the definition of “Title Policy” hereunder or (b) otherwise
reasonably acceptable to the Collateral Agent.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any

43

--------------------------------------------------------------------------------


combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line” means U.S. Dollar Facility Swing Line or the Multicurrency Facility
Swing Line.
“Swing Line Borrowing” means a U.S. Dollar Facility Swing Line Borrowing or a
Multicurrency Facility Swing Line Borrowing, as applicable.
“Swing Line Lender” means the U.S. Dollar Facility Swing Line Lender or the
Multicurrency Facility Swing Line Lender, as applicable. Unless otherwise
indicated, references to “the Swing Line Lender” shall be deemed to be a
reference to each applicable Swing Line Lender.
“Swing Line Loan” means a U.S. Dollar Facility Swing Line Loan or a
Multicurrency Facility Swing Line Loan.
“Swing Line Loan Note” means a U.S. Dollar Facility Swing Line Loan Note or a
Multicurrency Facility Swing Line Loan Note.
“Swing Line Loan Notice” means a U.S. Dollar Facility Swing Line Loan Notice or
a Multicurrency Facility Swing Line Loan Notice.
“Syndication Agent” has the meaning assigned to such term in the introductory
paragraph hereto.
“Tax Return” means all returns, statements, filings, attachments and other
documents or certifications filed or required to be filed in respect of Taxes.
“Tax Status Certificate” has the meaning assigned to such term in Section
3.01(e)(iii).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority,

44

--------------------------------------------------------------------------------


including any interest, additions to tax or penalties applicable thereto.
“Test Period” means, at any time, the four consecutive fiscal quarters of the
U.S. Borrower (taken as one accounting period) (x) in the case of Section 7.12,
then last ended and (y) otherwise, for which financial statements have been or
are required to be delivered pursuant to Section 6.01(a) or (b).
“Threshold Amount” means $25,000,000.
“Title Company” means any title insurance company as shall be retained by the
U.S. Borrower and reasonably acceptable to the Administrative Agent.
“Title Policy” means a policy of title insurance (or commitment to issue such a
policy having the effect of a policy of title insurance) issued by the Title
Company insuring (or committing to insure) the Lien of such Mortgage as a valid
and enforceable first priority mortgage Lien on the Mortgaged Property described
therein, in an amount equal to the fair market value of such Mortgaged Property
as reasonably determined, in good faith, by the U.S. Borrower and reasonably
acceptable to the Administrative Agent to the extent permitted by the laws of
the local jurisdiction and in compliance with the Title Company’s underwriting
policies, which reasonably assures the Administrative Agent that the Mortgage on
such Mortgaged Property is a valid and enforceable mortgage Lien on the subject
Mortgaged Property, free and clear of all Liens except for Permitted Liens and
such Title Policy shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent and shall include, as appropriate, to
the extent available at commercially reasonably rates, a “tie-in” or “cluster”
endorsement, if available under applicable law (i.e., policies which insure
against losses regardless of location or allocated value of the insured property
up to a stated maximum coverage amount), and have been supplemented by such
endorsements as shall be reasonably requested by the Administrative Agent,
including endorsements on matters relating to usury, first loss, last dollar,
zoning, contiguity, revolving credit, doing business, non-imputation, public
road access, survey, variable rate, environmental lien, subdivision, separate
tax lot revolving credit, so-called comprehensive coverage over covenants and
restrictions and for any and all other matters that the Administrative Agent may
reasonably request, in each case, if available in the appropriate jurisdiction
at commercially reasonable rates.
“Transaction” means, collectively, (a) the Refinancing, (b) the initial funding
of the Loans and the effectiveness of the Loan Documents and (c) the payment of
the fees and expenses incurred in connection with any of the foregoing.
“Transaction Costs” means the fees, costs and expenses payable by Holdings, the
U.S. Borrower or any of their Subsidiaries in connection with the Transaction.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including netting services, deposit
accounts, debit, purchase or credit cards, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services.

45

--------------------------------------------------------------------------------


“Treasury Management Bank” means each counterparty to a Treasury Management
Agreement with the U.S. Borrower, the Canadian Borrower or any Subsidiary
Guarantor if at the date of entering into such Treasury Management Agreement
such Person was a Lender or Affiliate of a Lender and such Person executes and
delivers to the Administrative Agent a letter agreement in the form of Exhibit J
pursuant to which such Person (x) appoints the Collateral Agent as its agent
under the applicable Loan Documents and (y) agrees to be bound by the provisions
of Sections 10.04 and 10.14. For the avoidance of doubt, Persons that were
Treasury Management Banks under the First Amended and Restated Credit Agreement
immediately prior to the effectiveness of this Agreement shall not cease to be
Treasury Management Banks solely by virtue of the effectiveness of this
Agreement.
“Type” means with respect to a Revolving Loan, its character as a Base Rate
Loan, a Canadian U.S. Base Rate Loan, a Canadian Prime Rate Loan or a Eurodollar
Rate Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, as the
same may be amended from time to time.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” means a U.S. Dollar Facility Unreimbursed Amount or a
Multicurrency Facility Unreimbursed Amount, as applicable.
“Unrestricted Subsidiary” means (a) any Subsidiary of the U.S. Borrower
designated by the Board of Directors of the U.S. Borrower as an Unrestricted
Subsidiary pursuant to Section 6.16 on or subsequent to the Second Amendment and
Restatement Date and (b) any Subsidiary of an Unrestricted Subsidiary. The
Canadian Borrower may not be designated as an Unrestricted Subsidiary.
“U.S. Borrower” has the meaning assigned to such term in the introductory
paragraph hereto.
“U.S. Dollar Facility Availability Period” means the period from and including
the Closing Date to the earliest of (a) the fifth anniversary of the Second
Restatement Date, (b) the date of termination of the Aggregate U.S. Dollar
Facility Commitments pursuant to Section 2.06 and (c) the date of termination of
the commitment of each U.S. Dollar Facility Lender (including each U.S. Dollar
Facility Swing Line Lender) to make U.S. Dollar Facility Revolving Loans and
U.S. Dollar Facility Swing Line Loans and of the obligation of the U.S. Dollar
Facility L/C Issuer to make U.S. Dollar Facility L/C Credit Extensions pursuant
to Section 8.02.
“U.S. Dollar Facility Commitment” means, as to each U.S. Dollar Facility Lender,
its obligation to (a) make U.S. Dollar Facility Revolving Loans to the U.S.
Borrower pursuant to Section 2.01(a), (b) purchase participations in U.S. Dollar
Facility L/C Obligations, and (c)

46

--------------------------------------------------------------------------------


purchase participations in U.S. Dollar Facility Swing Line Loans, in an
aggregate principal amount at any time outstanding not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01 under the heading “U.S.
Dollar Facility Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate U.S.
Dollar Facility Commitments of all Lenders shall be $340,000,000 on the Second
Restatement Date, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement.
“U.S. Dollar Facility Commitment Increase” has the meaning assigned to such term
in Section 2.14.
“U.S. Dollar Facility Commitment Increase Lender” has the meaning assigned to
such term in Section 2.14.
“U.S. Dollar Facility L/C Advance” means, with respect to each U.S. Dollar
Facility Lender, such Lender’s funding of its participation in any U.S. Dollar
Facility L/C Borrowing in accordance with its Pro rata Share.
“U.S. Dollar Facility L/C Borrowing” means an extension of credit resulting from
a drawing under any U.S. Dollar Facility Letter of Credit which has not been
reimbursed on the date when made or refinanced as a U.S. Dollar Facility
Revolving Loan Borrowing.
“U.S. Dollar Facility L/C Credit Extension” means, with respect to any U.S.
Dollar Facility Letter of Credit, the issuance thereof, extension of the expiry
date thereof or the increase of the amount thereof.
“U.S. Dollar Facility L/C Issuer” means (a)(x) Bank of America or any Subsidiary
or Affiliate of Bank of America designated by Bank of America and its permitted
successors and assigns, as an issuer of U.S. Dollar Facility Letters of Credit
hereunder and (y) JPMorgan Chase Bank, N.A. and its permitted successors and
assigns, as an issuer of U.S. Dollar Facility Letters of Credit hereunder and
(b) any other U.S. Dollar Facility Lender approved by the Administrative Agent
(such approval not to be unreasonably withheld) which agrees with the U.S.
Borrower to act as an issuer of U.S. Dollar Facility Letters of Credit
hereunder, in its capacity as a U.S. Dollar Facility L/C Issuer.
“U.S. Dollar Facility L/C Obligations” means, as at any date of determination,
the aggregate amount available to be drawn under all outstanding U.S. Dollar
Facility Letters of Credit plus the aggregate of all U.S. Dollar Facility
Unreimbursed Amounts, including all U.S. Dollar Facility L/C Borrowings. For
purposes of computing the amount available to be drawn under any U.S. Dollar
Facility Letter of Credit, the amount of such U.S. Dollar Facility Letter of
Credit shall be determined in accordance with Section 1.06. For all purposes of
this Agreement, if on any date of determination a U.S. Dollar Facility Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such U.S. Dollar Facility
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

47

--------------------------------------------------------------------------------


“U.S. Dollar Facility Lender” means each financial institution listed on the
signature pages hereto as a Lender that has a U.S. Dollar Facility Commitment or
holds U.S. Dollar Facility Revolving Loans, together with any Person that
subsequently becomes a U.S. Dollar Facility Lender by way of assignment in
accordance with the terms of Section 10.06, together with their respective
successors, other than any Person that ceases to be a U.S. Dollar Facility
Lender as a result of an assignment in accordance with Section 10.06 or an
amendment of this Agreement and, as the context requires, includes the U.S.
Dollar Facility L/C Issuer and the U.S. Dollar Facility Swing Line Lender.
“U.S. Dollar Facility Letter of Credit” means any letter of credit issued
hereunder (other than a Multicurrency Facility Letter of Credit) and shall
include the Existing Letters of Credit. A U.S. Dollar Facility Letter of Credit
may be a commercial letter of credit or a standby letter of credit and shall be
denominated in Dollars. For the avoidance of doubt, a U.S. Dollar Facility
Letter of Credit that is a commercial letter of credit shall not include a
banker’s acceptance.
“U.S. Dollar Facility Letter of Credit Fee” has the meaning assigned to such
term in Section 2.03(i).
“U.S. Dollar Facility Letter of Credit Sublimit” means the lesser of
(a) $175,000,000 and (b) the Aggregate U.S. Dollar Facility Commitments. The
U.S. Dollar Facility Letter of Credit Sublimit is part of, and not in addition
to, the Aggregate U.S. Dollar Facility Commitment.
“U.S. Dollar Facility Maturity Date” means the earlier of (i) the fifth
anniversary of the Second Restatement Date and (ii) the date of termination in
whole of the U.S. Dollar Facility Commitments, the U.S. Dollar Facility L/C
Obligations, and the U.S. Dollar Facility Swing Line pursuant to Section 2.06 or
8.02.
“U.S. Dollar Facility Register” has the meaning assigned to such term in Section
10.06(c).
“U.S. Dollar Facility Revolving Loan” has the meaning assigned to such term in
Section 2.01(a).
“U.S. Dollar Facility Revolving Loan Borrowing” means a borrowing consisting of
U.S. Dollar Facility Revolving Loans of the same Type, and, in the case of
Eurodollar Rate Loans, having the same Interest Period.
“U.S. Dollar Facility Revolving Loan Note” means a promissory note made by the
U.S. Borrower in favor of a Lender or its registered assigns, in substantially
the form of Exhibit C-1, evidencing U.S. Dollar Facility Revolving Loans made by
such Lender to the U.S. Borrower.
“U.S. Dollar Facility Swing Line” means the revolving credit facility made
available by the U.S. Dollar Facility Swing Line Lender pursuant to Section
2.04.
“U.S. Dollar Facility Swing Line Borrowing” means a borrowing of a U.S. Dollar
Facility Swing Line Loan pursuant to Section 2.04.

48

--------------------------------------------------------------------------------


“U.S. Dollar Facility Swing Line Lender” has the meaning assigned to such term
in the introductory paragraph hereof, or any successor swing line lender
hereunder.
“U.S. Dollar Facility Swing Line Loan” has the meaning assigned to such term in
Section 2.04(a)(i).
“U.S. Dollar Facility Swing Line Loan Note” means a promissory note made by the
U.S. Borrower in favor of the U.S. Dollar Facility Swing Line Lender or its
registered assigns, in substantially the form of Exhibit C-3 hereto, evidencing
U.S. Dollar Facility Swing Line Loans made by the U.S. Dollar Facility Swing
Line Lender.
“U.S. Dollar Facility Swing Line Loan Notice” means a notice of a U.S. Dollar
Facility Swing Line Borrowing pursuant to Section 2.04(b)(ii), which, if in
writing, shall be substantially in the form of Exhibit B-1.
“U.S. Dollar Facility Swing Line Sublimit” means the lesser of (a) $40,000,000
and (b) the Aggregate U.S. Dollar Facility Commitments. The U.S. Dollar Facility
Swing Line Sublimit is part of, and not in addition to, the Aggregate U.S.
Dollar Facility Commitments.
“U.S. Dollar Facility Unreimbursed Amount” has the meaning assigned to such term
in Section 2.03(c)(i).
“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors of such Person.
“Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose Equity Interests (other than directors’ qualifying shares or, in the
case of a Foreign Subsidiary, nominal shares owned by foreign nationals as
required by Law) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (b) any partnership, association,
joint venture, limited liability company or other entity in which such Person
and/or one or more Wholly-Owned Subsidiaries of such Person have a 100% equity
interest at such time. For the avoida nce of doubt, a “Wholly-Owned Domestic
Restricted Subsidiary” shall mean a Wholly-Owned Subsidiary that is a Domestic
Restricted Subsidiary, and “Wholly-Owned Foreign Restricted Subsidiary” shall
mean a Wholly-Owned Subsidiary that is a Foreign Restricted Subsidiary.
1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whe never the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference

49

--------------------------------------------------------------------------------


to any agreement, instrument or other document (including any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s permitted successors and
assigns, (iii) the words “herein,” “hereof,” “hereto” and “hereunder,” and words
of similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    On the Second Restatement Date, Schedules 1.01(b) through 10.06 to the
First Amended and Restated Credit Agreement shall be replaced in their entirety
with Schedules 1.01(b) through 10.06 to this Agreement.
(e)    On the Second Restatement Date, Exhibit D to the First Amended and
Restated Credit Agreement shall be replaced in its entirety with Exhibit D to
this Agreement.
(f)    Each reference to a “Revolving Loan Note”, the “Borrower”, and a
“Revolving Loan” set forth in each Revolving Loan Note (as defined in the
Original Credit Agreement) that is outstanding as of the Second Restatement Date
shall be deemed to be a reference to a “U.S. Dollar Facility Revolving Loan
Note”, the “U.S. Borrower” and a “U.S. Dollar Facility Revolving Loan”,
respectively, automatically and without any requirement of for any holder of
such Revolving Loan Note to exchange its Revolving Loan Note for a U.S. Dollar
Facility Revolving Loan Note.
(g)    On the First Restatement Date, each term (as in effect immediately prior
to the First Restatement Date) listed on the left side of the table under
“Original Term” was reclassified into the term listed opposite such term in such
table as of the First Restatement Date under “New Term”, and any Indebtedness,
concept or other item

50

--------------------------------------------------------------------------------


represented by such Original Term (as in effect immediately prior to the First
Restatement Date) is represented by the New Term opposite such Original Term.
Original Term
New Term
Availability Period
U.S. Dollar Facility Availability Period
Borrower
U.S. Borrower
Commitment
U.S. Dollar Facility Commitment
Commitment Increase
U.S. Dollar Facility Commitment Increase
Commitment Increase Lender
U.S. Dollar Facility Commitment Increase Lender
L/C Advance
U.S. Dollar Facility L/C Advance
L/C Borrowing
U.S. Dollar Facility L/C Borrowing
L/C Credit Extension
U.S. Dollar Facility L/C Credit Extension
L/C Issuer
U.S. Dollar Facility L/C Issuer
L/C Obligations
U.S. Dollar Facility L/C Obligations
Lender
U.S. Dollar Facility Lender
Letter of Credit
U.S. Dollar Facility Letter of Credit
Letter of Credit Fee
U.S. Dollar Facility Letter of Credit Fee
Letter of Credit Sublimit
U.S. Dollar Facility Letter of Credit Sublimit
Maturity Date
U.S. Dollar Facility Maturity Date
Register
U.S. Dollar Facility Register


51

--------------------------------------------------------------------------------


Revolving Loan
U.S. Dollar Facility Revolving Loan
Revolving Loan Borrowing
U.S. Dollar Facility Revolving Loan Borrowing
Revolving Loan Note
U.S. Dollar Facility Revolving Loan Note
Swing Line
U.S. Dollar Facility Swing Line
Swing Line Borrowing
U.S. Dollar Facility Swing Line Borrowing
Swing Line Lender
U.S. Dollar Facility Swing Line Lender
Swing Line Loan
U.S. Dollar Facility Swing Line Loan
Swing Line Loan Note
U.S. Dollar Facility Swing Line Loan Note
Swing Line Loan Notice
U.S. Dollar Facility Swing Line Loan Notice
Swing Line Sublimit
U.S. Dollar Facility Swing Line Sublimit
Unreimbursed Amount
U.S. Dollar Facility Unreimbursed Amount



1.03 Accounting Terms.
(a)    Generally. Subject to Section 1.03(b), all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the U.S. Borrower and its Restricted
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio, covenant or requirement set forth in any
Loan Document, and

52

--------------------------------------------------------------------------------


either the U.S. Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the U.S. Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the U.S. Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio, covenant or requirement made before and after giving
effect to such change in GAAP; provided further that such reconciliation shall
be required to be provided only for the four fiscal quarters following such
change or such longer period as may be reasonably requested by the
Administrative Agent.
1.04 Rounding. Any financial ratios required to be maintained by the U.S.
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).
1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.
1.07 Resolution of Drafting Ambiguities. The U.S. Borrower acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery of the Loan Documents, that it and its counsel reviewed and
participated in the preparation and negotiation of the Loan Documents and that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of the
Loan Documents.
1.08 Exchange Rates; Currency Equivalents; Reduction of Commitments.
(a)    The Canadian Agent or the applicable Multicurrency Facility L/C Issuer,
as applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Canadian Dollars, and the applicable Facility
Agent or the applicable Multicurrency Facility L/C Issuer, as the case may be,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in an Alternative Currency. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the

53

--------------------------------------------------------------------------------


applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the applicable Facility Agent or the applicable Multicurrency Facility L/C
Issuer, as applicable.
(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurodollar Rate Revolving Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurodollar Rate Revolving Loan or Letter of Credit is denominated in Canadian
Dollars or in an Alternative Currency, such amount shall be the relevant
Canadian Dollar Equivalent or Alternative Currency Equivalent, as applicable, of
such Dollar amount (rounded to the nearest Canadian penny, with 0.5 of a
Canadian penny being rounded upward or to the nearest unit of such Alternative
Currency, with 0.5 of a unit being rounded upward, as applicable), as determined
by the applicable Facility Agent or the applicable Multicurrency Facility L/C
Issuer, as the case may be.
(c)    Notwithstanding the foregoing, for purposes of determining compliance
with Sections 7.01, 7.02, 7.03, 7.05, 7.06, 7.09 and 7.15, with respect to any
Indebtedness, Investment, Restricted Payment, Lien, Asset Sale, Attributable
Indebtedness, sale leaseback or prepayment of Indebtedness (each, a “Covenant
Transaction”) in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Covenant Transaction is incurred or made.
(d)    For purposes of determining compliance with the Lease Adjusted Leverage
Ratio, the amount of any Indebtedness denominated in any currency other than
Dollars will be converted into Dollars based on the relevant currency exchange
rate in effect on the date of the financial statements on which the applicable
Consolidated Indebtedness is calculated. For purposes of determining compliance
with Sections 7.01, 7.02, 7.03, 7.05, 7.06, 7.09 and 7.15, with respect to the
amount of any Covenant Transaction in a currency other than Dollars, such amount
will be converted into Dollars based on the relevant currency exchange rate in
effect on the date such Covenant Transaction is incurred or made and such basket
will be measured at the time such Covenant Transaction is incurred or made.
(e)    For the avoidance of doubt, in the case of a Multicurrency Facility
Revolving Loan or Multicurrency Facility Swing Line Loan denominated in Canadian
Dollars or in an Alternative Currency, except as expressly provided herein, all
interest and fees shall accrue and be payable thereon based on the actual amount
outstanding in Canadian Dollars or in such Alternative Currency (without any
translation into the Dollar Equivalent thereof).
(f)    In connection with this Agreement, it is understood and agreed that the
commitments under the First Amended and Restated Credit Agreement are being
reduced on a non-pro rata basis on the Second Restatement Date and that any
requirement under the First Amended and Restated Credit Agreement or this
Agreement that (x) notice be provided by any Borrower of a reduction in
commitments under the First Amended and Restated Credit Agreement is waived, (y)
any reduction of the commitments be reduced ratably among the

54

--------------------------------------------------------------------------------


lenders under the First Amended and Restated Credit Agreement is waived and (z)
notice be provided by any Borrower of a prepayment of any amounts outstanding
under the First Amended and Restated Credit Agreement is waived, in each case
with respect to that (and only that) commitment reduction or prepayment taking
effect on the Second Restatement Date.
1.09    Additional Alternative Currencies.
(a)     The Borrower may from time to time request that Eurodollar Rate Loans be
made and/or Multicurrency Facility Letters of Credit be issued in a currency
other than Dollars and Canadian Dollars; provided that such requested currency
is a lawful currency that is readily available and freely transferable and
convertible into Dollars. In the case of any such request with respect to the
making of Eurodollar Rate Loans, such request shall be subject to the approval
of the Administrative Agent and the Multicurrency Facility Lenders; and in the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the
applicable Multicurrency Facility L/C Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurodollar Rate Loans, the Administrative Agent shall promptly notify each
Multicurrency Facility Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the L/C Issuer shall promptly notify the
applicable Multicurrency Facility L/C Issuer thereof. Each Multicurrency
Facility Lender (in the case of any such request pertaining to Eurodollar Rate
Loans) or the applicable Multicurrency Facility L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurodollar Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.
(c)    Any failure by a Multicurrency Facility Lender or the applicable
Multicurrency Facility L/C Issuer, as the case may be, to respond to such
request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Multicurrency Facility Lender or the applicable
Multicurrency Facility L/C Issuer, as the case may be, to permit Eurodollar Rate
Loans to be made or Letters of Credit to be issued in such requested currency.
If the Administrative Agent and all the Multicurrency Facility Lenders consent
to making Eurodollar Rate Loans in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
borrowings of Eurodollar Rate Loans; and if the Administrative Agent and the
applicable Multicurrency Facility L/C Issuer consents to the issuance of Letters
of Credit in such requested currency, the Administrative Agent shall so notify
the Company and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.09, the Administrative
Agent shall promptly so notify the Borrower.

55

--------------------------------------------------------------------------------


(d)    The Administrative Agent and the U.S. Borrower, may, without the consent
of any Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the U.S. Borrower, to effect the provisions of this
Section 1.09, and for the avoidance of doubt, this Section 1.09(d) shall
supersede any provisions in Sections 1.09(b) and (c) or Section 10.01 to the
contrary (other than Section 10.01(h)), but no such amendment shall curtail any
right specifically granted to any Lender under Section 1.09 (a) or (b).
1.10    Change of Currency.
(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any country and any
relevant market conventions or practices relating to the change in currency.

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 Revolving Loans.    
(a)    Subject to the terms and conditions set forth herein, each U.S. Dollar
Facility Lender severally agrees to make loans (each such loan, a “U.S. Dollar
Facility Revolving Loan”) to the U.S. Borrower from time to time, on any
Business Day during the U.S. Dollar Facility Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s U.S. Dollar Facility Commitment as set forth on Schedule 2.01; provided
that after giving effect to any borrowing of U.S. Dollar Facility Revolving
Loans, the Outstanding Amount of the U.S. Dollar Facility Revolving Loans of any
Lender, plus such Lender’s Pro rata Share of the Outstanding Amount of all U.S.
Dollar Facility L/C Obligations, plus such Lender’s

56

--------------------------------------------------------------------------------


Pro rata Share of the Outstanding Amount of all U.S. Dollar Facility Swing Line
Loans shall not exceed such Lender’s U.S. Dollar Facility Commitment. Within the
limits of each U.S. Dollar Facility Lender’s U.S. Dollar Facility Commitment,
and subject to the other terms and conditions hereof, the U.S. Borrower may
borrow under this Section 2.01, prepay under Section 2.05, and reborrow under
this Section 2.01. U.S. Dollar Facility Revolving Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein.
(b)    Subject to the terms and conditions set forth herein, each Multicurrency
Facility Lender severally agrees to make loans (each such loan, a “Multicurrency
Facility Revolving Loan”) to each Borrower from time to time, on any Business
Day during the Multicurrency Facility Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Multicurrency Facility Commitment as set forth on Schedule 2.01; provided that
after giving effect to any borrowing of Multicurrency Facility Revolving Loans,
the Outstanding Amount of the Multicurrency Facility Revolving Loans of any
Lender, plus such Lender’s Pro rata Share of the Outstanding Amount of all
Multicurrency Facility L/C Obligations, plus such Lender’s Pro rata Share of the
Outstanding Amount of all Multicurrency Facility Swing Line Loans shall not
exceed such Lender’s Multicurrency Facility Commitment; and provided, further,
that after giving effect to any borrowing of Multicurrency Facility Revolving
Loans in an Alternative Currency, the aggregate Outstanding Amount of all
Multicurrency Facility Revolving Loans of any Lender denominated in Alternative
Currencies, plus such Lender’s Pro rata Share of the Outstanding Amount of all
Multicurrency Facility L/C Obligations denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit. Within the limits of each
Multicurrency Facility Lender’s Multicurrency Facility Commitment, and subject
to the other terms and conditions hereof, each Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Multicurrency Facility Revolving Loans denominated in Dollars may be Canadian
U.S. Base Rate Loans or Eurodollar Rate Loans, and Multicurrency Facility
Revolving Loans denominated in Canadian Dollars may be Canadian Prime Rate Loans
or Eurodollar Rate Loans, in each case as further provided herein. Multicurrency
Facility Revolving Loans denominated in an Alternative Currency must be
Eurodollar Rate Loans.
2.02 Borrowings, Conversions and Continuations of Revolving Loans.
(a)    Each borrowing of Loans, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
applicable Borrower’s irrevocable notice to, in the case of U.S. Dollar Facility
Revolving Loans, the Administrative Agent and, in the case of Multicurrency
Facility Revolving Loans, the applicable Facility Agent, which may be given by
telephone. Each such notice must be received by the applicable Facility Agent
not later than (i) 12:30 p.m., three Business Days prior to the requested date
of any borrowing of, conversion to or continuation of Eurodollar Rate Loans or
of any conversion of Eurodollar Rate Loans to Base Rate Loans, Canadian U.S.
Base Rate Loans or Canadian Prime Rate Loans, as applicable, (ii) 11:00 a.m., on
the Business Day of the requested date of any borrowing of Base Rate Loans,
Canadian U.S. Base Rate Loans or Canadian Prime Rate Loans and (iii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurodollar Rate
Loans

57

--------------------------------------------------------------------------------


denominated in Alternative Currencies. Each telephonic notice in respect of U.S.
Dollar Facility Revolving Loans by the U.S. Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Borrowing or Conversion Notice, appropriately completed and
signed by a Responsible Officer of the U.S. Borrower. Each telephonic notice in
respect of Multicurrency Facility Revolving Loans by the applicable Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
applicable Facility Agent of a written Borrowing or Conversion Notice,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower. Each borrowing of, conversion to or continuation of Eurodollar Rate
Loans denominated in Dollars or Canadian Dollars shall be in an amount equal to
$1,000,000 or C$1,000,000, as applicable, or a whole multiple of $500,000 or
C$500,000, as applicable, in excess thereof. Each borrowing of, conversion to or
continuation of Eurodollar Rate Loans denominated in an Alternative Currency
shall be in an amount equal to the Alternative Currency Equivalent of $1,000,000
or a whole multiple of the Alternative Currency Equivalent of $500,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each borrowing of
or conversion to Base Rate Loans, Canadian U.S. Base Rate Loans or Canadian
Prime Rate Loans (other than Swing Line Loans) shall be in a principal amount of
$200,000 or C$200,000, as applicable, or a whole multiple of $100,000 or
C$100,000, as applicable, in excess thereof. Each Borrowing or Conversion Notice
(whether telephonic or written) shall specify (i) whether the requested
borrowing is to be a U.S. Dollar Facility Revolving Loan Borrowing or a
Multicurrency Facility Revolving Loan Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Revolving Loans
to be borrowed, converted, continued or rolled over, (iv) if applicable, the
Type of Loans to be borrowed or to which existing Loans are to be converted,
(v) if applicable, the duration of the Interest Period with respect thereto,
(vi) in the case of the Multicurrency Facility Commitments, whether such
requested Loans are to be denominated in Dollars, Canadian Dollars or an
Alternative Currency and (vii) in the case of the Multicurrency Facility
Commitments, whether such Loans are to be borrowed by the U.S. Borrower or the
Canadian Borrower. If the U.S. Borrower fails to specify a Type of U.S. Dollar
Facility Revolving Loan in a Borrowing or Conversion Notice or if the U.S.
Borrower fails to give a timely notice requesting a conversion or continuation,
then the U.S. Dollar Facility Revolving Loan, shall be made as, or converted to,
a Base Rate Loan. If any Borrower fails to specify a Type of Multicurrency
Facility Revolving Loan in a Borrowing or Conversion Notice or if any Borrower
fails to give a timely notice requesting a conversion or continuation, then the
Multicurrency Facility Revolving Loan shall be made as, or converted to, a
Canadian U.S. Base Rate Loan (if such Loan is denominated in Dollars), or a
Canadian Prime Rate Loan (if such Loan is denominated in Canadian Dollars);
provided, however, that in the case of a failure to timely request a
continuation of Multicurrency Facility Revolving Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurodollar Rate Loans in
their original currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans, Canadian U.S. Base Rate Loans or Canadian Prime
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If a Borrower
requests a borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Borrowing or Conversion Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

58

--------------------------------------------------------------------------------


(b)    Following receipt of a Borrowing or Conversion Notice of U.S. Dollar
Facility Revolving Loans or Multicurrency Facility Revolving Loans, the
applicable Facility Agent shall promptly notify each applicable Lender of the
amount of its Pro rata Share of the Loans, and if no timely notice of a
conversion or continuation is provided by a Borrower, the applicable Facility
Agent shall notify each applicable Lender of the details of any automatic
conversion to Base Rate Loans, Canadian U.S. Base Rate Loans or Canadian Prime
Rate Loans or continuation described in Section 2.02(a). In the case of each
borrowing of U.S. Dollar Facility Revolving Loans, each U.S. Dollar Facility
Lender shall make the amount of its U.S. Dollar Facility Revolving Loan
available to the Administrative Agent in Dollars in immediately available funds
at the Administrative Agent’s Office not later than 1:00 p.m. on the Business
Day specified in the applicable Borrowing or Conversion Notice. In the case of
each borrowing of Multicurrency Facility Revolving Loans by any Borrower, each
Multicurrency Facility Lender shall make the amount of its Multicurrency
Facility Revolving Loan available to the applicable Facility Agent in Dollars,
Canadian Dollars or an Alternative Currency, as applicable, in immediately
available funds at the applicable Facility Agent’s Office not later than 1:00
p.m. and not later than the Applicable Time specified by the applicable Facility
Agent in the case of any Multicurrency Facility Revolving Loans denominated in
an Alternative Currency, in each case on the Business Day specified in the
applicable Borrowing or Conversion Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02, the applicable Facility Agent shall make
all funds so received available to the applicable Borrower in like funds as
received by such Facility Agent, either by (i) crediting the account of such
Borrower on the books of Bank of America, Bank of America, N.A., Canada Branch,
or any other applicable Facility Agent with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the applicable Facility Agent by such
Borrower; provided that if, on the date the Borrowing or Conversion Notice with
respect to such Borrowing of U.S. Dollar Facility Revolving Loans is given by
the U.S. Borrower, there are U.S. Dollar Facility Swing Line Loans or U.S.
Dollar Facility L/C Borrowings outstanding, then the proceeds of such Borrowing
shall be applied, first, to the payment in full of any such U.S. Dollar Facility
L/C Borrowings, and second, to the payment in full of any such U.S. Dollar
Facility Swing Line Loans, and third, to the U.S. Borrower as provided above;
provided further that if, on the date the Borrowing or Conversion Notice with
respect to such Borrowing of Multicurrency Facility Revolving Loans (including
Multicurrency Facility Revolving Loans denominated in an Alternative Currency)
is given by a Borrower, there are Multicurrency Facility Swing Line Loans or
Multicurrency Facility L/C Borrowings (including Multicurrency Facility L/C
Borrowings denominated in an Alternative Currency) outstanding, then the
proceeds of such Borrowing shall be applied, first, to the payment in full of
any such Multicurrency Facility L/C Borrowings, and second, to the payment in
full of any such Multicurrency Facility Swing Line Loans, and third, to the
applicable Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no U.S. Dollar Facility
Revolving Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders. During the existence of
a Default, no Multicurrency Facility Revolving Loans (whether in Dollars,
Canadian Dollars or in any Alternative Currency) may be requested as, converted
to or continued

59

--------------------------------------------------------------------------------


as Eurodollar Rate Loans without the consent of the Required Multicurrency
Facility Lenders.
(d)    The applicable Facility Agent shall promptly notify the applicable
Borrowers and the applicable Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, the Administrative Agent
shall notify the Borrowers and the Lenders of any change in the Administrative
Agent’s prime rate used in determining the Base Rate promptly following the
public announcement of such change. At any time that Canadian Prime Rate Loans
or Canadian U.S. Base Rate Loans are outstanding, the Canadian Agent shall
notify the Borrowers and the Multicurrency Facility Lenders of any change in the
Canadian Agent’s prime rate used or other rate of interest used in determining
the Canadian Prime Rate or Canadian U.S. Base Rate promptly following the public
announcement of such change.
(e)    After giving effect to all borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.
(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
2.03 Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the applicable Letter of Credit Expiration Date, to issue
Letters of Credit for the account of (x) the U.S. Borrower, (y) Holdings (so
long as such Letter of Credit is directly related to the business of U.S.
Borrower or any of its Subsidiaries) or (z) any Subsidiary of the U.S. Borrower
(so long as in the case of clauses (y) and (z), (A) with respect to any Letter
of Credit denominated in Dollars, the U.S. Borrower is a joint and several
co-applicant, (B) with respect to any Letter of Credit denominated in Canadian
Dollars, the U.S. Borrower and the Canadian Borrower are joint and several
co-applicants and references under this Section 2.03 shall be deemed to include
Holdings or such Subsidiary and (C) with respect to any Letter of Credit
denominated in an Alternative Currency, the U.S. Borrower is the applicant or a
joint and several co-applicant) and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of Holdings, the
applicable Borrower or such Subsidiary and any drawings thereunder; provided
that after giving effect to any U.S. Dollar Facility L/C Credit Extension with
respect to any U.S. Dollar Facility Letter of Credit, (x) the Outstanding Amount
of the U.S. Dollar Facility Revolving Loans of any U.S. Dollar Facility Lender,
plus such Lender’s Pro rata Share of the Outstanding Amount of all U.S. Dollar
Facility L/C Obligations, plus such Lender’s Pro rata Share of the Outstanding
Amount of all U.S. Dollar

60

--------------------------------------------------------------------------------


Facility Swing Line Loans shall not exceed such Lender’s U.S. Dollar Facility
Commitment and (y) the Outstanding Amount of the U.S. Dollar Facility L/C
Obligations shall not exceed the U.S. Dollar Facility Letter of Credit Sublimit;
and, provided further that after giving effect to any Multicurrency Facility L/C
Credit Extension with respect to any Multicurrency Facility Letter of Credit,
(x) the Outstanding Amount of the Multicurrency Facility Revolving Loans of any
Multicurrency Facility Lender, plus such Lender’s Pro rata Share of the
Outstanding Amount of all Multicurrency Facility L/C Obligations, plus such
Lender’s Pro rata Share of the Outstanding Amount of all Multicurrency Facility
Swing Line Loans shall not exceed such Lender’s Multicurrency Facility
Commitment and (y) the Outstanding Amount of the Multicurrency Facility L/C
Obligations shall not exceed the Multicurrency Facility Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, each Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly each Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Second
Restatement Date shall be subject to and governed by the terms and conditions
hereof. Notwithstanding that a Letter of Credit issued or outstanding hereunder
is in support of any obligations of, or is for the account of, a Subsidiary that
is not a Loan Party, the U.S. Borrower and the Canadian Borrower, as applicable,
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The U.S. Borrower and the Canadian
Borrower hereby acknowledge that the issuance of Letters of Credit for the
account of Subsidiaries (other than Loan Parties) inures to the benefit of the
U.S. Borrower and the Canadian Borrower, as applicable, and the business of the
U.S. Borrower and the Canadian Borrower derives substantial benefits from the
businesses of such Subsidiaries.
(ii)    (I) No U.S. Dollar Facility L/C Issuer shall be under any obligation to
issue any U.S. Dollar Facility Letter of Credit, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested U.S.
Dollar Facility Letter of Credit would occur more than twelve months after the
date of issuance or last extension, unless the Required Lenders have approved
such expiry date; or
(B)    the expiry date of such requested U.S. Dollar Facility Letter of Credit
would occur after the Letter of Credit Expiration Date applicable to U.S. Dollar
Facility Letters of Credit, unless all the Lenders have approved such expiry
date;
(C)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the U.S. Dollar Facility L/C
Issuer from issuing such U.S. Dollar Facility Letter of Credit, or any Law
applicable to the U.S. Dollar Facility L/C Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the U.S. Dollar Facility L/C Issuer shall prohibit, or request
that the U.S. Dollar Facility L/C Issuer refrain from, the issuance of letters
of credit generally or such U.S. Dollar Facility Letter of Credit in particular
or shall impose upon the U.S. Dollar Facility L/C Issuer with respect to such

61

--------------------------------------------------------------------------------


U.S. Dollar Facility Letter of Credit any restriction, reserve or capital
requirement (for which the U.S. Dollar Facility L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the U.S. Dollar Facility L/C Issuer any unreimbursed loss, cost or expense which
was not applicable on the Closing Date and which the U.S. Dollar Facility L/C
Issuer in good faith deems material to it;
(D)    the issuance of such U.S. Dollar Facility Letter of Credit would violate
one or more policies of the U.S. Dollar Facility L/C Issuer generally applicable
to the issuance of letters of credit;
(E)    such U.S. Dollar Facility Letter of Credit is to be denominated in a
currency other than Dollars; or
(F)    any U.S. Dollar Facility Lender is at that time a Defaulting Lender,
unless the U.S. Dollar Facility L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the U.S. Dollar
Facility L/C Issuer (in its sole discretion) with the U.S. Borrower or such U.S.
Dollar Facility Lender to eliminate the U.S. Dollar Facility L/C Issuer’s actual
or potential Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with
respect to the Defaulting Lender arising from either the U.S. Dollar Facility
Letter of Credit then proposed to be issued or that U.S. Dollar Facility Letter
of Credit and all other U.S. Dollar Facility L/C Obligations as to which the
U.S. Dollar Facility L/C Issuer has actual or potential Fronting Exposure, as it
may elect in its sole discretion.
(II) No Multicurrency Facility L/C Issuer shall be under any obligation to issue
any Multicurrency Facility Letter of Credit, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested
Multicurrency Facility Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Multicurrency
Facility Lenders have approved such expiry date; or
(B)    the expiry date of such requested Multicurrency Facility Letter of Credit
would occur after the Letter of Credit Expiration Date applicable to
Multicurrency Facility Letters of Credit, unless all the Lenders have approved
such expiry date;
(C)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Multicurrency Facility L/C
Issuer from issuing such Multicurrency Facility Letter of Credit, or any Law
applicable to the Multicurrency Facility L/C Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Multicurrency Facility L/C Issuer shall prohibit, or
request that the Multicurrency Facility L/C Issuer refrain from, the issuance of
letters of credit generally or such Multicurrency Facility Letter of Credit in
particular or shall impose upon the Multicurrency Facility L/C Issuer with
respect to such Multicurrency Facility Letter of Credit any restriction, reserve
or capital requirement (for which the Multicurrency Facility L/C Issuer is not
otherwise

62

--------------------------------------------------------------------------------


compensated hereunder) not in effect on the Closing Date, or shall impose upon
the Multicurrency Facility L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Multicurrency
Facility L/C Issuer in good faith deems material to it;
(D)    the issuance of such Multicurrency Facility Letter of Credit would
violate one or more policies of the Multicurrency Facility L/C Issuer generally
applicable to the issuance of letters of credit;
(E)    such Multicurrency Facility Letter of Credit is to be denominated in a
currency other than Dollars, Canadian Dollars or an Alternative Currency; or
(F)    any Multicurrency Facility Lender is at that time a Defaulting Lender,
unless the Multicurrency Facility L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the Multicurrency
Facility L/C Issuer (in its sole discretion) with the U.S. Borrower or such
Multicurrency Facility Lender to eliminate the Multicurrency Facility L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to Section
2.16(a)(iv)) with respect to the Defaulting Lender arising from either the
Multicurrency Facility Letter of Credit then proposed to be issued or that
Multicurrency Facility Letter of Credit and all other Multicurrency Facility L/C
Obligations as to which the Multicurrency Facility L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.
(iii)    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(iv)    The U.S. Dollar Facility L/C Issuer shall act on behalf of the U.S.
Dollar Facility Lenders with respect to any U.S. Dollar Facility Letters of
Credit issued by it and the documents associated therewith, and the U.S. Dollar
Facility L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the U.S. Dollar Facility L/C Issuer in connection with
U.S. Dollar Facility Letters of Credit issued by it or proposed to be issued by
it and Issuer Documents pertaining to such U.S. Dollar Facility Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the U.S. Dollar Facility L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the U.S.
Dollar Facility L/C Issuer. The Multicurrency Facility L/C Issuer shall act on
behalf of the Multicurrency Facility Lenders with respect to any Multicurrency
Facility Letters of Credit issued by it and the documents associated therewith,
and the Multicurrency Facility L/C Issuer shall have all of the benefits and
immunities (A) provided to the Canadian Agent in Article IX with respect to any
acts taken or omissions suffered by the Multicurrency Facility L/C Issuer in
connection with Multicurrency Facility Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such
Multicurrency Facility Letters of Credit as fully as if the term “Canadian
Agent” as used in Article IX included the Multicurrency Facility L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the

63

--------------------------------------------------------------------------------


Multicurrency Facility L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the U.S. Borrower (or, in the case of Multicurrency Facility
Letters of Credit, the U.S. Borrower or the Canadian Borrower) delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent and, in the case
of a Letter of Credit denominated in Canadian Dollars or issued to the Canadian
Borrower, the Canadian Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower. Such Letter of Credit Application must be received by the applicable
L/C Issuer and the applicable Facility Agent not later than 2:00 p.m. at least
three Business Days (or such later date and time as the applicable Facility
Agent and such L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) solely with
respect to Multicurrency Facility Letters of Credit, whether such Letter of
Credit is to be denominated in Dollars, Canadian Dollars, or an Alternative
Currency and (H) such other matters as such L/C Issuer may reasonably require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may reasonably require. Additionally, the applicable Borrower
shall furnish to the applicable L/C Issuer and the applicable Facility
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the
applicable L/C Issuer or such Facility Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, each L/C
Issuer will confirm with the applicable Facility Agent (by telephone or in
writing) that such Facility Agent has received a copy of such Letter of Credit
Application from a Borrower and, if not, such L/C Issuer will provide such
Facility Agent with a copy thereof. Unless such L/C Issuer has received written
notice from any Lender, any applicable Facility Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, such L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of Holdings (so long as such Letter of Credit
is directly related to the business of U.S. Borrower or any of its
Subsidiaries), the U.S. Borrower, the Canadian Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business

64

--------------------------------------------------------------------------------


practices relating generally to issuances of Letters of Credit. Immediately upon
the issuance of each U.S. Dollar Facility Letter of Credit, each U.S. Dollar
Facility Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the U.S. Dollar Facility L/C Issuer a risk
participation in such U.S. Dollar Facility Letter of Credit in an amount equal
to the product of such U.S. Dollar Facility Lender’s Pro rata Share times the
amount of such U.S. Dollar Facility Letter of Credit. Immediately upon the
issuance of each Multicurrency Facility Letter of Credit, each Multicurrency
Facility Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Multicurrency Facility L/C Issuer a risk
participation in such Multicurrency Facility Letter of Credit in an amount equal
to the product of such Multicurrency Facility Lender’s Pro rata Share times the
amount of such Multicurrency Facility Letter of Credit.
(iii)    If the applicable Borrower so requests in any applicable Letter of
Credit Application for a standby Letter of Credit, the applicable L/C Issuer
may, in its sole and absolute discretion, agree to issue a standby Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by such L/C Issuer,
the applicable Borrower shall not be required to make a specific request to such
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit that
is a U.S. Dollar Facility Letter of Credit has been issued, the U.S. Dollar
Facility Lenders shall be deemed to have authorized (but may not require) the
U.S. Dollar Facility L/C Issuer to permit the extension of such U.S. Dollar
Facility Letter of Credit at any time to an expiry date not later than the
Letter of Credit Expiration Date applicable to U.S. Dollar Facility Letters of
Credit; provided, however, that the U.S. Dollar Facility L/C Issuer shall not
permit any such extension if (A) the U.S. Dollar Facility L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such U.S. Dollar Facility Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the U.S. Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the U.S. Dollar Facility L/C Issuer not to permit such
extension. Once an Auto-Extension Letter of Credit that is a Multicurrency
Facility Letter of Credit has been issued, the Multicurrency Facility Lenders
shall be deemed to have authorized (but may not require) the Multicurrency
Facility L/C Issuer to permit the extension of such Multicurrency Facility
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date applicable to Multicurrency Facility Letters of Credit;
provided, however, that the Multicurrency Facility L/C Issuer shall not permit
any such extension if (A) the Multicurrency Facility L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Multicurrency Facility Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of

65

--------------------------------------------------------------------------------


Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the applicable Facility Agent that the
Required Multicurrency Facility Lenders have elected not to permit such
extension or (2) from the applicable Facility Agent, any Lender or a Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the Multicurrency Facility L/C
Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the
applicable Borrower and the applicable Facility Agent a true and complete copy
of such Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the applicable Borrower and the applicable Facility Agent thereof. Not later
than 2:00 p.m. on the date of any payment by any L/C Issuer under a Letter of
Credit or the Applicable Time on the date of any payment by the applicable
Multicurrency Facility L/C Issuer under a Letter of Credit to be reimbursed in
an Alternative Currency (each such date, an “Honor Date”), the applicable
Borrower shall reimburse such L/C Issuer through the applicable Facility Agent
in an amount equal to the amount of such drawing. In the case of a Multicurrency
Facility Letter of Credit denominated in Canadian Dollars, the applicable
Borrower shall reimburse the applicable Multicurrency Facility L/C Issuer in
Canadian Dollars, in the case of a Multicurrency Facility Letter of Credit
denominated in Dollars, the applicable Borrower shall reimburse the applicable
Multicurrency Facility L/C Issuer in Dollars and in the case of a Multicurrency
Facility Letter of Credit denominated in an Alternative Currency, the applicable
Borrower shall reimburse the applicable Multicurrency Facility L/C Issuer in
such Alternative Currency, unless (A) the Multicurrency Facility L/C Issuer (at
its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified the Multicurrency
Facility L/C Issuer promptly following receipt of the notice of drawing that
Borrower will reimburse the Multicurrency Facility L/C Issuer in Dollars. If the
U.S. Borrower fails to so reimburse the U.S. Dollar Facility L/C Issuer by such
time, the Administrative Agent shall promptly notify each U.S. Dollar Facility
Lender of the Honor Date, the amount of the unreimbursed drawing (the “U.S.
Dollar Facility Unreimbursed Amount”), and the amount of such U.S. Dollar
Facility Lender’s Pro rata Share thereof. In such event, the U.S. Borrower shall
be deemed to have requested a U.S. Dollar Facility Revolving Loan Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the U.S.
Dollar Facility Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate U.S. Dollar
Facility Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Borrowing or Conversion Notice). If the Canadian Borrower
fails to so reimburse the Multicurrency Facility L/C Issuer by such time, the
applicable Facility Agent shall promptly

66

--------------------------------------------------------------------------------


notify each Multicurrency Facility Lender of the Honor Date, the Dollar
Equivalent amount of the unreimbursed drawing (the “Multicurrency Facility
Unreimbursed Amount”), and the Dollar Equivalent amount of such Multicurrency
Facility Lender’s Pro rata Share thereof. In such event, such Borrower shall be
deemed to have requested a Multicurrency Facility Revolving Loan Borrowing of
Canadian Prime Rate Loans denominated in Canadian Dollars (if the Letter of
Credit to which such Honor Date relates is denominated in Canadian Dollars) or
Canadian U.S. Base Rate Loans denominated in Dollars (if the Letter of Credit to
which such Honor Date relates is denominated in Dollars or an Alternate Currency
(in which case the Dollar Equivalent of the Multicurrency Facility Unreimbursed
Amount shall be the amount of such Canadian U.S. Base Rate Loan)) to be
disbursed on the Honor Date in an amount equal to the Multicurrency Facility
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Canadian U.S. Base Rate Loans and
Canadian Prime Rate Loans, but subject to the amount of the unutilized portion
of the Aggregate Multicurrency Facility Commitments and the conditions set forth
in Section 4.02 (other than the delivery of a Borrowing or Conversion Notice).
Any notice given by an L/C Issuer or an applicable Facility Agent pursuant to
this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each U.S. Dollar Facility Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the U.S. Dollar Facility L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Pro rata Share of the U.S. Dollar Facility
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each U.S. Dollar Facility Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Loan to the U.S.
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the U.S. Dollar Facility L/C Issuer. Each Multicurrency Facility
Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds (which
funds may be denominated in Dollars) available to the applicable Facility Agent
for the account of the Multicurrency Facility L/C Issuer at the applicable
Facility Agent’s Office in an amount equal to its Pro rata Share of the
Multicurrency Facility Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the applicable Facility Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Multicurrency
Facility Lender that so makes funds available shall be deemed to have made a
Canadian U.S. Base Rate Loan or a Canadian Prime Rate Loan. The Canadian Agent
shall remit the funds so received to the Multicurrency Facility L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Loan Borrowing of Base Rate Loans, Canadian U.S. Base Rate Loans or
Canadian Prime Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the applicable Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
applicable Facility Agent for the account of the applicable L/C Issuer pursuant
to Section 2.03(c)(ii) shall be

67

--------------------------------------------------------------------------------


deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)    Until a U.S. Dollar Facility Lender funds its U.S. Dollar Facility
Revolving Loan or U.S. Dollar Facility L/C Advance pursuant to this Section
2.03(c) to reimburse the U.S. Dollar Facility L/C Issuer for any amount drawn
under any U.S. Dollar Facility Letter of Credit, interest in respect of such
U.S. Dollar Facility Lender’s Pro rata Share of such amount shall be solely for
the account of the U.S. Dollar Facility L/C Issuer. Until a Multicurrency
Facility Lender funds its Multicurrency Facility Revolving Loan or Multicurrency
Facility L/C Advance pursuant to this Section 2.03(c) to reimburse the
Multicurrency Facility L/C Issuer for any amount drawn under any Multicurrency
Facility Letter of Credit, interest in respect of such Multicurrency Facility
Lender’s Pro rata Share of such amount shall be solely for the account of the
Multicurrency Facility L/C Issuer.
(v)    Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, any Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by a Borrower of a Borrowing or Conversion Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of any
Borrower to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.
(vi)    If any Lender fails to make available to the applicable Facility Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(c) by the
time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to
recover from such Lender (acting through the applicable Facility Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to (i) with respect to amounts
denominated in Dollars or Canadian Dollars, the greater of (x)(A) with respect
to amounts denominated in Dollars, the Federal Funds Rate, (B) with respect to
amounts denominated in Canadian Dollars, the rate of interest per annum at which
overnight deposits in any amount approximately equal to the amount with respect
to which such rate is determined, would be offered for such day by Bank of
America, N.A., Canada Branch, plus any administrative, processing or similar
fees customarily charged by Bank of America, N.A., Canada Branch and (y) and a
rate determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation and (ii) with respect to amounts denominated in any
Alternative Currencies, the rate of interest per annum at which overnight
deposits in the applicable Alternative Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of Bank of America in the
applicable offshore interbank market for such currency to

68

--------------------------------------------------------------------------------


major banks in such interbank market plus any administrative, processing or
similar fees customarily charged by the applicable Multicurrency Facility L/C
Issuer. A certificate of such L/C Issuer submitted to any Lender (through the
applicable Facility Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.


(d)    Repayment of Participations.
(i)    At any time after the U.S. Dollar Facility L/C Issuer has made a payment
under any U.S. Dollar Facility Letter of Credit and has received from any U.S.
Dollar Facility Lender such Lender’s U.S. Dollar Facility L/C Advance in respect
of such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the U.S. Dollar Facility L/C Issuer any payment in
respect of the related U.S. Dollar Facility Unreimbursed Amount or interest
thereon (whether directly from the U.S. Borrower or otherwise, including
proceeds of cash collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such U.S. Dollar Facility Lender its Pro
rata Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s U.S. Dollar Facility L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent. At any time after the Multicurrency Facility L/C Issuer
has made a payment under any Multicurrency Facility Letter of Credit and has
received from any Multicurrency Facility Lender such Lender’s Multicurrency
Facility L/C Advance in respect of such payment in accordance with Section
2.03(c), if the applicable Facility Agent receives for the account of the
Multicurrency Facility L/C Issuer any payment in respect of the related
Multicurrency Facility Unreimbursed Amount or interest thereon (whether directly
from the applicable Borrower or otherwise, including proceeds of cash collateral
applied thereto by the Administrative Agent), the applicable Facility Agent will
distribute to such Multicurrency Facility Lender its Pro rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s Multicurrency Facility L/C Advance was
outstanding) in the same funds as those received by the applicable Facility
Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the U.S. Dollar Facility L/C Issuer pursuant to Section 2.03(c)(i) is required
to be returned under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the U.S. Dollar Facility
L/C Issuer in its discretion), each U.S. Dollar Facility Lender shall pay to the
Administrative Agent for the account of the U.S. Dollar Facility L/C Issuer its
Pro rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. If any payment received by the applicable Facility Agent for the account
of the Multicurrency Facility L/C Issuer pursuant to Section 2.03(c)(i) is
required to be returned under any of the circumstances described in Section
10.05 (including pursuant to any settlement entered into by the Multicurrency
Facility L/C Issuer in its discretion), each Multicurrency Facility Lender shall
pay to such applicable Facility Agent for the account of the Multicurrency
Facility L/C Issuer its Pro rata Share thereof on demand of such applicable
Facility Agent, plus interest thereon from the date of such demand to the date
such amount is returned by such Lender, at a rate per annum equal to (x) with
respect to amounts

69

--------------------------------------------------------------------------------


denominated in Dollars, the Federal Funds Rate from time to time in effect, (y)
with respect to amounts denominated in Canadian Dollars, the rate of interest
per annum at which overnight deposits in any amount approximately equal to the
amount with respect to which such rate is determined, would be offered for such
day by Bank of America, N.A., Canada Branch, plus any administrative, processing
or similar fees customarily charged by Bank of America, N.A., Canada Branch and
(z) with respect to amounts denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.


(e)    Obligations Absolute. The obligation of the Borrowers to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall, to the fullest extent permitted under applicable law,
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that Holdings, the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any exchange, release or nonperfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guarantee or any
other guarantee, for

70

--------------------------------------------------------------------------------


all or any of the Obligations of the Borrowers in respect of such Letter of
Credit;
(vi)    adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the applicable Borrower or any Subsidiary
Guarantor or in the relevant currency markets generally; or
(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Holdings, any Borrower or
any Subsidiary.
The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the applicable L/C Issuer. Such Borrower
shall be conclusively deemed to have waived any such claim against each L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, each L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any applicable Facility Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, any Required Lenders or any Required
Multicurrency Facility Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. Each Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude such Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any applicable
Facility Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuers shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, a
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to such Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by such Borrower
which such Borrower proves were caused by such L/C Issuer’s willful misconduct
or gross negligence or such L/C Issuer’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuers
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuers shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the

71

--------------------------------------------------------------------------------


rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason, except to the extent that
any errors with respect to the foregoing are found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such L/C Issuer.
(g)    [Reserved].
(h)    Applicability of ISP and Uniform Customs. Unless otherwise expressly
agreed by the L/C Issuers and the Borrowers when a Letter of Credit is issued
that Uniform Customs shall apply to such Letter of Credit, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit.
(i)    Letter of Credit Fees. The U.S. Borrower shall pay to the Administrative
Agent for the account of each U.S. Dollar Facility Lender in accordance with its
Pro rata Share a Letter of Credit fee (the “U.S. Dollar Facility Letter of
Credit Fee”) (i) for each commercial U.S. Dollar Facility Letter of Credit equal
to (x)  the Applicable Rate for commercial Letters of Credit times (y) the daily
amount available to be drawn under such U.S. Dollar Facility Letter of Credit
and (ii) for each standby U.S. Dollar Facility Letter of Credit equal to the
Applicable Rate for standby Letters of Credit times the daily amount available
to be drawn under such U.S. Dollar Facility Letter of Credit; provided, however,
any U.S. Dollar Facility Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any U.S. Dollar Facility Letter of Credit
as to which such Defaulting Lender has not provided Cash Collateral satisfactory
to the U.S. Dollar Facility L/C Issuer pursuant to this Section 2.03 shall be
payable, to the maximum extent permitted by applicable Law, to the other U.S.
Dollar Facility Lenders in accordance with the upward adjustments in their
respective Pro rata Shares allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee, if any, payable to the U.S.
Dollar Facility L/C Issuer for its own account. The applicable Borrower shall
pay to the applicable Facility Agent for the account of each Multicurrency
Facility Lender in accordance with its Pro rata Share a Letter of Credit fee
(the “Multicurrency Facility Letter of Credit Fee”) (i) for each commercial
Multicurrency Facility Letter of Credit equal to (x)  the Applicable Rate for
commercial Letters of Credit times (y) the Dollar Equivalent of the daily amount
available to be drawn under such Multicurrency Facility Letter of Credit and
(ii) for each standby Multicurrency Facility Letter of Credit equal to the
Applicable Rate for standby Letters of Credit times the Dollar Equivalent of the
daily amount available to be drawn under such Multicurrency Facility Letter of
Credit; provided, however, any Multicurrency Facility Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Multicurrency Facility Letter of Credit as to which such Defaulting Lender has
not provided Cash Collateral satisfactory to the Multicurrency Facility L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Multicurrency Facility Lenders in
accordance with the upward adjustments in their respective Pro rata Shares
allocable to such Letter of Credit pursuant to Section 2.16(a)(iv), with the
balance of such fee, if any, payable to the Multicurrency Facility L/C Issuer
for its own account. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (i)

72

--------------------------------------------------------------------------------


computed on a quarterly basis in arrears and (ii) due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date applicable thereto and thereafter on demand. If
there is any change in the Applicable Rate for Eurodollar Rate Revolving Loans
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
2.04 Swing Line Loans.
(a)    (i) The U.S. Dollar Facility Swing Line. Subject to the terms and
conditions set forth herein, the U.S. Dollar Facility Swing Line Lender, may, in
its sole discretion, in reliance upon the agreements of the other U.S. Dollar
Facility Lenders set forth in this Section 2.04, make loans (each such loan, a
“U.S. Dollar Facility Swing Line Loan”) to the U.S. Borrower from time to time
on any Business Day after the Closing Date during the U.S. Dollar Facility
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the U.S. Dollar Facility Swing Line Sublimit, notwithstanding the
fact that such U.S. Dollar Facility Swing Line Loans, when aggregated with the
Pro rata Share of the Outstanding Amount of U.S. Dollar Facility Revolving Loans
and U.S. Dollar Facility L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s U.S. Dollar Facility Commitment;
provided that after giving effect to any U.S. Dollar Facility Swing Line Loan,
(i) the Outstanding Amount of U.S. Dollar Facility Revolving Loans shall not
exceed the Aggregate U.S. Dollar Facility Commitments, and (ii) the aggregate
Outstanding Amount of the U.S. Dollar Facility Revolving Loans of any U.S.
Dollar Facility Lender, plus such Lender’s Pro rata Share of the Outstanding
Amount of all U.S. Dollar Facility L/C Obligations, plus such Lender’s Pro rata
Share of the Outstanding Amount of all U.S. Dollar Facility Swing Line Loans
shall not exceed such Lender’s U.S. Dollar Facility Commitment, and provided,
further, that the U.S. Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding U.S. Dollar Facility Swing Line Loan. Within
the foregoing limits, and subject to the other terms and conditions hereof, the
U.S. Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each U.S. Dollar Facility Swing Line Loan
shall be a Base Rate Loan. Immediately upon the making of a U.S. Dollar Facility
Swing Line Loan, each U.S. Dollar Facility Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the U.S. Dollar
Facility Swing Line Lender a risk participation in such U.S. Dollar Facility
Swing Line Loan in an amount equal to the product of such Lender’s Pro rata
Share times the amount of such U.S. Dollar Facility Swing Line Loan.
(ii) The Multicurrency Facility Swing Line. Subject to the terms and conditions
set forth herein, the Multicurrency Facility Swing Line Lender, may, in its sole
discretion, in reliance upon the agreements of the other Multicurrency Facility
Lenders set forth in this Section 2.04, make loans (each such loan, a
“Multicurrency Facility Swing Line Loan”) denominated in Dollars or Canadian
Dollars to the Borrowers from time to time on any Business Day after the

73

--------------------------------------------------------------------------------


Restatement Date during the Multicurrency Facility Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the
Multicurrency Facility Swing Line Sublimit, notwithstanding the fact that such
Multicurrency Facility Swing Line Loans, when aggregated with the Pro rata Share
of the Outstanding Amount of Multicurrency Facility Revolving Loans and
Multicurrency Facility L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Multicurrency Facility
Commitment; provided that after giving effect to any Multicurrency Facility
Swing Line Loan, (i) the Outstanding Amount of Multicurrency Facility Revolving
Loans shall not exceed the Aggregate Multicurrency Facility Commitments, and
(ii) the aggregate Outstanding Amount of the Multicurrency Facility Revolving
Loans of any Multicurrency Facility Lender, plus such Lender’s Pro rata Share of
the Outstanding Amount of all Multicurrency Facility L/C Obligations, plus such
Lender’s Pro rata Share of the Outstanding Amount of all Multicurrency Facility
Swing Line Loans shall not exceed such Lender’s Multicurrency Facility
Commitment, and provided, further, that the Borrowers shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Multicurrency Facility Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Multicurrency
Facility Swing Line Loan denominated in Dollars shall be a Canadian U.S. Base
Rate Loan. Each Multicurrency Facility Swing Line Loan denominated in Canadian
Dollars shall be a Canadian Prime Rate Loan. Immediately upon the making of a
Multicurrency Facility Swing Line Loan, each Multicurrency Facility Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Multicurrency Facility Swing Line Lender a risk participation in such
Multicurrency Facility Swing Line Loan in an amount equal to the product of such
Lender’s Pro rata Share times the amount of such Multicurrency Facility Swing
Line Loan.
(b)    Borrowing Procedures.
(i)    Each U.S. Dollar Facility Swing Line Borrowing may, in the sole
discretion of the U.S. Dollar Facility Swing Line Lender, be made upon the U.S.
Borrower’s irrevocable notice to the U.S. Dollar Facility Swing Line Lender and
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the U.S. Dollar Facility Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be an amount in Dollars and a
minimum of $100,000 or a whole multiple of $50,000 in excess thereof, and (ii)
the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the U.S. Dollar
Facility Swing Line Lender and the Administrative Agent of a written U.S. Dollar
Facility Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the U.S. Borrower. Promptly after receipt by the U.S.
Dollar Facility Swing Line Lender of any telephonic U.S. Dollar Facility Swing
Line Loan Notice, the U.S. Dollar Facility Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such U.S. Dollar Facility Swing Line Loan Notice and, if
not, the U.S. Dollar Facility Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the U.S.
Dollar Facility Swing Line Lender has received notice (by telephone or in
writing) from

74

--------------------------------------------------------------------------------


the Administrative Agent (including at the request of any Lender) prior to 2:00
p.m. on the date of the proposed U.S. Dollar Facility Swing Line Borrowing (A)
directing the U.S. Dollar Facility Swing Line Lender not to make such U.S.
Dollar Facility Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a)(i), or (B) that one or more of
the applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the U.S. Dollar Facility Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
U.S. Dollar Facility Swing Line Loan Notice, make the amount of its U.S. Dollar
Facility Swing Line Loan available to the U.S. Borrower at its office by
crediting the account of the U.S. Borrower on the books of the U.S. Dollar
Facility Swing Line Lender in immediately available funds.
(ii)    Each Multicurrency Facility Swing Line Borrowing may, in the sole
discretion of the Multicurrency Facility Swing Line Lender, be made upon the
U.S. Borrower’s or the Canadian Borrower’s irrevocable notice to the
Multicurrency Facility Swing Line Lender, the Canadian Agent, which may be given
by telephone. Each such notice must be received by the Multicurrency Facility
Swing Line Lender, the Canadian Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
an amount in Dollars or Canadian Dollars and a minimum of $100,000 or C$100,000,
as applicable, or a whole multiple of $50,000 or C$50,000, as applicable, in
excess thereof, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
Multicurrency Facility Swing Line Lender, the Canadian Agent of a written
Multicurrency Facility Swing Line Loan Notice, appropriately completed and
signed by a Responsible Officer of the applicable Borrower. Promptly after
receipt by the Multicurrency Facility Swing Line Lender of any telephonic
Multicurrency Facility Swing Line Loan Notice, the Multicurrency Facility Swing
Line Lender will confirm with the Canadian Agent (by telephone or in writing)
that the Canadian Agent have also received such Multicurrency Facility Swing
Line Loan Notice and, if not, the Multicurrency Facility Swing Line Lender will
notify the Canadian Agent (by telephone or in writing) of the contents thereof.
Unless the Multicurrency Facility Swing Line Lender has received notice (by
telephone or in writing) from the Canadian Agent (including at the request of
any Lender) prior to 2:00 p.m. on the date of the proposed Multicurrency
Facility Swing Line Borrowing (A) directing the Multicurrency Facility Swing
Line Lender not to make such Multicurrency Facility Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of Section
2.04(a)(ii), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Multicurrency Facility Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Multicurrency Facility Swing Line
Loan Notice, make the amount of its Multicurrency Facility Swing Line Loan
available to the applicable Borrower at its office by crediting the account of
the applicable Borrower on the books of the Multicurrency Facility Swing Line
Lender in immediately available funds.
(c)    Refinancing of Swing Line Loans.
(i)    (A) The U.S. Dollar Facility Swing Line Lender at any time in its sole
and absolute discretion may request, on behalf of the U.S. Borrower (which
hereby irrevocably

75

--------------------------------------------------------------------------------


authorizes the U.S. Dollar Facility Swing Line Lender to so request on its
behalf), that each U.S. Dollar Facility Revolving Lender make a Base Rate
Revolving Loan in an amount equal to such Lender’s Pro rata Share of the amount
of U.S. Dollar Facility Swing Line Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Borrowing or
Conversion Notice for purposes hereof) and in accordance with the requirements
of Section 2.02, without regard to the minimum and multiples specified therein
for the principal amount of Base Rate Loans, but subject to the unutilized
portion of the Aggregate U.S. Dollar Facility Commitments and the conditions set
forth in Section 4.02. The U.S. Dollar Facility Swing Line Lender shall furnish
the U.S. Borrower with a copy of the applicable Borrowing or Conversion Notice
promptly after delivering such notice to the Administrative Agent. Each U.S.
Dollar Facility Revolving Lender shall make an amount equal to its Pro rata
Share of the amount specified in such Borrowing or Conversion Notice available
to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable U.S. Dollar Facility Swing Line Loan) for the account of the U.S.
Dollar Facility Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Borrowing or Conversion Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Loan to the U.S.
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the U.S. Dollar Facility Swing Line Lender.
(B) The Multicurrency Facility Swing Line Lender at any time in its sole and
absolute discretion may request, on behalf of the applicable Borrower (which
hereby irrevocably authorizes the Multicurrency Facility Swing Line Lender to so
request on its behalf), that each Multicurrency Facility Lender make a Canadian
Prime Rate Revolving Loan (if such Multicurrency Facility Swing Line Loan is
denominated in Canadian Dollars) or Canadian U.S. Base Rate Loan (if such
Multicurrency Facility Swing Line Loan is denominated in Dollars) in an amount
equal to such Lender’s Pro rata Share of the amount of Multicurrency Facility
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Borrowing or Conversion Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Canadian Prime Rate Loans or Canadian U.S. Base Rate Loans, but
subject to the unutilized portion of the Aggregate Multicurrency Facility
Commitments and the conditions set forth in Section 4.02. The Multicurrency
Facility Swing Line Lender shall furnish the applicable Borrower with a copy of
the applicable Borrowing or Conversion Notice promptly after delivering such
notice to the Canadian Agent. Each Multicurrency Facility Lender shall make an
amount equal to its Pro rata Share of the amount specified in such Borrowing or
Conversion Notice available to the Canadian Agent in the same currency in which
such Multicurrency Facility Swing Line Loan is denominated in immediately
available funds (and Canadian Agent may apply Cash Collateral available with
respect to the applicable Multicurrency Facility Swing Line Loan) for the
account of the Multicurrency Facility Swing Line Lender at the Canadian Agent’s
Office not later than 1:00 p.m. on the day specified in such Borrowing or
Conversion Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that
so makes funds available shall be deemed to have made a Canadian Prime Rate Loan
or Canadian

76

--------------------------------------------------------------------------------


U.S. Base Rate Loan, as applicable, to the applicable Borrower in such amount.
The Canadian Agent shall remit the funds so received to the Multicurrency
Facility Swing Line Lender.
(ii)    If for any reason any U.S. Dollar Facility Swing Line Loan cannot be
refinanced by such a U.S. Dollar Facility Revolving Loan Borrowing in accordance
with Section 2.04(c)(i)(A), the request for Base Rate Revolving Loans submitted
by the U.S. Dollar Facility Swing Line Lender as set forth herein shall be
deemed to be a request by the U.S. Dollar Facility Swing Line Lender that each
of the Lenders fund its risk participation in the relevant U.S. Dollar Facility
Swing Line Loan and each U.S. Dollar Facility Lender’s payment to the
Administrative Agent for the account of the U.S. Dollar Facility Swing Line
Lender pursuant to Section 2.04(c)(i)(A) shall be deemed payment in respect of
such participation. If for any reason any Multicurrency Facility Swing Line Loan
cannot be refinanced by such a Multicurrency Facility Revolving Loan Borrowing
in accordance with Section 2.04(c)(i)(B), the request for Canadian Prime Rate
Revolving Loans or Canadian U.S. Base Rate Loans submitted by the Multicurrency
Facility Swing Line Lender as set forth herein shall be deemed to be a request
by the Multicurrency Facility Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Multicurrency Facility Swing Line Loan
and each Multicurrency Facility Lender’s payment to the Canadian Agent for the
account of the Multicurrency Facility Swing Line Lender pursuant to Section
2.04(c)(i)(B) shall be deemed payment in respect of such participation.
(iii)    If any Lender fails to make available to the Administrative Agent or
the Canadian Agent, as applicable, for the account of the applicable Swing Line
Lender any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i)(A) or (B), as applicable, the applicable Swing Line Lender
shall be entitled to recover from such Lender (acting through the Administrative
Agent or the Canadian Agent, as applicable), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Swing Line Lender at
a rate per annum equal to the greater of (x)(A) with respect to amounts
denominated in Dollars, the Federal Funds Rate and (B) with respect to amounts
denominated in Canadian Dollars, the rate of interest per annum at which
overnight deposits in any amount approximately equal to the amount with respect
to which such rate is determined, would be offered for such day by Bank of
America, N.A., Canada Branch, plus any administrative, processing or similar
fees customarily charged by Bank of America, N.A., Canada Branch and (y) a rate
determined by such Swing Line Lender in accordance with banking industry rules
on interbank compensation. A certificate of the applicable Swing Line Lender
submitted to any Lender (through the Administrative Agent or the Canadian Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.
(iv)    Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the applicable Swing Line Lender, the applicable
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or

77

--------------------------------------------------------------------------------


condition, whether or not similar to any of the foregoing; unless, in any case,
such Lender has given the notice specified in Section 2.04(b)(i) or (ii), as
applicable. No such funding of risk participations shall relieve or otherwise
impair the obligation of any Borrower to repay Swing Line Loans, together with
interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any U.S. Dollar Facility Lender has purchased and
funded a risk participation in a U.S. Dollar Facility Swing Line Loan, if the
U.S. Dollar Facility Swing Line Lender receives any payment on account of such
U.S. Dollar Facility Swing Line Loan, the U.S. Dollar Facility Swing Line Lender
will distribute to such U.S. Dollar Facility Lender its Pro rata Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such U.S. Dollar Facility Lender’s risk
participation was funded) in the same funds as those received by the U.S. Dollar
Facility Swing Line Lender. At any time after any Multicurrency Facility Lender
has purchased and funded a risk participation in a Multicurrency Facility Swing
Line Loan, if the Multicurrency Facility Swing Line Lender receives any payment
on account of such Multicurrency Facility Swing Line Loan, the Multicurrency
Facility Swing Line Lender will distribute to such Multicurrency Facility Lender
its Pro rata Share of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Multicurrency
Facility Lender’s risk participation was funded) in the same funds as those
received by the Multicurrency Facility Swing Line Lender.
(ii)    If any payment received by the U.S. Dollar Facility Swing Line Lender in
respect of principal or interest on any U.S. Dollar Facility Swing Line Loan is
required to be returned by the U.S. Dollar Facility Swing Line Lender under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the U.S. Dollar Facility Swing Line Lender in its
discretion), each U.S. Dollar Facility Lender shall pay to the U.S. Dollar
Facility Swing Line Lender its Pro rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
U.S. Dollar Facility Swing Line Lender. The obligations of the U.S. Dollar
Facility Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement. If any payment received by
the Multicurrency Facility Swing Line Lender in respect of principal or interest
on any Multicurrency Facility Swing Line Loan is required to be returned by the
Multicurrency Facility Swing Line Lender under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the Multicurrency Facility Swing Line Lender in its discretion), each
Multicurrency Facility Lender shall pay to the Multicurrency Facility Swing Line
Lender its Pro rata Share thereof on demand of the Canadian Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to (x) with respect to amounts denominated in Dollars, the
Federal Funds Rate and (y) with respect to amounts denominated in Canadian
Dollars, the rate of interest per annum at which overnight deposits in any
amount approximately equal to the amount with respect to which such rate is
determined, would be offered for such day by Bank of America, N.A., Canada
Branch, plus any administrative, processing or similar fees

78

--------------------------------------------------------------------------------


customarily charged by Bank of America, N.A., Canada Branch. The Administrative
Agent or the Canadian Agent will make such demand upon the request of the
Multicurrency Facility Swing Line Lender. The obligations of the Multicurrency
Facility Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The U.S. Dollar Facility Swing
Line Lender shall be responsible for invoicing the U.S. Borrower for interest on
the U.S. Dollar Facility Swing Line Loans. Until a U.S. Dollar Facility Lender
funds its Base Rate Revolving Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Pro rata Share of any U.S. Dollar
Facility Swing Line Loan, interest in respect of such Pro rata Share shall be
solely for the account of the U.S. Dollar Facility Swing Line Lender. The
Multicurrency Facility Swing Line Lender shall be responsible for invoicing the
applicable Borrower for interest on the Multicurrency Facility Swing Line Loans.
Until a Multicurrency Facility Lender funds its Canadian Prime Rate Revolving
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro rata Share of any Multicurrency Facility Swing Line Loan, interest
in respect of such Pro rata Share shall be solely for the account of the
Multicurrency Facility Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. Each Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the applicable Swing Line Lender.
2.05 Prepayments.
(a)    Optional.
(i)    Each Borrower may, upon notice to the applicable Facility Agent at any
time or from time to time voluntarily prepay Revolving Loans, in whole or in
part without premium or penalty; provided that (A) such notice must be received
by the applicable Facility Agent not later than 12:30 p.m. (i) three Business
Days prior to any date of prepayment of Eurodollar Rate Loans; (ii) four
Business Days (or five, in the case of prepayment of Loans denominated in
Special Notice Currencies) prior to any date of such prepayment of Eurodollar
Rate Loans denominated in Alternative Currencies; and (iii) on the date of
prepayment of Base Rate Loans, Canadian U.S. Base Rate Loans or Canadian Prime
Rate Loans; (B) any prepayment of Eurodollar Rate Loans not denominated in
Alternative Currencies shall be in a principal amount of $1,000,000 or
C$1,000,000, as applicable, or a whole multiple of $500,000 or C$500,000, as
applicable, in excess thereof or, if less, the entire principal amount thereof
then outstanding; (C) any prepayment of Eurodollar Rate Loans denominated in
Alternative Currencies shall be in a minimum Alternative Currency Equivalent
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof or, if
less, the entire principal amounts outstanding; and (D) any prepayment of Base
Rate Loans, Canadian U.S. Base Rate Loans or Canadian Prime Rate Loans shall be
in a principal amount of $200,000 or C$200,000, as applicable, or a whole
multiple of $100,000 or C$100,000, as applicable, in excess thereof or, if less,
the entire principal amount thereof then outstanding. Each such notice shall be
in the form of Exhibit A-2 and shall specify the date and amount of such
prepayment, the Type(s) of Loans to be prepaid, and whether a U.S. Dollar
Facility Revolving Loan or a Multicurrency Facility Revolving Loan

79

--------------------------------------------------------------------------------


is being prepaid. The applicable Facility Agent will promptly notify each
Lender, as applicable, of its receipt of each such notice, and of the amount of
such Lender’s Pro rata Share of such prepayment. If such notice is given by a
Borrower, such Borrower shall be committed to make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by any additional amounts required pursuant to Section 3.05.
(ii)    Each Borrower may, upon notice to the applicable Swing Line Lender (with
a copy to the Administrative Agent or the Canadian Agent, as applicable), at any
time or from time to time, voluntarily prepay Swing Line Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by such Swing Line Lender and, (x) in the case of U.S. Dollar Facility Swing
Line Loans, the Administrative Agent and (y) in the case of Multicurrency
Facility Swing Line Loans, the Canadian Agent not later than 1:00 p.m. on the
date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000 or C$100,000, as applicable, or a whole multiple of
$50,000 or C$50,000 in excess thereof. Each such notice shall be in the form of
Exhibit A-2 and shall specify the date and amount of such prepayment. If such
notice is given by a Borrower, such Borrower shall be committed to make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
(b)    Revolving Loan Prepayments. If for any reason at any time the Outstanding
Amount of U.S. Dollar Facility Revolving Loans, U.S. Dollar Facility Swing Line
Loans and U.S. Dollar Facility L/C Obligations exceeds the Aggregate U.S. Dollar
Facility Commitments then in effect, the U.S. Borrower shall immediately first,
prepay U.S. Dollar Facility Swing Line Loans, second, prepay U.S. Dollar
Facility Revolving Loans, and third, Cash Collateralize the U.S. Dollar Facility
L/C Obligations, in an aggregate amount equal to such excess. If the applicable
Facility Agent notifies either Borrower at any time that the Outstanding Amount
in respect of Multicurrency Facility Revolving Loans, Multicurrency Facility L/C
Obligations and Multicurrency Facility Swing Line Loans at such time exceed an
amount equal to 105% of the aggregate Multicurrency Facility Commitments then in
effect, then, within two Business Days after receipt of such notice, the
applicable Borrower shall prepay Loans and/or the applicable Borrower shall Cash
Collateralize the Multicurrency Facility L/C Obligations in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Aggregate Multicurrency Facility Commitments
then in effect; provided, however, that, subject to the provisions of Section
2.15, the Borrowers shall not be required to Cash Collateralize the
Multicurrency Facility L/C Obligations pursuant to this Section 2.05(b) unless
after the prepayment in full of the Multicurrency Facility Revolving Loans and
Multicurrency Facility Swing Line Loans, the Outstanding Amount of the
Multicurrency Facility L/C Obligations exceed the Aggregate Multicurrency
Facility Commitments then in effect. If the Administrative Agent notifies the
U.S. Borrower at any time that the Outstanding Amount of all Loans denominated
in Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, the U.S. Borrower shall prepay Loans in an
aggregate amount sufficient to reduce the Outstanding Amount of all amounts
denominated in Alternative Currencies as of such date of payment to an amount
not to exceed 100% of the

80

--------------------------------------------------------------------------------


Alternative Currency Sublimit then in effect.
(c)    Application of Prepayments. Prior to any optional prepayment hereunder,
the applicable Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
Section 2.05(a), subject to the provisions of this Section 2.05(c).
Amounts to be applied pursuant to this Section 2.05 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding
Base Rate Revolving Loans, Canadian U.S. Base Rate Loans or Canadian Prime Rate
Loans, as determined by the applicable Borrower. Any amounts remaining after
each such application shall be applied to prepay Eurodollar Rate Revolving
Loans. Notwithstanding the foregoing, if the amount of any prepayment of Loans
required under this Section 2.05 shall be in excess of the amount of the Base
Rate Loans, Canadian U.S. Base Rate Loans or Canadian Prime Rate Loans at the
time outstanding (an “Excess Amount”), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding Base Rate Loans,
Canadian U.S. Base Rate Loans or Canadian Prime Rate Loans shall be immediately
prepaid and, at the election of the applicable Borrower, the Excess Amount shall
be either (A) deposited in an escrow account on terms reasonably satisfactory to
the Collateral Agent and the U.S. Borrower and applied to the prepayment of
Eurodollar Rate Loans on the last day of the then next-expiring Interest Period
for Eurodollar Rate Loans; provided that (i) interest in respect of such Excess
Amount shall continue to accrue thereon at the rate provided hereunder for the
Loans which such Excess Amount is intended to repay until such Excess Amount
(and any returns on investment relating thereto) shall have been used in full to
repay such Loans and (ii) at any time while a Default has occurred and is
continuing, the applicable Facility Agent may, and upon written direction from
the Required Lenders (in the case of U.S. Dollar Facility Revolving Loans) or
the Required Multicurrency Facility Lenders (in the case of Multicurrency
Facility Revolving Loans) shall, apply any or all proceeds then on deposit to
the payment of such Loans in an amount equal to such Excess Amount or
(B) prepaid immediately, together with any amounts owing to the Lenders under
Section 3.05.
(d)    Notice of Mandatory Prepayment. The applicable Borrower shall notify the
applicable Facility Agent by written notice of any mandatory prepayment pursuant
to Section 2.05(b) (i) in the case of prepayment of a Eurodollar Rate Loan, not
later than 12:30 p.m., three Business Days before the date of prepayment, and
(ii) in the case of prepayment of a Base Rate Loan, Canadian U.S. Base Rate Loan
or a Canadian Prime Rate Loan, not later than 12:30 p.m., one Business Day
before the date of prepayment. Each such notice shall be irrevocable. Each such
notice shall be in the form of Exhibit A-2 and shall specify the prepayment
date, the principal amount of each Borrowing or portion thereof to be prepaid
and shall include a reasonably detailed calculation of the amount of such
prepayment. Promptly following receipt of any such notice, the applicable
Facility Agent shall advise the Lenders of the contents thereof. Each prepayment
of a Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing and otherwise in accordance with this Section 2.05. Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.08.

81

--------------------------------------------------------------------------------


2.06 Termination or Reduction of Commitments.
The U.S. Borrower may, upon notice to the Administrative Agent, the Canadian
Agent and any other Facility Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments (in each case, on a
pro rata basis between the Aggregate U.S. Dollar Facility Commitments and the
Aggregate Multicurrency Facility Commitments); provided that (i) any such notice
shall be received by the Administrative Agent, the Canadian Agent and any other
Facility Agent not later than 12:30 p.m. three Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
and (iii) the U.S. Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, (x) the Outstanding Amount of U.S. Dollar Facility Revolving Loans,
U.S. Dollar Facility Swing Line Loans and U.S. Dollar Facility L/C Obligations
would exceed the Aggregate U.S. Dollar Facility Commitments or (y) the
Outstanding Amount of Multicurrency Facility Revolving Loans, Multicurrency
Facility Swing Line Loans and Multicurrency Facility L/C Obligations would
exceed the Aggregate Multicurrency Facility Commitments. The Administrative
Agent will promptly notify the Lenders of any such notice of termination or
reduction of the Aggregate Commitments. Any reduction of the Aggregate
Commitments shall be applied ratably (x) to the U.S. Dollar Facility Commitment
of each U.S. Dollar Facility Lender according to its Pro rata Share thereof and
(y) to the Multicurrency Facility Commitment of each Multicurrency Facility
Lender according to its Pro rata Share thereof. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.
2.07 Repayment of Loans.
(a)    Revolving Loans. The U.S. Borrower shall repay to the Administrative
Agent for the ratable account of the applicable U.S. Dollar Facility Lenders on
the U.S. Dollar Facility Maturity Date the aggregate principal amount of all
U.S. Dollar Facility Revolving Loans outstanding on such date. Each applicable
Borrower shall repay to each applicable Facility Agent, for the ratable account
of the applicable Multicurrency Facility Lenders on the Multicurrency Facility
Maturity Date the aggregate principal amount of all Multicurrency Facility
Revolving Loans outstanding on such date borrowed by such Borrower.
(b)    Swing Line Loans. The U.S. Borrower shall repay the U.S. Dollar Facility
Swing Line Loans on the earlier to occur of (i) the date ten (10) Business Days
after such Loan is made and (ii) the U.S. Dollar Facility Maturity Date. Each
applicable Borrower shall repay the Multicurrency Facility Swing Line Loans on
the earlier to occur of (i) the date ten (10) Business Days after such Loan is
made and (ii) the Multicurrency Facility Maturity Date.
2.08 Interest.
(a)    Subject to the provisions of subsection (b) below:
(i)    each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such

82

--------------------------------------------------------------------------------


Interest Period plus the Applicable Rate (and any Mandatory Cost);
(ii)    each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate;
(iii)    each Canadian U.S. Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Canadian U.S. Base Rate plus the Applicable Rate;
(iv)    each Canadian Prime Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Canadian Prime Rate plus the Applicable Rate;
(v)    each U.S. Dollar Facility Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate;
(vi)    each Multicurrency Facility Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Canadian U.S. Base Rate (if denominated in Dollars)
or the Canadian Prime Rate (if denominated in Canadian Dollars) plus the
Applicable Rate;
(vii)    interest on each Loan shall be payable in the currency in which such
Loan was made.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall, to the
extent permitted by applicable law, bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal and
premium, if any, of or interest on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in Section 2.08(a) or (ii) in the case of
any other overdue amount, 2% plus the rate applicable to Base Rate Revolving
Loans as provided in Section 2.08(a)(ii) (in either case, the “Default Rate”).
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto; provided that (i) interest accrued
pursuant to Section 2.08(b) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of a Base Rate
Revolving Loan, a Canadian U.S. Base Rate Revolving Loan, a Canadian Prime Rate
Revolving Loan or a Swing Line Loan without a permanent reduction in
Commitments), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after

83

--------------------------------------------------------------------------------


the commencement of any proceeding under any Debtor Relief Law.
2.09 Fees. In addition to certain fees described in subsections Section 2.03(i):
(a)    Commitment Fee. The U.S. Borrower shall pay to the Administrative Agent,
for the account of each U.S. Dollar Facility Lender in accordance with its Pro
Rata Share, a fee in Dollars equal to the Applicable Commitment Fee Rate per
annum times the actual daily amount by which the Aggregate U.S. Dollar Facility
Commitments exceed the sum of (i) the Outstanding Amount of U.S. Dollar Facility
Revolving Loans (which for the avoidance of doubt does not include the
outstanding amount of U.S. Dollar Facility Swing Line Loans) and (ii) the
Outstanding Amount of U.S. Dollar Facility L/C Obligations, subject to
adjustment as provided in Section 2.16. Such commitment fee shall accrue at all
times during the period commencing on the Closing Date and ending on the last
day of the U.S. Dollar Facility Availability Period, including at any time
during which one or more of the conditions in Article IV are not met, and shall
be due and payable quarterly in arrears (A) on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and (B) on the U.S. Dollar Facility Maturity Date.
The U.S. Borrower shall pay to the applicable Facility Agent, for the account of
each Multicurrency Facility Lender in accordance with its Pro Rata Share, a fee
in Dollars equal to the Applicable Commitment Fee Rate per annum times the
actual daily amount by which the Aggregate Multicurrency Facility Commitments
exceed the sum of (i) the Outstanding Amount of Multicurrency Facility Revolving
Loans (which for the avoidance of doubt does not include the outstanding amount
of Multicurrency Facility Swing Line Loans) and (ii) the Outstanding Amount of
Multicurrency Facility L/C Obligations, subject to adjustment as provided in
Section 2.16. Such commitment fee shall accrue at all times during the period
commencing on the Second Restatement Date and ending on the last day of the
Multicurrency Facility Availability Period, including at any time during which
one or more of the conditions in Article IV are not met, and shall be due and
payable quarterly in arrears (A) on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Second Restatement Date, and (B) on the Multicurrency Facility Maturity Date.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
(b)    Other Fees.
(i)    The U.S. Borrower shall pay to the Arranger, the L/C Issuers and the
Administrative Agent for their own respective accounts fees in Dollars (i) with
respect to each commercial Letter of Credit, at the rate specified in the Fee
Letter and the JPM Letter of Credit Fee Letter, as applicable, computed on the
amount of such Letter of Credit, and payable upon the issuance thereof and (ii)
with respect to each standby Letter of Credit, at the rate per annum specified
in the Fee Letter and the JPM Letter of Credit Fee Letter, as applicable,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears (it being understood and agreed that Bank of
America, N.A., Canada Branch shall be entitled to the same letter of credit fees
as Bank of America, N.A.). Such fees shall be fully earned when

84

--------------------------------------------------------------------------------


paid and shall not be refundable for any reason whatsoever.
(ii)    The U.S. Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All computations of interest for Canadian U.S. Base Rate
Loans when the Canadian U.S. Base Rate is determined by Bank of America, N.A.,
Canada Branch’s “reference rate of interest” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All
computations of interest for Canadian Prime Rate Loans when the Canadian Prime
Rate is determined by Bank of America, N.A., Canada Branch’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year), or, in the case of interest in respect of Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice. Interest shall accrue on each Loan for
the day on which the Loan is made, continued or converted from a Loan of another
Type and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Any change in the interest rate in a Loan resulting from a
change in the Base Rate, the Canadian Prime Rate or the Eurodollar Reserve
Percentage shall become effective as of the opening of business on the day on
which such change becomes effective. Each determination by the applicable
Facility Agent of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.
For the purposes of the Interest Act (Canada), (a) whenever a rate of interest
or fee rate hereunder is calculated on the basis of a year (the “Deemed Year”)
that contains fewer days than the actual number of days in the calendar year of
calculation, such rate of interest or fee rate shall be expressed as a yearly
rate by multiplying such rate of interest by the actual number of days in the
calendar year of calculation and dividing it by the number of days in the Deemed
Year, (b) the principle of deemed reinvestment of interest shall not apply to
any interest calculation hereunder and (c) the rates of interest quoted by the
Canadian Agent to any Borrower pursuant hereto are intended to be nominal rates
and not effective rates or yields.
2.11 Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent, the Canadian Agent and any other applicable Facility Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent, the Canadian Agent, and any other applicable Facility
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the

85

--------------------------------------------------------------------------------


obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent, the Canadian Agent and any other applicable Facility Agent in respect of
such matters, the accounts and records of the Administrative Agent, the Canadian
Agent and any other applicable Facility Agent shall control in the absence of
manifest error.
(b)    Upon the request of any Lender made through the Administrative Agent, the
applicable Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.
(c)    In addition to the accounts and records referred to in subsections (a)
and (b) above in this Section 2.11, each Lender, the Administrative Agent, the
Canadian Agent and any other applicable Facility Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent, the Canadian Agent or any other applicable Facility
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent, the Canadian Agent, and any
other applicable Facility Agent shall control in the absence of manifest error.
(d)    The provisions of subsections (a) through (c) above in this Section 2.11,
shall be subject to the provisions of Section 10.06 regarding the Register and
the Participant Register (as such terms are defined in Section 10.06).
2.12 Payments Generally; Applicable Facility Agent’s Clawback.
(a)    General. Except as otherwise required by applicable Law, all payments to
be made by a Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in an Alternative Currency, all payments by the Borrowers hereunder
shall be made to the Administrative Agent or the Canadian Agent, as applicable,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars or at the Canadian Agent’s Office in
Canadian Dollars or Dollars, as applicable, and in immediately available funds
not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the applicable Facility Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Facility Agent’s
Office, in such Alternative Currency and in Same Day Funds not later than the
Applicable Time specified by the applicable Facility Agent on the dates
specified herein. If, for any reason, any Borrower is prohibited by any Law from
making any required payment hereunder in an Alternative Currency, such Borrower
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. The applicable Facility Agent will promptly distribute
to each

86

--------------------------------------------------------------------------------


Lender its Pro rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the applicable Facility Agent (i) after 2:00
p.m. in the case of payments in Dollars or Canadian Dollars or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by a Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
(b)    (i) Funding by Lenders; Presumption by Applicable Facility Agent. Unless
the applicable Facility Agent shall have received notice from a Lender prior to
the proposed date of any Borrowing that such Lender will not make available to
the applicable Facility Agent such Lender’s Pro rata Share of such Borrowing,
the applicable Facility Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 and may, in reliance upon
such assumption, make available to a Borrower, a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the applicable Facility Agent, then each of the applicable Lender
and the applicable Borrower, agrees to pay to the applicable Facility Agent
forthwith on demand such corresponding amount in immediately available funds
(or, in the case of an amount demanded in any Alternative Currency, such
corresponding amount in Same Day Funds) with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower,
to but excluding the date of payment to the applicable Facility Agent at (A) in
the case of a payment to be made by such Lender, (i) with respect to amounts
denominated in Dollars or Canadian Dollars, the greater of (x)(1) with respect
to amounts denominated in Dollars, the Federal Funds Rate and (2) with respect
to amounts denominated in Canadian Dollars, the rate of interest per annum at
which overnight deposits in any amount approximately equal to the amount with
respect to which such rate is determined, would be offered for such day by Bank
of America, N.A., Canada Branch, plus any administrative, processing or similar
fees customarily charged by Bank of America, N.A., Canada Branch and (y) a rate
determined by the Administrative Agent or the Canadian Agent, as applicable, in
accordance with banking industry rules on interbank compensation and (ii) with
respect to amounts denominated in an Alternative Currency, the rate of interest
per annum at which overnight deposits in the applicable Alternative Currency, in
an amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America in the applicable offshore interbank market for such currency to
major banks in such interbank market plus any administrative, processing or
similar fees customarily charged by Bank of America, N.A. and (B) in the case of
a payment to be made by the applicable Borrower, the interest rate applicable to
Loans of the Type comprising such Borrowing. If the applicable Borrower and such
Lender shall pay such interest to the applicable Facility Agent for the same or
an overlapping period, the applicable Facility Agent shall promptly remit to the
applicable Borrower the amount of such interest paid by the applicable Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the applicable Facility Agent then the amount so paid shall constitute

87

--------------------------------------------------------------------------------


such Lender’s Revolving Loan, included in such Borrowing. Any payment by the
applicable Borrower shall be without prejudice to any claim such Borrower may
have against a Lender that shall have failed to make such payment to the
applicable Facility Agent.
(ii)    Payments by the Borrowers; Presumptions by Applicable Facility Agent.
Unless the applicable Facility Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
applicable Facility Agent for the account of the Lenders or an L/C Issuer
hereunder that such Borrower will not make such payment, the applicable Facility
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable L/C Issuer, as the case may be, the amount due. In
such event, if such Borrower has not in fact made such payment, then each of the
Lenders or the applicable L/C Issuer, as the case may be, severally agrees to
repay to the applicable Facility Agent forthwith on demand the amount so
distributed to such Lender or such L/C Issuer, in immediately available funds
(or, in the case of an amount distributed in any Alternative Currency, in Same
Day Funds) with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
applicable Facility Agent at (i) with respect to amounts denominated in Dollars
or Canadian Dollars, the greater of (x)(A) with respect to amounts denominated
in Dollars, the Federal Funds Rate and (B) with respect to amounts denominated
in Canadian Dollars, the rate of interest per annum at which overnight deposits
in any amount approximately equal to the amount with respect to which such rate
is determined, would be offered for such day by Bank of America, N.A., Canada
Branch, plus any administrative, processing or similar fees customarily charged
by Bank of America, N.A., Canada Branch and (y) a rate determined by the
Administrative Agent or the Canadian Agent, as applicable, in accordance with
banking industry rules on interbank compensation and (ii) with respect to
amounts denominated in an Alternative Currency, the rate of interest per annum
at which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market plus any administrative, processing or similar
fees customarily charged by Bank of America, N.A..
A notice of the applicable Facility Agent to any Lender or any Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the applicable Facility Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to a Borrower by the applicable Facility Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the applicable Facility
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Loans, to fund participations in Letters of Credit and Swing
Line Loans and to

88

--------------------------------------------------------------------------------


make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Revolving Loan, to fund any such participation
or to make any payment under Section 10.04(c) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Revolving Loan, to purchase its participation or to make
its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13 Sharing of Payments by Lenders. If (x) any U.S. Dollar Facility Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest or fees on any of the U.S.
Dollar Facility Revolving Loans made by it, or the participations in U.S. Dollar
Facility L/C Obligations or in U.S. Dollar Facility Swing Line Loans held by it
resulting in such U.S. Dollar Facility Lender’s receiving payment of a
proportion of the aggregate amount of such U.S. Dollar Facility Revolving Loans
or participations and accrued interest or fees thereon greater than its Pro rata
Share (or other ratable share provided under this Agreement) thereof as provided
herein, then the U.S. Dollar Facility Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the U.S. Dollar Facility Revolving Loans
and subparticipations in U.S. Dollar Facility L/C Obligations and U.S. Dollar
Facility Swing Line Loans of the other U.S. Dollar Facility Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the U.S. Dollar Facility Lenders ratably in
accordance with their respective Pro rata Shares (or other ratable share
provided under this Agreement) or (y) any Multicurrency Facility Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest or fees on any of the Multicurrency
Facility Revolving Loans made by it, or the participations in Multicurrency
Facility L/C Obligations or in Multicurrency Facility Swing Line Loans held by
it resulting in such Multicurrency Facility Lender’s receiving payment of a
proportion of the aggregate amount of such Multicurrency Facility Revolving
Loans or participations and accrued interest or fees thereon greater than its
Pro rata Share (or other ratable share provided under this Agreement) thereof as
provided herein, then the Multicurrency Facility Lender receiving such greater
proportion shall (a) notify the applicable Facility Agent of such fact, and
(b) purchase (for cash at face value) participations in the Multicurrency
Facility Revolving Loans and subparticipations in Multicurrency Facility L/C
Obligations and Multicurrency Facility Swing Line Loans of the other
Multicurrency Facility Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Multicurrency Facility Lenders ratably in accordance with their respective Pro
rata Shares (or other ratable share provided under this Agreement), provided
that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest;

89

--------------------------------------------------------------------------------


and
(ii)    the provisions of this section shall not be construed to apply to (x)
any payment made by a Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to such Borrower or any Subsidiary
thereof (as to which the provisions of this section shall apply).
Subject to the provisions of Sections 10.06(d) and (e), each Loan Party consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.
2.14 Incremental Credit Extensions. The U.S. Borrower may at any time or from
time to time after the Closing Date, by notice to the Administrative Agent, the
Canadian Agent and any other applicable Facility Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (i) one or more increases in the amount of (x) the U.S. Dollar Facility
Commitments to be made available to the U.S. Borrower (each such increase, a
“U.S. Dollar Facility Commitment Increase”), or (y) the Multicurrency Facility
Commitments to be made available to the U.S. Borrower and the Canadian Borrower
(each such increase, a “Multicurrency Facility Commitment Increase”) or (ii) to
add one or more tranches of term loans (each, an “Incremental Term Loan”),
provided that both at the time of any such request and upon the effectiveness of
any Incremental Amendment referred to below, no Default or Event of Default
shall exist and at the time that any such Commitment Increase or Incremental
Term Loan is provided (and after giving effect thereto) no Default or Event of
Default shall exist and the U.S. Borrower shall be in compliance with each of
the covenants set forth in Section 7.12 determined on a Pro forma Basis as of
the last day of the most recently ended Test Period as if the Commitments, after
giving effect to such Commitment Increase, had been fully drawn on the last day
of such fiscal quarter of the U.S. Borrower for testing compliance therewith.
Each Incremental Term Loan shall be in an aggregate principal amount not less
than $25,000,000 and each Commitment Increase shall be in an aggregate principal
amount that is not less than $10,000,000. Notwithstanding anything to the
contrary herein, the aggregate amount of the Commitment Increases and
Incremental Term Loans shall not exceed $75,000,000. Each U.S. Dollar Facility
Commitment Increase shall be on the same terms and conditions as the U.S. Dollar
Facility Commitments in effect immediately prior to such U.S. Dollar Facility
Commitment Increase. Each Multicurrency Facility Commitment Increase shall be on
the same terms and conditions as the Multicurrency Facility Commitments in
effect immediately prior to such Multicurrency Facility Commitment Increase. The
terms of any Incremental Term Loans shall be as set forth in an Incremental
Amendment; provided that (i) the final maturity date of any Incremental Term
Loans shall be no earlier than the U.S. Dollar Facility Maturity Date, (ii) the
all-in-yield (whether in the form of interest rate margins, original issue
discount, upfront fees or any interest rate floor) for the Incremental Term
Loans shall be determined by the U.S.

90

--------------------------------------------------------------------------------


Borrower and the lenders providing such Incremental Term Loans and any
prepayment premiums applicable to any Incremental Term Loans will be determined
by the U.S. Borrower and the lenders providing such Incremental Term Loans,
(iii) any Incremental Term Loans will rank pari passu in right of payment and be
secured on a pari passu basis with the obligations in respect of the Aggregate
U.S. Dollar Facility Commitments, (iv) subject to clause (i), the amortization
schedule applicable to any Incremental Term Loans shall be determined by the
U.S. Borrower and the lenders thereunder, (v) the mandatory prepayments
applicable to any Incremental Term Loans will be determined by the U.S. Borrower
and the lenders providing such Incremental Term Loans and (vi) any Incremental
Term Loans shall otherwise be on terms and pursuant to documentation reasonably
satisfactory to the Administrative Agent. Each notice from the U.S. Borrower
pursuant to this Section 2.14 shall set forth the requested amount of the
relevant Commitment Increase or Incremental Term Loans. (x) Incremental Term
Loans may be provided by any existing Lender or any Additional Lender reasonably
acceptable to the Administrative Agent, (y) U.S. Dollar Facility Commitment
Increases may be provided by any existing U.S. Dollar Facility Lender (and each
existing U.S. Dollar Facility Lender will have the right to provide a portion of
any U.S. Dollar Facility Commitment Increase, in each case on terms permitted in
this Section 2.14) and (z) Multicurrency Facility Commitment Increases may be
provided by any existing Multicurrency Facility Lender (and each existing
Multicurrency Facility Lender will have the right to provide a portion of any
Multicurrency Facility Commitment Increase, in each case on terms permitted in
this Section 2.14); provided that (i) the Administrative Agent shall have
consented (not to be unreasonably withheld) to such Lender’s providing such
Incremental Term Loan if such consent would be required under Section 10.06(a)
for an assignment of Loans or Commitments, as applicable, to such Lender and
(ii) each of the Administrative Agent, the applicable Facility Agent (in the
case of a Multicurrency Facility Commitment Increase), the applicable Swing Line
Lender and the applicable L/C Issuers shall have consented (not to be
unreasonably withheld) to such Lender’s providing such Commitment Increase, in
each case, if such consent would be required under Section 10.06(a) for an
assignment of Loans or Commitments, as applicable, to such Lender. Each
applicable existing Lender shall, by notice to the U.S. Borrower and the
Administrative Agent given not later than 10 days after the date of the
Administrative Agent’s notice delivered pursuant to the first sentence of this
paragraph, either agree to make a portion of any Commitment Increase or
Incremental Term Loan, or decline to do so (and any existing Lender that does
not deliver such notice within such period of 10 days shall be deemed to have
declined to do so). In the event that, on the 10th day after the Administrative
Agent shall have delivered the notice pursuant to the first sentence of this
paragraph, the applicable existing Lenders shall have agreed pursuant to the
preceding sentence to provide any Commitment Increase or Incremental Term Loan,
as applicable, in an aggregate amount less than the amount requested by the U.S.
Borrower, any Commitment Increase or Incremental Term Loan may be provided by
any other bank or other financial institution (any such other bank or other
financial institution being called an “Additional Lender”), provided that (i)
the Administrative Agent shall have consented (not to be unreasonably withheld)
to such Additional Lender’s providing such Incremental Term Loan if such consent
would be required under Section 10.06(a) for an assignment of Loans or
Commitments, as applicable, to such Lender and (ii) each of the Administrative
Agent, the applicable Facility Agent (in the case of a Multicurrency Facility
Commitment Increase), the applicable Swing Line Lender and the applicable L/C
Issuers shall have consented (not to be

91

--------------------------------------------------------------------------------


unreasonably withheld) to such Additional Lender’s providing such Commitment
Increase, in each case, if such consent would be required under Section 10.06(a)
for an assignment of Loans or Commitments, as applicable, to such Additional
Lender. (x) Commitments in respect of Commitment Increases shall become
Commitments (or in the case of a Commitment Increase to be provided by an
existing Lender that already has such a Commitment, an increase in such Lender’s
U.S. Dollar Facility Commitment or Multicurrency Facility Commitment, as the
case may be) under this Agreement and (y) Incremental Term Loans, in each case,
shall be effected pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the U.S.
Borrower, the Canadian Borrower (in the case of a Multicurrency Facility
Commitment Increase for the benefit of the Canadian Borrower), each Lender
agreeing to provide such Commitment or Incremental Term Loans, if any, each
Additional Lender, if any, the Administrative Agent, and, in the case of a
Multicurrency Facility Commitment Increase, the applicable Facility Agent. The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section. The effectiveness of any Incremental Amendment
shall be subject to the satisfaction on the date thereof (each, an “Incremental
Facility Closing Date”) of each of the conditions set forth in Section 4.02 (it
being understood that all references to “the date of such Credit Extension” or
similar language in such Section 4.02 shall be deemed to refer to the
Incremental Facility Closing Date of such Incremental Amendment) and such other
conditions as the parties thereto shall agree.
Subject to the minimum principal amount requirements specified above in this
Section 2.14, no more than five Incremental Facility Closing Dates may be
selected by the U.S. Borrower (it being understood and agreed that a U.S. Dollar
Facility Commitment Increase and Multicurrency Facility Commitment Increase
consummated on the same day shall constitute a single Incremental Facility
Closing Date). The U.S. Borrower will use the proceeds of the Commitment
Increases and Incremental Term Loans for any purpose not prohibited by this
Agreement. No Lender shall be obligated to provide any Commitment Increases or
Incremental Term Loans, unless it so agrees in its sole discretion. Upon each
increase in the U.S. Dollar Facility Commitments pursuant to this Section, each
U.S. Dollar Facility Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the U.S. Dollar Facility Commitment Increase (each a
“U.S. Dollar Facility Commitment Increase Lender”), and each such U.S. Dollar
Facility Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Lender’s participations hereunder
in outstanding U.S. Dollar Facility Letters of Credit and U.S. Dollar Facility
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in U.S. Dollar Facility Letters of Credit and
(ii) participations hereunder in U.S. Dollar Facility Swing Line Loans held by
each U.S. Dollar Facility Lender (including each such U.S. Dollar Facility
Commitment Increase Lender) will equal the percentage of the aggregate U.S.
Dollar Facility Commitments of all U.S. Dollar Facility Lenders represented by
such U.S. Dollar Facility Lender’s U.S. Dollar Facility Commitment and (b) if,
on the date of such increase, there are any U.S. Dollar Facility Revolving Loans
outstanding, such U.S. Dollar Facility Revolving Loans shall on or prior to the
effectiveness of

92

--------------------------------------------------------------------------------


such U.S. Dollar Facility Commitment Increase be prepaid from the proceeds of
additional U.S. Dollar Facility Revolving Loans made hereunder (reflecting such
increase in U.S. Dollar Facility Commitments), which prepayment shall be
accompanied by accrued interest on the U.S. Dollar Facility Revolving Loans
being prepaid and any costs incurred by any U.S. Dollar Facility Lender in
accordance with Section 3.05. Upon each increase in the Multicurrency Facility
Commitments pursuant to this Section, each Multicurrency Facility Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Multicurrency
Facility Commitment Increase (each a “Multicurrency Facility Commitment Increase
Lender”), and each such Multicurrency Facility Commitment Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such Lender’s participations hereunder in outstanding Multicurrency Facility
Letters of Credit and Multicurrency Facility Swing Line Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (i) participations hereunder in
Multicurrency Facility Letters of Credit and (ii) participations hereunder in
Multicurrency Facility Swing Line Loans held by each Multicurrency Facility
Lender (including each such Multicurrency Facility Commitment Increase Lender)
will equal the percentage of the aggregate Multicurrency Facility Commitments of
all Multicurrency Facility Lenders represented by such Multicurrency Facility
Lender’s Multicurrency Facility Commitment and (b) if, on the date of such
increase, there are any Multicurrency Facility Revolving Loans outstanding, such
Multicurrency Facility Revolving Loans shall on or prior to the effectiveness of
such Multicurrency Facility Commitment Increase be prepaid from the proceeds of
additional Multicurrency Facility Revolving Loans made hereunder (reflecting
such increase in Multicurrency Facility Commitments), which prepayment shall be
accompanied by accrued interest on the Multicurrency Facility Revolving Loans
being prepaid and any costs incurred by any Multicurrency Facility Lender in
accordance with Section 3.05. The Administrative Agent, the Canadian Agent, any
other applicable Facility Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the two immediately preceding sentences. This Section 2.14 shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.
2.15 Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the U.S. Dollar Facility L/C Issuer (i) if such L/C Issuer has honored
any full or partial drawing request under any U.S. Dollar Facility Letter of
Credit and such drawing has resulted in a U.S. Dollar Facility L/C Borrowing, or
(ii) if, as of the applicable Letter of Credit Expiration Date, any U.S. Dollar
Facility L/C Obligation for any reason remains outstanding, the U.S. Borrower
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all U.S. Dollar Facility L/C Obligations. Upon the request of the applicable
Facility Agent or the Multicurrency Facility L/C Issuer (i) if such L/C Issuer
has honored any full or partial drawing request under any Multicurrency Facility
Letter of Credit and such drawing has resulted in a Multicurrency Facility L/C
Borrowing, or (ii) if, as of the applicable Letter of Credit Expiration Date,
any Multicurrency Facility L/C Obligation for any reason remains outstanding,
the U.S. Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all

93

--------------------------------------------------------------------------------


Multicurrency Facility L/C Obligations. In addition, if the Administrative Agent
notifies the U.S. Borrower at any time that the Outstanding Amount of all
Multicurrency Facility L/C Obligations at such time exceeds 105% of the
Multicurrency Facility Letter of Credit Sublimit then in effect, then, within
two Business Days after receipt of such notice, the U.S. Borrower shall deliver
to the Administrative Agent Cash Collateral in an amount equal to the amount by
which the Outstanding Amount of all Multicurrency Facility L/C Obligations
exceeds the Multicurrency Facility Letter of Credit Sublimit. At any time that
there shall exist a Defaulting Lender, immediately upon the request of the
applicable Facility Agent, the applicable L/C Issuer or the applicable Swing
Line Lender, the U.S. Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender). If at any time the Administrative Agent determines that any funds held
as Cash Collateral are subject to any right or claim of any Person other than
the Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations or Swing Line Loans, the
U.S. Borrower will, forthwith upon demand by the Administrative Agent, pay to
the Administrative Agent, as additional funds to be deposited as Cash
Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the applicable L/C Issuer and the applicable
Swing Line Lender.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The U.S.
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, each L/C Issuer and the Lenders (including each Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the U.S. Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.06, 2.16 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

94

--------------------------------------------------------------------------------


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(iv))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the applicable L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
2.16 Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the applicable Facility Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
applicable Facility Agent by that Defaulting Lender pursuant to the Guarantee),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the applicable Facility Agent hereunder; second, to
the payment on a pro rata basis of any amounts owing by that Defaulting Lender
to any L/C Issuer or Swing Line Lender hereunder, on a pro rata basis; third, if
so determined by the Administrative Agent or requested by any L/C Issuer or
Swing Line Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swing Line Loan or Letter
of Credit; fourth, as the U.S. Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the U.S. Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, the L/C Issuers or Swing Line Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Issuer or Swing Line Lender against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or

95

--------------------------------------------------------------------------------


Event of Default exists, to the payment of any amounts owing to a Borrower as a
result of any judgment of a court of competent jurisdiction obtained by such
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the applicable Loans of, and applicable
L/C Borrowings owed to, all applicable non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and no Borrower shall be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender), and the applicable Borrower shall (A) be required to pay to each L/C
Issuer and Swing Line Lender, as applicable, the amount of such fee allocable to
its Fronting Exposure arising from that Defaulting Lender and (B) not be
required to pay the remaining amount of such fee that otherwise would have been
required to have been paid to that Defaulting Lender and (y) shall be limited in
its right to receive Letter of Credit Fees as provided in Section 2.03(i).
(iv)    Reallocation of Pro rata Shares to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro rata Share” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Loans of that Lender.
(b)    Defaulting Lender Cure. If the applicable Borrower, the Administrative
Agent, the Canadian Agent, any other applicable Facility Agent, each Swing Line
Lender and each L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto,

96

--------------------------------------------------------------------------------


whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the applicable
Loans and funded and unfunded participations in applicable Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the applicable Lenders in
accordance with their Pro rata Shares (without giving effect to Section
2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of such Borrower while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE III    

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
(a)    Payments Free of Taxes. Except as required by applicable Law, any and all
payments by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if any
applicable withholding agent shall be required by applicable law to deduct any
Indemnified Taxes or any Other Taxes from such payments, then (i) the sum
payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions have been made (including deductions applicable to
additional sums payable under this Section) the applicable Facility Agent,
Lender, Swing Line Lender, or L/C Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(b)    Payment of Other Taxes by the U.S. Borrower. Without limiting the
provisions of subsection (a) above, the U.S. Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.
(c)    Indemnification by the Borrowers. The U.S. Borrower and, with respect to
Multicurrency Facility Revolving Loans, Multicurrency Facility Swing Line Loans
and Multicurrency Facility L/C Obligations only, the Canadian Borrower shall
indemnify the Administrative Agent, the Canadian Agent, any other applicable
Facility Agent, each Lender, each Swing Line Lender and each L/C Issuer, within
10 Business Days after written demand therefor (such demand setting forth in
reasonable detail the basis and calculation of such amount), for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed on or attributable to amounts payable under this Section 3.01)
payable by the applicable Facility Agent, such Lender, such Swing Line Lender or
such L/C

97

--------------------------------------------------------------------------------


Issuer, as the case may be, and reasonable out-of-pocket expenses arising
therefrom whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth the amount of such payment or liability, the basis
thereof and the calculation of such amount in reasonable detail delivered to the
U.S. Borrower by a Lender, Swing Line Lender or L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, the Canadian Agent, any other applicable Facility Agent, a
Swing Line Lender or an L/C Issuer, shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the U.S. Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(e)    Status of Lenders. Each Lender shall deliver to the U.S. Borrower and to
the Administrative Agent, whenever reasonably requested by any Borrower or the
Administrative Agent, such properly completed and duly executed documentation
prescribed by applicable Laws and such other reasonably requested information as
will permit the U.S. Borrower, the Canadian Borrower, or the applicable Facility
Agent, as the case may be, (A) to determine whether or not payments made
hereunder or under any other Loan Document are subject to Taxes, (B) to
determine, if applicable, the required rate of withholding or deduction and (C)
to establish such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of any payments to be made to such
Lender pursuant to any Loan Document or otherwise to establish such Lender’s
status for withholding tax purposes in an applicable jurisdiction (including, if
applicable, any documentation necessary to prevent withholding under Sections
1471-1474 of the Code).
Without limiting the generality of the foregoing, (A) any Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the U.S. Borrower and the Administrative Agent executed
originals of IRS Form W-9 or such other documentation or information prescribed
by applicable Laws or reasonably requested by the U.S. Borrower or the
Administrative Agent (in such number of signed originals as prescribed by
applicable Laws or otherwise shall be requested by the recipient) on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter (1) if any documentation previously delivered has
expired or become obsolete or invalid or (2) upon the request of the U.S.
Borrower or the Administrative Agent) as will enable the U.S. Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to U.S. federal backup withholding or information reporting
requirements; and (B) each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of U.S. federal withholding
tax with respect to any payments hereunder or under any other Loan Document
shall deliver to the U.S. Borrower and the Administrative Agent (in such number
of signed originals as prescribed by applicable Laws or otherwise shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and (1) if any documentation previously
delivered has expired or become obsolete

98

--------------------------------------------------------------------------------


or invalid or (2) upon the request of the U.S. Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    IRS Form W-8BEN (or any successor thereto) claiming eligibility for
benefits of an income tax treaty to which the United States is a party,
(ii)    IRS Form W-8ECI (or any successor thereto),
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Sections 881(c) or 871(h) of the Code (the
“Portfolio Interest Exemption”), (x) a certificate, substantially in the form of
Exhibit L-1, L-2, L-3 or L-4, as applicable (a “Tax Status Certificate”), to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the U.S.
Borrower, within the meaning of Section 881(c)(3)(B) of the Code or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no interest to be received is effectively connected with a U.S. trade
or business and (y) duly completed and executed original copies of IRS Form
W-8BEN (or any successor thereto),
(iv)    where such Lender is a partnership (for U.S. federal income tax
purposes) or otherwise not a beneficial owner (e.g., where such Lender has sold
a participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s) (provided that,
if the Foreign Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the beneficial owner(s) may be provided by the Foreign
Lender on the beneficial owner(s) behalf)), and/or
(v)    any other form prescribed by applicable Laws as a basis for claiming
exemption from or a reduction in United States federal withholding tax or
otherwise reasonably requested by the U.S. Borrower or the Administrative Agent
together with such supplementary documentation as may be prescribed by
applicable Laws or otherwise reasonably requested by the U.S. Borrower or the
Administrative Agent to permit the U.S. Borrower or the Administrative Agent to
determine the withholding or deduction required to be made.
Each Lender shall promptly notify in writing the U.S. Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any documentation previously provided.
Notwithstanding anything to the contrary in this Section 3.01(e), no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.
(f)    Treatment of Certain Refunds. If any applicable Facility Agent, any
Lender, Swing Line Lender or L/C Issuer determines, in its good faith
discretion, that it has received a refund (in cash or as an overpayment applied
to future Tax payments) of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by the a Loan Party or with respect to which a Loan Party
has paid additional amounts pursuant to this Section 3.01, it shall promptly pay
to a

99

--------------------------------------------------------------------------------


Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the U.S. Borrower under this
Section 3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such applicable Facility
Agent, such Lender, Swing Line Lender or L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the U.S. Borrower, upon
the request of such applicable Facility Agent, such Lender, Swing Line Lender or
L/C Issuer, agrees to repay the amount paid over to the U.S. Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority (other than penalties arising from the gross negligence or willful
misconduct of any applicable Facility Agent, the Lenders, Swing Line Lender or
L/C Issuer)) to such applicable Facility Agent, such Lender, Swing Line Lender
or L/C Issuer in the event such applicable Facility Agent, such Lender, Swing
Line Lender or L/C Issuer is required to repay such refund to such Governmental
Authority. Such Lender, Swing Line Lender, L/C Issuer, applicable Facility
Agent, as the case may be, shall, at the U.S. Borrower’s reasonable request,
provide the U.S. Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority. If the U.S. Borrower reasonably believes that any Indemnified
Taxes or Other Taxes for which additional amounts or indemnification payments
were made by a Loan Party were incorrectly imposed, the U.S. Borrower may
request the relevant Lender to pursue a refund of such Taxes (at U.S. Borrower’s
expense), and such Lender shall pursue such refund unless, in the good faith
determination of such Lender, pursuing such refund would be materially
disadvantageous to it. This subsection shall not be construed to interfere with
the right of a Lender, Swing Line Lender, L/C Issuer or an applicable Facility
Agent to arrange its Tax affairs in whatever manner it thinks fit nor oblige any
Lender, Swing Line Lender, L/C Issuer or applicable Facility Agent to disclose
any information relating to its tax affairs or any computations in respect
thereof or require any Lender, Swing Line Lender, L/C Issuer or applicable
Facility Agent to do anything that would prejudice its ability to benefit from
any other refunds, credits, reliefs, remissions or repayments to which it may be
entitled. Notwithstanding anything to the contrary, in no event will any Lender,
Swing Line Lender or L/C Issuer be required to pay any amount to the U.S.
Borrower the payment of which would place such Lender, Swing Line Lender or L/C
Issuer in a less favorable net after-tax position than it would have been in if
the Indemnified Taxes or Other Taxes giving rise to such refund had never been
imposed.
3.02 Illegality. If any Change in Law has made it unlawful, or any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund Eurodollar Rate Loans (whether
denominated in Dollars, Canadian Dollars or an Alternative Currency), or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars, Canadian
Dollars or any Alternative Currency in the London interbank market, then, on
notice thereof by such Lender to the U.S. Borrower or the Canadian Borrower, as
applicable, through the applicable Facility Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans in the applicable currency or to
convert Base Rate Loans to Eurodollar Rate Loans in the applicable currency
shall be suspended until such Lender notifies the applicable Facility Agent and
the applicable Borrower that the circumstances giving rise to such determination
no longer exist. 

100

--------------------------------------------------------------------------------


Upon receipt of such notice, the U.S. Borrower shall, upon demand from such
Lender (with a copy to applicable Facility Agent), (x) convert all Eurodollar
Rate Loans of such Lender denominated in Dollars to Base Rate Loans and (y) to
the extent such Eurodollar Rate Loans are denominated in an Alternative
Currency, prepay such Loans, in each case either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans.  Upon any such
conversion or prepayment, the U.S. Borrower shall also pay accrued interest on
the amount so converted or prepaid. Upon receipt of such notice, the Canadian
Borrower shall, upon demand from such Lender (with a copy to the Canadian Agent)
(x) to the extent such Eurodollar Rate Loans are denominated in Dollars, convert
such Eurodollar Rate Loans of such Lender to Canadian U.S. Base Rate Loans, (y)
to the extent such Eurodollar Rate Loans are denominated in Canadian Dollars,
convert such Eurodollar Rate Loans of such Lender to Canadian Prime Rate Loans,
or (z) to the extent such Eurodollar Rate Loans are denominated in an
Alternative Currency, prepay such Loans, in each case either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
conversion or prepayment, the Canadian Borrower shall also pay accrued interest
on the amount so converted or prepaid.
3.03 Inability to Determine Rates. If (A) the applicable Facility Agent
determines that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (i) Dollar, Canadian
Dollar or any applicable Alternative Currency deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan (whether
denominated in Dollars, Canadian Dollars or in an Alternative Currency), or
(B) the Required Lenders advise the applicable Facility Agent in writing that
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, in any such case, the
Administrative Agent will promptly so notify the applicable Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Rate Loans in the relevant currency shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, such Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve

101

--------------------------------------------------------------------------------


requirement contemplated by Section 3.04(e) and (B) the requirements of the Bank
of England and the Financial Services Authority or the European Central Bank
reflected in the Mandatory Cost, other than as set forth below) or any L/C
Issuer;
(ii)    subject any Lender or any L/C Issuer to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan made by it, change the basis of taxation of
payments to such Lender or any L/C Issuer in respect thereof (except, in each
case, for (y) Indemnified Taxes or Other Taxes indemnifiable pursuant to Section
3.01, or (z) any Excluded Tax);
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
(iv)    result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or, with respect to
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or any L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the applicable Borrower will pay to
such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines in good
faith but in its sole and absolute discretion that any Change in Law affecting
such Lender or such L/C Issuer or any Lending Office of such Lender or such
Lender’s or such L/C Issuer’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s or such
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy), then from time to time, the applicable Borrower will pay to
such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company for any such reduction suffered.

102

--------------------------------------------------------------------------------


(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a), (b) or (e) of this Section 3.04 and delivered to the applicable
Borrower shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender or such L/C Issuer, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that the applicable Borrower shall
not be required to compensate a Lender or an L/C Issuer pursuant to the
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the applicable Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The applicable Borrower shall pay to
each applicable Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurodollar funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan; provided such Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice
3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent and any other applicable Facility Agent) from time to time,
the applicable Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan, Canadian U.S. Base Rate Loan or Canadian Prime Rate Loan
on a day prior to the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise) or of
any L/C Borrowing;
(b)    any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan, Canadian U.S. Base Rate Loan or Canadian Prime Rate Loan
on the date or in the amount notified by such Borrower; or

103

--------------------------------------------------------------------------------


(c)    any assignment of any Loan other than a Base Rate Loan, Canadian U.S.
Base Rate Loan or Canadian Prime Rate Loan on a day prior to the last day of the
Interest Period therefor as a result of a request by such Borrower pursuant to
Section 3.06(b) or Section 10.13;
including any loss or expense (excluding loss of anticipated profits or margin)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The applicable Borrower shall also pay any reasonable and
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the applicable Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
A certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 3.05
shall be delivered to the applicable Borrower (with a copy to the Administrative
Agent and any other applicable Facility Agent) and shall be conclusive and
binding absent manifest error. The applicable Borrower shall pay such Lender the
amount shown as due on any such certificate within 5 days after receipt thereof.
3.06 Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the applicable Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting forth such costs and expenses
submitted by such Lender to the applicable Borrower shall be conclusive absent
manifest error.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, if any Lender gives a notice pursuant to Section 3.02 or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, such Borrower
may replace such Lender in accordance with Section 10.13.

104

--------------------------------------------------------------------------------


3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.


ARTICLE IV    

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01 [Reserved].
4.02 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (including the initial Credit Extension but not
for a Borrowing or Conversion Notice requesting only a conversion of Revolving
Loans to the other Type, or a continuation of Eurodollar Rate Loans) is subject
to the following conditions precedent:
(a)    The representations and warranties of the U.S. Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material aspects as of such earlier
date, (ii) to the extent that such representations and warranties are qualified
as to materiality, in which case they shall be true and correct in all respects,
and (iii) that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements of the U.S. Borrower and its Subsidiaries
furnished pursuant to Section 6.01(a) and Section 6.01(b), respectively.
(b)    No Default or Event of Default shall have occurred and be continuing, or
would result from such proposed Credit Extension or from the application of the
proceeds thereof.
(c)    The applicable Facility Agent, the applicable L/C Issuer or the
applicable Swing Line Lender shall have received a Request for Credit Extension
in accordance with the requirements hereof.
Each Request for Credit Extension (other than a Borrowing or Conversion Notice
requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Eurodollar Rate Loans) submitted by the U.S. Borrower or the
Canadian Borrower, as applicable, shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
4.03 Conditions of Second Amendment and Restatement. The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent:
(a)    Loan and Corporate Documents; Certificates. The Administrative Agent’s

105

--------------------------------------------------------------------------------


receipt of the following, each of which shall be originals, facsimiles or other
electronic transmission (followed promptly by originals) unless otherwise
specified, each, if applicable, properly executed by a Responsible Officer of
the signing Loan Party, each dated the Second Restatement Date (or, in the case
of certificates of governmental officials, a recent date before the Second
Restatement Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    executed counterparts of this Agreement (including the applicable
Schedules and Exhibits) and the Perfection Certificate;
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
is validly existing, in good standing (or such comparable term as may be used in
Ontario) and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect;
(iv)    a certificate signed by the chief executive officer or the chief
financial officer of the U.S. Borrower certifying (A) that the conditions
specified in Sections 4.02(a) and (b) have been satisfied and (B) that there has
been no event or circumstance since the date of the latest balance sheet
included in the most recently delivered audited financial statements pursuant to
Section 6.01(a) that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; and
(v)    a Solvency Certificate executed by the chief financial officer of the
Borrower, as to the solvency of the Borrower and the Loan Parties, taken as a
whole on the Second Restatement Date after giving effect to the Credit Extension
made on the Second Restatement Date and the use of proceeds therefrom.
(b)    Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the other Agents, the Lenders and the L/C Issuers, an opinion
of (x) Ropes & Gray LLP, counsel to the Loan Parties, and (y) Stikeman Elliott
LLP, counsel to the Canadian Borrower, in each case addressed to each of the
Administrative Agent, the Collateral Agent, the Canadian Agent, the Lenders and
the L/C Issuers and dated the Second Restatement Date.
(c)    Fee and Expenses. All expenses of the Administrative Agent (including

106

--------------------------------------------------------------------------------


the reasonable fees and expenses of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent, and of any local and special counsel for the
Administrative Agent) required to be paid on or before the Second Restatement
Date shall have been paid. The Borrowers shall have paid all items due and
payable under the Fee Letter on or before the Second Restatement Date.
(d)    Reaffirmation of Guarantee and Security Documents. Each Loan Party (other
than the Canadian Borrower) and the Delaware LLC Holding Company shall have
entered into a written instrument in form and substance reasonably satisfactory
to the Administrative Agent pursuant to which (i) each Loan Party (other than
the Canadian Borrower) confirms that it consents to this Agreement and reaffirms
that the Guarantee and Security Documents to which it is a party will continue
to apply in respect of this Agreement and the Obligations of such Loan Party
hereunder and thereunder and (ii) the Delaware LLC Holding Company confirms that
the Delaware LLC Holding Company Pledge Agreement will continue to apply in
respect of this Agreement (the “Second Reaffirmation Agreement”).
(e)    Lien Searches. The Collateral Agent shall have received copies of UCC,
United States Patent and Trademark Office and United States Copyright Office,
tax and judgment lien searches, bankruptcy and pending lawsuit searches or
equivalent reports or searches, each of a recent date in each of the
jurisdictions set forth in Schedules 1(c) and 3 attached to the Perfection
Certificate, the results of which shall not reveal any Liens on the Collateral
covered or intended to be covered by the Security Documents (other than
Permitted Liens).
(f)    Insurance. The Administrative Agent shall have received evidence that all
insurance (including without limitation title insurance, if applicable) required
to be maintained pursuant to the Loan Documents has been obtained and is in
effect and that the Collateral Agent has been named as loss payee or additional
insured, as applicable, under each insurance policy with respect to such
insurance as to which the Collateral Agent shall have requested to be so named.
(g)    Principal, Accrued Interest and Fees. The Borrowers shall have paid to
all lenders under the First Amended and Restated Credit Agreement on the Second
Restatement Date, simultaneously with the making of Credit Extensions under this
Agreement, all outstanding principal amounts and all accrued and unpaid interest
and fees (provided that the Borrowers shall have received invoices for such fees
prior to the Second Restatement Date) on their Revolving Loans outstanding under
the First Amended and Restated Credit Agreement, to, but not including, the
Second Restatement Date.
(h)    Patriot Act Compliance. At least three Business Days prior to the Second
Restatement Date, the Arranger shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001) (the “Patriot

107

--------------------------------------------------------------------------------


Act”)).
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.03,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the funding on the Second Restatement Date
specifying its objection thereto.


ARTICLE V    

REPRESENTATIONS AND WARRANTIES
The U.S. Borrower represents and warrants to the Administrative Agent, the
Canadian Agent and the Lenders that:
5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each Restricted Subsidiary thereof (a) is duly organized or formed, validly
existing and in good standing (or such comparable term as may be used in
Ontario) under the Laws of the jurisdiction of its incorporation or
organization, (b) has the organizational power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, and (d) is in compliance with all Laws, except in
each case referred to in clause (b)(i), (c) or (d), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than as permitted by
Section 7.01) under (i) any Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except with respect to any conflict, breach or
contravention referred to in clause (b)(i), to the extent that such conflict,
breach or contravention could not reasonably be expected to have a Material
Adverse Effect.
5.03 Governmental Authorization; Other Consents. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution,

108

--------------------------------------------------------------------------------


delivery or performance by any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Security Documents, (c) the perfection or maintenance of the Liens created
under the Security Documents (including the priority thereof) or (d) the
exercise by any Agent or any Lender of its rights under the Loan Documents or
the remedies in respect of the Collateral, except for (i) filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force, (iii) those approvals, consents, exemptions,
authorizations, actions, notices or filings described in the Security Agreement
and (iv) those approvals, consents, exemptions, authorizations, actions, notices
or filings, the failure of which to obtain or make could not reasonably be
expected to have a Material Adverse Effect.
5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights or secured parties’ generally,
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).
5.05 Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein and (ii) fairly present in all material
respects the financial condition of Holdings and its Subsidiaries as of the date
thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.
(b)    The financial statements delivered pursuant to Section 6.01(b) and prior
to the first delivery of financial statements pursuant to Section 6.01(a), the
quarters ended July 3, 2010 and April 4, 2010, (i) were prepared in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of Holdings (or the U.S. Borrower, as
applicable) and its Subsidiaries as of the date thereof and their results of
operations for the periods covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
(c)    Since December 31, 2011, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
(d)    The consolidated forecasted balance sheet and statements of income and
cash flows of Holdings and its Subsidiaries delivered to the Lenders prior to
the Closing Date pursuant to Section 6.01(d) were prepared in good faith on the
basis of estimates, information

109

--------------------------------------------------------------------------------


and assumptions believed by management of Holdings to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.
5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the U.S. Borrower and its Restricted
Subsidiaries, threatened in writing, at law, in equity, in arbitration or before
any Governmental Authority, by or against the U.S. Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that (a)
as of the Closing Date, purport to affect or pertain to this Agreement or any
other Loan Document or any of the transactions contemplated hereby or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
5.07 No Default. Neither the U.S. Borrower nor any of its Restricted
Subsidiaries is in default under or with respect to any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
5.08 Properties.
(a)    Generally. Each of the U.S. Borrower and its Restricted Subsidiaries has
good legal title to (in the case of fee interests in Real Property), valid
leasehold interests in (in the case of leasehold interests in real or personal
property) and good title to (in the case of all other personal property), all
its tangible property material to its business, free and clear of all Liens
except for Permitted Liens and minor irregularities or deficiencies in title
that in the aggregate do not materially interfere with its ability to conduct
its business as currently conducted or to utilize such property for its intended
purpose or except where the failure to have such title could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(b)    Real Property. Schedules 7(a) and 7(b) to the Perfection Certificate
dated the Second Restatement Date contain a true and complete list of each
interest in Real Property (i) owned by the U.S. Borrower and its Restricted
Subsidiaries as of the Second Restatement Date and describes the type of
interest therein held by the U.S. Borrower and its Restricted Subsidiaries and
(ii) leased, subleased or otherwise occupied or utilized by the U.S. Borrower or
its Restricted Subsidiaries, as lessee, sublessee, franchisee or licensee, as of
the Second Restatement Date and describes the type of interest therein held by
such company.
(c)    Flood Insurance. No Mortgage encumbers improved Real Property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968 unless flood insurance available under
such Act has been obtained to the extent required by Section 6.07(b).
(d)    Collateral. The use by each of the U.S. Borrower and its Restricted
Subsidiaries of the Collateral does not infringe on the rights of any Person
other than such infringement which would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

110

--------------------------------------------------------------------------------


5.09 Environmental Matters.
(a)    Except as set forth in Schedule 5.09 and except as, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect:
(i)    the U.S. Borrower and its Restricted Subsidiaries and their businesses,
operations and Real Property are in compliance with, and the U.S. Borrower and
its Restricted Subsidiaries have no liability under, Environmental Law;
(ii)    the U.S. Borrower and its Restricted Subsidiaries have obtained all
Environmental Permits required for the conduct of their businesses and
operations, and the ownership, operation and use of their property, under
Environmental Law and all such Environmental Permits are valid and in good
standing;
(iii)    there has been no Release or threatened Release of Hazardous Material
on, at, under or from any Real Property or facility presently or, to the
knowledge of the U.S. Borrower and its Restricted Subsidiaries, formerly owned,
leased or operated by the U.S. Borrower and its Restricted Subsidiaries or their
predecessors in interest, which Release or threatened Release could reasonably
be expected to result in liability by the U.S. Borrower and its Restricted
Subsidiaries under Environmental Law; and
(iv)    there is no Environmental Claim pending or, to the knowledge of the U.S.
Borrower and its Restricted Subsidiaries, threatened in writing against the U.S.
Borrower and its Restricted Subsidiaries, or which claim relates to the Real
Property currently or, to the knowledge of the U.S. Borrower and its Restricted
Subsidiaries, formerly owned, leased or operated by the U.S. Borrower and its
Restricted Subsidiaries or which claim relates to the operations of the U.S.
Borrower and its Restricted Subsidiaries, and, to the knowledge of the U.S.
Borrower and its Restricted Subsidiaries, there are no actions, activities,
circumstances, conditions, events or incidents that could reasonably be expected
to form the basis of such an Environmental Claim.
(b)    Except as set forth in Schedule 5.09 or as would not reasonably be
expected to have a Material Adverse Effect:
(i)    none of the U.S. Borrower or its Restricted Subsidiaries is obligated to
perform any action or otherwise incur any expense under Environmental Law
pursuant to any order, decree, judgment or agreement by which it is bound or has
assumed by contract or agreement, and no such Person is conducting or financing
any Response pursuant to any Environmental Law with respect to any Real Property
or any other location, except as, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect;
(ii)    no Real Property or facility owned, operated or leased by the U.S.
Borrower and its Restricted Subsidiaries and, to the knowledge of the U.S.
Borrower and its Restricted Subsidiaries, no Real Property or facility formerly
owned, operated or leased by the U.S. Borrower and its Restricted Subsidiaries
or any of their predecessors in interest is (A) listed

111

--------------------------------------------------------------------------------


or proposed for listing on the National Priorities List promulgated pursuant to
CERCLA or (B) listed on the Comprehensive Environmental Response, Compensation
and Liability Information System promulgated pursuant to CERCLA or (C) included
on any similar list maintained by any Governmental Authority including any such
list relating to petroleum;
(iii)    no Lien has been recorded or, to the knowledge of the U.S. Borrower and
its Restricted Subsidiaries, threatened under any Environmental Law with respect
to any owned real property or other assets of the U.S. Borrower and its
Restricted Subsidiaries, except as individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; and
(iv)    the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other Environmental Law, except for those matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
5.10 Insurance. The properties of the U.S. Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as U.S. Borrower and its Restricted Subsidiaries) with such
deductibles and covering such risks as are customarily carried by prudent
companies engaged in similar businesses and owning similar properties in
localities where U.S. Borrower or the applicable Restricted Subsidiary operates.
5.11 Taxes. Holdings and each of its Restricted Subsidiaries have (a) timely
filed all material federal, state and other Tax Returns and reports required to
be filed and (b) duly and timely paid all material federal, state and other
Taxes levied or imposed upon them or their properties, income or assets
otherwise due and payable (whether or not shown on any Tax Return), except those
which are not more than 30 days overdue or are being contested in good faith by
appropriate actions diligently conducted and in each case for which adequate
reserves have been provided in accordance with GAAP. There are no proposed tax
assessments against Holdings or any of its Restricted Subsidiaries that, if
made, would reasonably be expected to, individually or in the aggregate, result
in a Material Adverse Effect. Holdings and each Restricted Subsidiary has made
adequate provision in accordance with GAAP for all material Taxes not yet due
and payable. Neither Holdings nor any Restricted Subsidiary has engaged in any
“listed transaction” within the meaning of Treasury Regulation Section
1.6011-4(b)(2), except as would not be reasonably expected to, individually or
in the aggregate, result in a Material Adverse Effect. Except any liabilities
for Taxes of any consolidated, combined or unitary Tax group of which the
Holdings is the common parent, neither Holdings nor any of its Restricted
Subsidiaries has any liabilities for the Taxes of any Person under Treas. Reg.
Section 1.1502-6 or any similar provision of state, local or foreign law, as a
transferee or successor, by contract or otherwise, except for (i) any agreements
among or between Holdings and its Restricted Subsidiaries and other than
customary Tax indemnifications contained in credit or

112

--------------------------------------------------------------------------------


other commercial agreements the primary purpose of which does not relate to
Taxes or (ii) as would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect.
5.12 ERISA Compliance.
(a)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. The Loan Parties and each ERISA Affiliate are in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code with respect to each Employee Benefit Plan except such
non-compliance as would not reasonably be expected to have a Material Adverse
Effect. The present value of all accumulated benefit obligations of all
underfunded Pension Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed an amount
that would reasonably be expected to have a Material Adverse Effect. Using
actuarial assumptions and computation methods consistent with subpart 1 of
subtitle E of Title IV of ERISA, the aggregate liabilities of the Loan Parties
and each ERISA Affiliate to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, would not reasonably be expected to result in a
Material Adverse Effect.
(b)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Foreign Plan has been maintained in substantial compliance with
its terms and with the requirements of any and all applicable Law and has been
maintained, where required, in good standing with applicable regulatory
authorities, (ii) neither the U.S. Borrower or any of its Restricted
Subsidiaries has incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Plan and (iii) the present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Plan which is funded, determined as of the end of the most recently ended fiscal
year on the basis of actuarial assumptions, each of which is reasonable, did not
exceed the current value of the property of such Foreign Plan, and for each
Foreign Plan which is not funded, the obligations of such Foreign Plan are
properly accrued.
(c)    Except as would not reasonably be expected to have a Material Adverse
Effect, the Canadian Pension Plans, if any, are duly registered under the ITA
(if required to be so registered) and any other applicable laws which require
registration, have been administered in accordance with the ITA and such other
applicable laws and no event has occurred which could reasonably be expected to
cause the loss of such registered status. All material obligations of the U.S.
Borrower and/or its Restricted Subsidiaries, as applicable (including fiduciary,
funding, investment and administration obligations) required to be performed in
connection with the Canadian Pension Plans and the funding agreements therefor
have been performed on a timely basis, except to the extent that any failure to
do so could not reasonably be expected to have a Material Adverse Effect. Except
as would not reasonably be expected to have a Material Adverse Effect, there are
no outstanding disputes concerning the assets of the Canadian Pension Plans or
the Canadian Benefit Plans. Except as would not reasonably be expected to have a

113

--------------------------------------------------------------------------------


Material Adverse Effect, all contributions or premiums required to be made or
paid by the U.S. Borrower and/or its Restricted Subsidiaries, as applicable, to
the Canadian Pension Plans or the Canadian Benefit Plans have been made on a
timely basis in accordance with the terms of such plans and all applicable laws.
Except as would not reasonably be expected to have a Material Adverse Effect,
there have been no improper withdrawals or applications of the assets of the
Canadian Pension Plans or the Canadian Benefit Plans.
5.13 Subsidiaries; Equity Interests. As of the Second Restatement Date, the U.S.
Borrower does not have any Subsidiaries other than those specifically disclosed
in Schedule 5.13(a), and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Schedule 5.13(a) free and
clear of all Liens, except the security interest created by the Security
Agreement, liens permitted by Section 7.01 and Liens arising by operation of
law. As of the Second Restatement Date, neither the U.S. Borrower nor any of its
Subsidiaries has any equity investments in any other corporation or entity other
than those specifically disclosed in Schedule 5.13(b). All of the outstanding
Equity Interests of the U.S. Borrower have been validly issued. As of the Second
Restatement Date, all Wholly-Owned Restricted Subsidiaries of the U.S. Borrower
existing on the Second Restatement Date, other than the Foreign Subsidiaries and
the Disregarded Domestic Subsidiaries, are Subsidiary Guarantors. As of the
Second Restatement Date, Schedule 5.13(a) correctly sets forth the ownership
interest of the U.S. Borrower and its Subsidiaries in their respective
Subsidiaries as of the Second Restatement Date.
5.14 Margin Regulations; Investment Company Act.
(a)    Neither the U.S. Borrower nor any of its Restricted Subsidiaries is
engaged nor does it intend to engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock, and no proceeds of any Borrowings or
drawings under any Letter of Credit will be used for any purpose that violates
Regulation U.
(b)    Neither the U.S. Borrower nor any of its Restricted Subsidiaries is an
“investment company” under the Investment Company Act of 1940.
5.15 Disclosure. No report, financial statement, certificate or other
information, including the Perfection Certificate, furnished in writing by or on
behalf of any Loan Party to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document, when taken as a whole,
contained any material misstatement of fact or omitted to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed by
them to be reasonable at the time; it being understood that such projections may
vary from actual results and that such variances may be material.
5.16 Compliance with Laws. Each of the U.S. Borrower and its Restricted
Subsidiaries

114

--------------------------------------------------------------------------------


is in compliance with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such applicable law or order, writ, injunction or decree
is being contested in good faith by appropriate actions diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
5.17 Solvency. Immediately after the Credit Extension to occur on the Second
Restatement Date and immediately following the making of each Loan and after
giving effect to the application of the proceeds of each Loan (after taking into
account the contribution obligations of each Loan Party pursuant to the
Guarantees), (a) the fair value of the properties of each Loan Party will exceed
its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Loan Party will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct its business in which
it is engaged.
5.18 Intellectual Property Matters. Except as set forth in Schedule 5.18: (i)
each Loan Party owns, is licensed, or is otherwise free to use, all patents,
patent applications, trademarks, trade names, service marks, copyrights,
proprietary technology, trade secrets, proprietary information, domain names,
and proprietary know-how and processes, necessary for the conduct of its
business as currently conducted (the “Intellectual Property”), except for those
which the failure to own, license or otherwise have the right to use,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. To the knowledge of each Loan Party, no claim has
been asserted and is pending by any Person challenging or questioning the use of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor to the knowledge of each Loan Party does the use of
such Intellectual Property by each Loan Party infringe the rights of any Person,
except for such claims and infringements that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.
5.19 Perfection, Etc. All filings and other actions necessary to perfect and
protect the Lien in the Collateral created under the Security Documents, to the
extent required by the Security Documents, have been duly made or taken or
otherwise provided for and are in full force and effect, and the Security
Documents create in favor of the Collateral Agent for the benefit of the Secured
Parties a valid and, together with such filings and other actions, to the extent
required by the Security Documents, perfected first priority Lien in such
Collateral, securing the payment of the Secured Obligations, subject to Liens
permitted by Section 7.01. The Loan Parties (other than the Canadian Borrower)
are the legal and beneficial owners of the Collateral free and clear of any
Lien, except for the Liens created or permitted under the Loan Documents.
5.20 Anti-Terrorism Law.

115

--------------------------------------------------------------------------------


(a)    No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any applicable law relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Patriot Act. The Canadian Borrower is in compliance with the Foreign
Extraterritorial Measures Act (Canada) and all other applicable legislation.
(b)    No Loan Party and to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:
(i)    a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
(ii)    a Person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
(iii)    a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv)    a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
(v)    a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or any replacement
website or other replacement official publication of such list.
(c)    No Loan Party and, to the knowledge of the Loan Parties, no broker or
other agent of any Loan Party acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
ARTICLE VI    

AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Swap Contracts and Treasury Management Agreements not then due and payable), or
any Letter of Credit shall remain outstanding (other than Letters of Credit as
to which arrangements reasonably satisfactory to the Administrative Agent and
the L/C Issuers shall have been made), the U.S.

116

--------------------------------------------------------------------------------


Borrower shall, and shall cause each Restricted Subsidiary (except in the case
of Sections 6.01, 6.02 and 6.03) to:
6.01 Financial Statements. Deliver to the Administrative Agent (for distribution
to each Lender):
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year (or, if earlier, within 15 days after the date the U.S.
Borrower is required to file such financial statements with the SEC without
giving effect to extensions) of the U.S. Borrower (commencing with the fiscal
year ending January 1, 2011), a consolidated balance sheet of the U.S. Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income, stockholders’ equity and cash flows for such
fiscal year setting forth in each case in comparative form the figures for the
previous fiscal year, prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent registered public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit, together with, if not filed with the
SEC within such time frame, a management’s discussion and analysis with respect
to such financial statements (it being understood and agreed that so long as
Holdings has no material assets or liabilities other than Holdings’ Guarantee of
the Loans and the other Secured Obligations and the Equity Interests of the U.S.
Borrower, the U.S. Borrower may provide financial statements, audit reports and
management’s discussion and analysis of financial statements of Holdings and its
Subsidiaries as if “Holdings” were substituted in place of “the U.S. Borrower”
in this Section 6.01(a));
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year (or, if earlier,
within 10 days after the date the U.S. Borrower is required to file such
financial statements with the SEC without giving effect to extensions) of the
U.S. Borrower, a consolidated balance sheet of the U.S. Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income and cash flows for such fiscal quarter and for the portion
of the U.S. Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year, certified by a Responsible Officer of the U.S. Borrower,
as fairly presenting in all material respects the financial condition, results
of income and cash flows of the U.S. Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes, together with, if not filed with the SEC within such time frame, a
management’s discussion and analysis with respect to such financial statements
(it being understood and agreed that so long as Holdings has no material assets
or liabilities other than Holdings’ Guarantee of the Loans and the other Secured
Obligations and the Equity Interests of the U.S. Borrower, the U.S. Borrower may
provide financial statements and management’s discussion and analysis of
financial statements of Holdings and its Subsidiaries as if “Holdings” were
substituted in place of

117

--------------------------------------------------------------------------------


“the U.S. Borrower” in this Section 6.01(b));
(c)    simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements; and
(d)    as soon as available, but in any event within 90 days after the
commencement of each fiscal year, a financial forecast for such fiscal year
(including the fiscal year in which the Maturity Date occurs) (a “Financial
Plan”), presented on a quarterly basis, including a forecasted consolidated
balance sheet and forecasted consolidated statements of income and cash flows of
the U.S. Borrower and its Subsidiaries for such fiscal year and any revised
Financial Plan for such fiscal year promptly after it is available.
As to any information contained in materials furnished pursuant to Section
6.02(d), the U.S. Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, to the extent applicable, but the
foregoing shall not be in derogation of the obligation of the U.S. Borrower to
furnish the information and materials described in clauses (a) and (b) above at
the times specified therein.
6.02 Certificates; Other Information. Deliver to the Administrative Agent (for
distribution to each Lender):
(a)    no later than five days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any Event
of Default under the financial covenants set forth herein or, if any such Event
of Default shall exist, stating the nature and status of such event;
(b)    no later than five days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal quarter ended October 2, 2010), a duly
completed Compliance Certificate signed by a Responsible Officer of the U.S.
Borrower;
(c)    promptly after any request by the Administrative Agent, copies of any
detailed audit reports submitted to the board of directors (or the audit
committee of the board of directors) of the U.S. Borrower or Holdings by
independent accountants in connection with the accounts or books of Holdings,
the U.S. Borrower or any of their respective Subsidiaries, or any audit of any
of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the U.S. Borrower or Holdings, and copies of all annual,
regular, periodic and special reports

118

--------------------------------------------------------------------------------


and registration statements which the U.S. Borrower or Holdings may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(e)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Restricted
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
(f)    promptly after receipt thereof by any Loan Party or any Restricted
Subsidiary thereof, copies of each notice or other correspondence received from
the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Loan Party or any
Restricted Subsidiary thereof;
(g)    upon request by the Administrative Agent, copies of (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by a Loan
Party or any Restricted Subsidiary with the IRS with respect to each Pension
Plan; (ii) the most recent actuarial valuation report for each Pension Plan;
(iii) all notices received by a Loan Party or any Restricted Subsidiary from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Pension Plan sponsored by a Loan Party or any Restricted Subsidiary as the
Administrative Agent shall reasonably request;
(h)    promptly, such additional information regarding the business, financial
or corporate affairs of Holdings, the U.S. Borrower or any of its Restricted
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request; and
(i)    within 90 days after the end of each fiscal year of the U.S. Borrower,
(i) a report supplementing Schedule 7(a) of the Perfection Certificate, limited
to an identification of all owned real property disposed of by the U.S. Borrower
or any Restricted Subsidiary thereof during such fiscal year, a list of all
owned real property acquired during such fiscal year and a description of such
other changes in the information included in such Schedules with respect to
owned real property as may be necessary for such Schedules to be accurate and
complete with respect to owned real property; (ii) a report supplementing
Schedules 11(a), 11(b) and 11(c) of the Perfection Certificate, setting forth an
updated list of the information included in such Schedules as may be necessary
for such Schedules to be accurate and complete; and (iii) a report supplementing
Schedules 5.13(a) and (b) containing a description of all changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete, each such report to be signed by a Responsible Officer
of the U.S. Borrower and to be in a form reasonably satisfactory to the
Administrative Agent.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c)

119

--------------------------------------------------------------------------------


or (d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the U.S. Borrower or
Holdings posts such documents, or provides a link thereto, on the U.S.
Borrower’s or Holdings’ website on the Internet at its website address provided
to the Lenders; or (ii) on which such documents are posted on the U.S.
Borrower’s or Holdings’ behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (i) the U.S. Borrower shall not be required to deliver
paper copies of such documents to the Administrative Agent unless a written
request to deliver paper copies is given by the Administrative Agent and
(ii) the U.S. Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide, if requested,
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the U.S. Borrower shall be required to provide paper copies of
originally executed Compliance Certificates required by Section 6.02(b) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the U.S. Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The U.S. Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the U.S. Borrower and Holdings
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the U.S.
Borrower or its securities) (each, a “Public Lender”). The U.S. Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the U.S. Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the U.S. Borrower or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”
6.03 Notices. Promptly after obtaining knowledge thereof notify the
Administrative Agent in writing (for distribution to the Lenders):
(a)    of the occurrence of any Default or Event of Default; and

120

--------------------------------------------------------------------------------


(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including to the extent the following meets the
foregoing standard, (i) breach or non-performance of, or any default under, a
Contractual Obligation of the U.S. Borrower or any of its Restricted
Subsidiaries; (ii) any dispute, litigation, investigation, proceeding or
suspension between the U.S. Borrower or any of its Restricted Subsidiaries and
any Governmental Authority; (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the U.S. Borrower or any
of its Restricted Subsidiaries, including pursuant to any applicable
Environmental Laws; or (iv) of any ERISA Event.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the U.S. Borrower setting forth details of the
occurrence referred to therein and stating what action the U.S. Borrower has
taken and proposes to take with respect thereto.
6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all their obligations and liabilities, including (a) all Taxes,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate actions
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the U.S. Borrower or such Restricted Subsidiary; and (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
except, in each of the cases of clauses (a) and (b), where any failure to pay or
discharge as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
6.05 Preservation of Existence, Etc. Except to the extent that failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence,
except as otherwise expressly permitted under Section 7.04 or Section 7.05 and
except (x) that the U.S. Borrower and its Subsidiaries may consummate the
Transaction and the Canadian Reorganization and (y) for the liquidation or
dissolution of Subsidiaries if the assets of such Subsidiaries are acquired by
the U.S. Borrower or a Wholly-Owned Subsidiary of the U.S. Borrower in such
liquidation.
6.06 Maintenance of Properties. Except to the extent that failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, do or cause to be done all things reasonably
necessary to obtain, preserve, renew, extend and keep in full force and effect
the rights, licenses, permits, privileges, franchises, authorizations, patents,
copyrights, trademarks and trade names material to the conduct of its business
and at all times maintain, preserve and protect all tangible property material
to the conduct of such business and keep such property in good repair, working
order and condition (other than wear and tear occurring in the ordinary course
of business); provided that nothing in this Section 6.06 shall prevent (i) sales
of property, consolidations, amalgamations or mergers by or involving any Loan
Party in accordance with Section 7.04 or Section 7.05; (ii) the withdrawal by
any Loan Party of its qualification as a foreign corporation in any jurisdiction
where such withdrawal, individually

121

--------------------------------------------------------------------------------


or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; or (iii) the abandonment by any Loan Party of any rights,
franchises, licenses, trademarks, trade names, copyrights, patents or other
Intellectual Property that such Person reasonably determines are not useful to
its business or no longer commercially desirable.
6.07 Maintenance of Insurance.
(a)    Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the U.S. Borrower and its
Restricted Subsidiaries) as are customarily carried under similar circumstances
by such other Persons.
(b)    Flood Insurance. With respect to each Mortgaged Property, obtain flood
insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time reasonably require, if at any time the area in
which any improvements located on any Mortgaged Property is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as amended
from time to time.
6.08 Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such applicable law or order,
writ, injunction or decree is being contested in good faith by appropriate
actions diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
Except as would not reasonably be expected to have a Material Adverse Effect,
for each existing Canadian Pension Plan, the Canadian Borrower shall ensure that
such plan retains its registered status under and is administered in a timely
manner in all respects in accordance with the applicable pension plan text,
funding agreement, the ITA and all other applicable laws. Except as would not
reasonably be expected to have a Material Adverse Effect, for each Canadian
Pension Plan hereafter adopted or contributed to by U.S. Borrower and/or its
Restricted Subsidiaries, as applicable, which is required to be registered under
the ITA or any other applicable laws, Canadian Borrower shall use, and shall
cause its Restricted Subsidiaries to use, their commercially reasonable efforts
to seek and receive confirmation in writing from the applicable regulatory
authorities to the effect that such plan is unconditionally registered under the
ITA and such other applicable laws. Except as would not reasonably be expected
to have a Material Adverse Effect, for each Canadian Pension Plan and Canadian
Benefit Plan hereafter adopted or contributed to by Canadian Borrower and/or its
Restricted Subsidiaries, the Canadian Borrower shall perform, or cause its
Restricted Subsidiaries to perform, in a timely fashion and in all material
respects, all obligations (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with such
plan and the funding therefor.

122

--------------------------------------------------------------------------------


6.09 Books and Records. Maintain books of record and account, in which entries
in conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the U.S. Borrower
or such Restricted Subsidiary, as the case may be.
6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such independent accountants’ customary procedure), all at the
reasonable expense of the U.S. Borrower and in each case at such reasonable
times during normal business hours as often as may be reasonably desired, upon
reasonable advance notice to the U.S. Borrower; provided that, excluding any
such visits and inspections during the continuation of an Event of Default, only
the Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and Lenders under this Section 6.10 and the Administrative
Agent shall not exercise such rights more often than two (2) times during any
calendar year absent the existence of an Event of Default and only one (1) such
time shall be at the U.S. Borrower’s expense; provided further that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the U.S. Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the U.S. Borrower the opportunity to participate in any
discussions with the U.S. Borrower’s independent public accountants.
6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (i) on the
Closing Date to finance the Refinancing and to pay fees and expenses incurred in
connection with the Transaction and (ii) after the Closing Date to provide
ongoing working capital and for general corporate purposes of the U.S. Borrower
and the Restricted Subsidiaries and to pay any fees and expenses incurred in
connection with the Transaction.
6.12 Compliance with Environmental Laws.
(a)    Except to the extent that failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, (i) comply, and cause all lessees and other Persons occupying Real
Property of any Loan Party to comply, in all material respects with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; (ii) obtain and renew all material Environmental Permits
applicable to its operations and Real Property; and (iii) conduct all Responses
required by, and in accordance with, Environmental Laws; provided that no Loan
Party shall be required to undertake any Response or perform any compliance
activity to the extent that its obligation to do so is being contested in good
faith and by proper actions and appropriate reserves are being maintained with
respect to such circumstances in accordance with GAAP.
(b)    If a Default caused by reason of a breach of Section 5.09 or
Section 6.12(a) shall have occurred and be continuing for more than 20 days
without the Loan Parties commencing activities reasonably likely to cure such
Default in accordance with Environmental Laws, at the

123

--------------------------------------------------------------------------------


written request of the Administrative Agent or the Required Lenders through the
Administrative Agent, provide to the Lenders within 45 days after such request,
at the expense of the U.S. Borrower, an environmental assessment report
regarding the matters which are the subject of such Default, including, where
and to the extent appropriate, soil and/or groundwater sampling in relation to
the subject of such Default, prepared by an environmental consulting firm and,
in form reasonably acceptable to the Administrative Agent and indicating the
presence or absence of Hazardous Materials and the estimated cost of any
compliance or Response to address them.
6.13 Additional Collateral; Additional Subsidiary Guarantors.
(a)    Subject to the terms of this Section 6.13, with respect to any property
acquired after the Closing Date by any Loan Party (other than the Canadian
Borrower) that is intended to be subject to the Lien created by any of the
Security Documents but is not so subject, promptly (and in any event within
30 days after the acquisition thereof or such longer period as the
Administrative Agent may agree in its discretion) (i) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments or supplements to
the relevant Security Documents or such other documents as the Administrative
Agent or the Collateral Agent shall reasonably deem necessary to grant to the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties, a First Priority Lien on such property subject to no Liens other than
Permitted Liens, and (ii) take all actions necessary to cause such Lien to be
duly perfected to the extent required by such Security Documents in accordance
with all applicable law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent. The
U.S. Borrower shall otherwise take such actions and execute and/or deliver to
the Collateral Agent such documents as the Administrative Agent or the
Collateral Agent shall reasonably require to confirm the validity, perfection
and priority of the Lien of the Security Documents on such after-acquired
properties.
With respect to any Person that is or becomes a Wholly-Owned Subsidiary after
the Closing Date (other than an Unrestricted Subsidiary) or the designation in
accordance with Section 6.16 of any direct or indirect Wholly-Owned Subsidiary
as a Restricted Subsidiary, promptly (i) deliver to the Collateral Agent the
certificates, if any, representing the Equity Interests of such Restricted
Subsidiary, together with undated stock powers or other appropriate instruments
of transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Equity Interests, provided that (x) only 65% of the
outstanding Equity Interests of (A) any Foreign Restricted Subsidiary that is a
direct Subsidiary of a Loan Party (other than the Canadian Borrower) or (B) any
Domestic Restricted Subsidiary that is treated as a disregarded entity for U.S.
federal income tax purposes and that has no material assets other than Equity
Interests of one or more Foreign Subsidiaries that are CFCs (each a “Disregarded
Domestic Subsidiary”) shall be required to be delivered pursuant to this
clause (i) and (y) the Equity Interests of any Restricted Subsidiary that is a
Restricted Subsidiary of a Foreign Restricted Subsidiary shall not be required
to be delivered pursuant to this clause (i), (ii) cause such new Wholly-Owned
Restricted Subsidiary, if such Restricted Subsidiary is not a Foreign Restricted
Subsidiary or a Domestic Restricted Subsidiary that is treated as a disregarded
entity for U.S. federal income tax purposes and that has no material assets
other than Equity Interests of one or more Foreign Subsidiaries that are CFCs,
to execute joinder agreements to the Guarantee and the

124

--------------------------------------------------------------------------------


Security Agreement, substantially in the forms annexed thereto, and (iii) take
all actions necessary in the reasonable opinion of the Administrative Agent or
the Collateral Agent to cause the Liens created by the Security Agreement to be
duly perfected to the extent required by such agreement in accordance with all
applicable law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent or the
Collateral Agent.
Notwithstanding anything in this Section 6.13(a) or in any Loan Document to the
contrary, so long as (A) the Delaware LLC Holding Company holds no assets or
liabilities other than (i) the Equity Interests of Northstar (or any
Wholly-Owned Subsidiary of U.S. Borrower organized under the laws of Canada that
is amalgamated into Northstar and which owns, directly or through one of its
Subsidiaries, all of the Equity Interests of all other Canadian Subsidiaries of
U.S. Borrower existing on the Second Restatement Date (such Wholly-Owned
Subsidiary, the “Successor Canadian Holdco”)), (ii) its rights and obligations
under the Forward Subscription Agreement and the Contribution Agreement and
(iii) any cash it may receive pursuant to the Contribution Agreement or any
distributions it may receive from Northstar or Successor Canadian Holdco, so
long as such cash is either contributed to Northstar or distributed to U.S.
Borrower, as applicable, within one (1) Business Day of receipt by it of such
cash, (B) the Canadian Reorganization Documents are complied with in all
material respects, (C) 65% of the Equity Interests of Northstar or the Successor
Canadian Holdco shall be pledged as Collateral pursuant to the Delaware LLC
Holding Company Pledge Agreement and such pledge shall be in full force and
effect, (D) the U.S. Borrower shall continue to hold the Northstar Note, (E) all
funds made available to the Delaware LLC Holding Company or Northstar in
connection with the Canadian Reorganization Documents by the U.S. Borrower or
any other Subsidiary of the U.S. Borrower (to the extent originating from the
U.S. Borrower or a non-Canadian Subsidiary) are returned to the U.S. Borrower
within one (1) Business Day of receipt by the Delaware LLC Holding Company or
Northstar and (F) no Canadian Reorganization Document is amended, modified,
replaced, terminated, waived or consented to in a manner which materially
adversely affects the interests of the Lenders, the requirement that any or all
of the Equity Interests issued by the Delaware LLC Holding Company, the
Northstar Note and any Loan Party’s rights under any of the Canadian
Reorganization Documents are pledged or subjected to a security interest
pursuant to any Security Document is hereby waived. The foregoing waiver is
further conditioned on the Delaware LLC Holding Company not engaging in any
activities other than those referred to in the previous sentence.
Notwithstanding anything to the contrary set forth in Section 3.4(b) of the
Security Agreement and subject to the Second Reaffirmation Agreement, any
Deposit Account (as defined in the Security Agreement) on which a Lien is
granted pursuant to Section 7.01(w) shall not be subject to the prohibition on
granting a Control Agreement (as defined in the Security Agreement) to any
Person; provided that the aggregate balance of all such Deposit Accounts (when
together with any other assets on which a Lien is granted pursuant to Section
7.01(w)) shall not exceed $25,000,000 at any time.
(b)    Promptly grant to the Collateral Agent, within 90 Business Days of the
acquisition thereof or such longer period as the Administrative Agent may agree
in its discretion, a security

125

--------------------------------------------------------------------------------


interest in and Mortgage on each Real Property owned in fee by any Loan Party
(other than the Canadian Borrower) that is acquired by such Loan Party after the
Closing Date and that, together with any improvements thereon, individually has
a fair market value of at least $5,000,000, as additional security for the
Secured Obligations (unless the subject property is already mortgaged to a third
party to the extent permitted by Section 7.01). Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent and shall constitute valid and
enforceable perfected Liens subject only to Permitted Liens or other Liens
reasonably acceptable to the Collateral Agent. The Mortgages or instruments
related thereto shall be duly recorded or filed in such manner and in such
places as are required by law to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent required to be granted pursuant to the
Mortgages and all taxes, fees and other charges payable in connection therewith
shall be paid in full. Such Loan Party (other than the Canadian Borrower) shall
otherwise take such actions and execute and/or deliver to the Collateral Agent
such documents as the Administrative Agent or the Collateral Agent shall
reasonably require to confirm the validity, perfection and priority of the Lien
of any existing Mortgage or new Mortgage against such after-acquired Real
Property (including a Title Policy, a Survey and local counsel opinion (in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent) in respect of such Mortgage). Such Loan Party (other than the
Canadian Borrower) shall deliver to the Collateral Agent a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each such Real Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the U.S. Borrower and each Loan Party (other than the Canadian
Borrower) relating thereto).
(c)    Notwithstanding the foregoing, (x) the Administrative Agent shall not
take a security interest in those assets as to which the Administrative Agent
shall determine, in its reasonable discretion, that the cost of obtaining such
Lien (including any mortgage, stamp, intangibles or other tax) are excessive in
relation to the benefit to the Lenders of the security afforded thereby and (y)
Liens required to be granted pursuant to this Section 6.13 shall be subject to
exceptions and limitations consistent with those set forth in the Security
Documents as in effect on the Closing Date (to the extent appropriate in the
applicable jurisdiction).
6.14 Security Interests; Further Assurances. Promptly upon the reasonable
request by the Administrative Agent, or any Lender through the Administrative
Agent, correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof.
6.15 Information Regarding Collateral. Not effect any change (i) in any Loan
Party’s (other than the Canadian Borrower’s) legal name, (ii) in the location of
any Loan Party’s (other than the Canadian Borrower’s) chief executive office,
(iii) in any Loan Party’s (other than the Canadian Borrower’s) organizational
structure or organizational identification number, if any, or (iv) in any Loan
Party’s (other than the Canadian Borrower’s) jurisdiction of organization (in
each case, including by merging with or into any other entity, reorganizing,
dissolving, liquidating, reorganizing or organizing in any other jurisdiction),
until (A) it shall have given the Collateral Agent and the Administrative Agent
not less than 10 days’ prior written notice, or such

126

--------------------------------------------------------------------------------


lesser notice period agreed to by the Collateral Agent, of its intention so to
do, clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request and (B) it shall have taken all action reasonably requested
by the Collateral Agent to maintain (to the extent provided in the applicable
Security Document) the perfection and priority of the security interest of the
Collateral Agent for the benefit of the Secured Parties in the Collateral. Each
Loan Party (other than the Canadian Borrower) agrees to promptly provide the
Collateral Agent with certified Organization Documents reflecting any of the
changes described in the preceding sentence.
6.16    Designation of Subsidiaries. The Board of Directors of the U.S. Borrower
may at any time after the Second Restatement Date designate any Restricted
Subsidiary as an Unrestricted Subsidiary (including any newly acquired or newly
formed Restricted Subsidiary at or prior to the time it is so acquired or
formed) or any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
notwithstanding anything else in this Section 6.16 to the contrary, any
Unrestricted Subsidiary that has been redesignated a Restricted Subsidiary may
not be subsequently redesignated as an Unrestricted Subsidiary. The designation
of any Subsidiary as an Unrestricted Subsidiary after the Second Restatement
Date shall constitute an Investment by the U.S. Borrower and its Restricted
Subsidiaries, as applicable, therein at the date of designation in an amount
equal to the fair market value, as determined by the U.S. Borrower in good
faith, of the applicable parties’ investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time and (ii) a return on any Investment by the U.S.
Borrower or any Restricted Subsidiary in Unrestricted Subsidiaries pursuant to
the preceding sentence in an amount equal to the fair market value, as
determined by the U.S. Borrower in good faith, at the date of such designation
of Borrower’s and its Restricted Subsidiaries’ (as applicable) Investment in
such Subsidiary. As of the Second Restatement Date, there are no Unrestricted
Subsidiaries of the U.S. Borrower.
ARTICLE VII    

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Swap Contracts and Treasury Management Agreements not then due and payable), or
any Letter of Credit shall remain outstanding (other than Letters of Credit as
to which arrangements reasonably satisfactory to the Administrative Agent and
the L/C Issuers shall have been made), the U.S. Borrower shall not, and shall
not permit any Restricted Subsidiary to:
7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of their
assets, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):
(a)    Liens in favor of the Collateral Agent for the benefit of the Secured
Parties granted pursuant to any Loan Document;

127

--------------------------------------------------------------------------------


(b)    Liens for taxes not yet due or which are being contested in good faith by
appropriate actions promptly instituted and diligently conducted;
(c)    inchoate statutory Liens of landlords, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 436(f) or 430(k) of the Code or by
ERISA), in each case incurred in the ordinary course of business for amounts not
yet overdue or for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of thirty days) are being contested in
good faith by appropriate actions, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;
(d)    Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
bonds (other than bonds related to judgments or litigation) and appeal bonds,
bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations of a like nature incurred in
the ordinary course of business (exclusive of obligations for the payment of
borrowed money or other Indebtedness), so long as no foreclosure, sale or
similar proceedings have been commenced with respect to any portion of the
Collateral on account thereof and pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the U.S. Borrower or any of its Restricted Subsidiaries;
(e)    easements, rights-of-way, restrictions, encroachments, other minor
defects or irregularities in title, and leases or subleases, in each case which
do not and will not interfere in any material respect with the ordinary conduct
of the business of the U.S. Borrower or any of its Restricted Subsidiaries;
(f)    any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder entered into by the U.S. Borrower or any Restricted
Subsidiary in the ordinary course of its business covering only the assets so
leased of real estate permitted hereunder;
(g)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(h)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (x) interfere in any material respect
with the business of the U.S. Borrower or any of its Restricted Subsidiaries or
(y) secure any Indebtedness;
(i)    Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business and (iii) in

128

--------------------------------------------------------------------------------


favor of a banking institution arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;
(j)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(f), (o) or (r) to
be applied against the purchase price for such Investment and (ii) consisting of
an agreement to dispose of any property in an Asset Sale permitted under Section
7.05, in each case, solely to the extent such Investment or Asset Sale, as the
case may be, would have been permitted on the date of the creation of such Lien;
(k)    Liens on property of any Foreign Restricted Subsidiary that does not
constitute Collateral, which Liens secure Indebtedness of such Foreign
Restricted Subsidiary permitted under Section 7.03;
(l)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the Closing Date (other than Liens on the Equity
Interests of any Person that becomes a Restricted Subsidiary); provided that (i)
such Lien was not created in contemplation of such acquisition or such Person
becoming a Restricted Subsidiary, (ii) such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof and other
than after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirements shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition and (iii) the
Indebtedness secured thereby is permitted under Sections 7.03(c) or (d);
(m)    Liens solely on any cash earnest money deposits made by the U.S. Borrower
or any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(n)    Liens evidenced by the filing of precautionary UCC or similar financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
(o)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(p)    any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
(q)    licenses of patents, trademarks and other intellectual property rights
granted by the U.S. Borrower or any of its Restricted Subsidiaries in the
ordinary course of business and not interfering in any respect with the ordinary
conduct of the business of

129

--------------------------------------------------------------------------------


the U.S. Borrower or such Restricted Subsidiary;
(r)    [reserved];
(s)    Liens securing Indebtedness permitted pursuant to Section 7.03(m);
provided that (i) such Liens attach concurrently with or within three hundred
sixty (360) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens shall not at any time encumber more than the asset acquired (other than
accessions thereto) with the proceeds of such Indebtedness and the proceeds and
the products thereof and (iii) with respect to capitalized leases, such Liens do
not at any time extend to or cover any assets (except for accessions to such
asset) other than the assets subject to such capitalized leases; provided that
individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender;
(t)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the U.S. Borrower or any
of its Restricted Subsidiaries in the ordinary course of business permitted by
this Agreement;
(u)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02;
(v)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(w)    other Liens on assets securing obligations in an aggregate amount not to
exceed $25,000,000 at any time outstanding;
(x)    Liens created under the Canadian Reorganization Documents solely to the
extent resulting from the transactions consummated pursuant to and in accordance
with Section 6.13(a); and
(y)    Liens on the Equity Interests of Unrestricted Subsidiaries that secure
Indebtedness or other obligations of such Unrestricted Subsidiaries.
provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral which constitutes
Collateral, other than (i) Liens granted pursuant to the Security Documents or
(ii) restrictions on the transfer by the Delaware LLC Holding Company of the
Equity Interests of the Canadian Borrower pursuant to the Canadian
Reorganization Documents.
7.02 Investments. Make any Investments, except:
(a)    Investments held by the U.S. Borrower or such Restricted Subsidiary in
the form of Cash Equivalents;

130

--------------------------------------------------------------------------------


(b)    equity Investments owned as of the Closing Date in any Restricted
Subsidiary and, to the extent not constituting a Permitted Acquisition,
Investments made after the Closing Date in Persons that are, immediately prior
to such Investment, the U.S. Borrower or any Subsidiary Guarantor;
(c)    Investments consisting of extensions of trade credit and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and deposits, prepayments and other credits to
suppliers, in each case, made in the ordinary course of business;
(d)    intercompany loans to the extent permitted under Section 7.03(b);
(e)    loans and advances to employees of Holdings, the U.S. Borrower and its
Restricted Subsidiaries (i) made in the ordinary course of business for
business-related travel, entertainment, relocation and analogous ordinary
business purposes or (ii) made in connection with such Person’s purchase of
Equity Interests (other than Disqualified Capital Stock) of Holdings in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding, so
long as, in the case of clause (ii), such purchase price is immediately
contributed to the U.S. Borrower;
(f)    Investments pursuant to Permitted Acquisitions permitted pursuant to
Section 7.13;
(g)    Investments consisting of Liens, Indebtedness, fundamental changes, Asset
Sales, Restricted Payments and prepayments permitted under Sections 7.01, 7.03,
7.04, 7.05, 7.06 and 7.15, respectively;
(h)    Investments outstanding on the Second Restatement Date and listed on
Schedule 7.02 and any modification, replacement, renewal or extension thereof so
long as the extent of such Investment is not increased thereby;
(i)    Investments in Swap Contracts permitted under Section 7.03(n);
(j)     [Reserved];
(k)    Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices;
(l)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;
(m)    loans and advances to Holdings in lieu of, and not in excess of the
amount of (after giving effect to any other loans, advances or Restricted
Payments in respect

131

--------------------------------------------------------------------------------


thereof), Restricted Payments to the extent permitted to be made to Holdings in
accordance with Section 7.06;
(n)    Investments made by the U.S. Borrower or a Subsidiary Guarantor in a
Foreign Restricted Subsidiary (including guarantees of Indebtedness) in an
aggregate amount outstanding at any time which shall not exceed $35,000,000 and
Investments by a Foreign Restricted Subsidiary in another Foreign Restricted
Subsidiary;
(o)    any other Investment, so long as immediately after giving effect to such
Investment, (A) no Default or Event of Default has occurred and is continuing,
(B) the Lease Adjusted Leverage Ratio (calculated on a Pro forma Basis after
giving effect to any such Investment) at the time of making such Investment is
less than or equal to 3.50:1.00 and (C) the aggregate Commitments exceed the sum
of the Outstanding Amount of all Revolving Loans, the Outstanding Amount of all
L/C Obligations and the Outstanding Amount of all Swing Line Loans by no less
than $50,000,000;
(p)    advances of payroll payments to employees or consultants in the ordinary
course of business;
(q)    non-cash consideration received in any Asset Sale permitted by Section
7.05;
(r)    other Investments in an aggregate amount not to exceed at any time
$50,000,000;
(s)    Investments consisting of the contribution of Equity Interests of any
other Foreign Restricted Subsidiary or any Disregarded Domestic Subsidiary held
directly by the U.S. Borrower or a Restricted Subsidiary in exchange for
Indebtedness, Equity Interests or a combination thereof of the Foreign
Restricted Subsidiary or Disregarded Domestic Subsidiary to which such
contribution is made or the exchange of Equity Interests in any Foreign
Restricted Subsidiary or Disregarded Domestic Subsidiary for Indebtedness of
such Foreign Restricted Subsidiary or Disregarded Domestic Subsidiary, as
applicable;
(t)    Guarantees by the U.S. Borrower or a Restricted Subsidiary of leases
(other than Capital Lease Obligations) or other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;
(u)    Investments made by any Restricted Subsidiary that is not a Subsidiary
Guarantor to the extent such Investments are financed with the proceeds received
by such Restricted Subsidiary from an Investment made pursuant to clauses (n),
(o) or (r) of this Section 7.02 promptly after such proceeds were received by
such Restricted Subsidiary;
(v)    Investments in Affiliated Charitable Organizations not exceeding
$10,000,000 in the aggregate during the term of this Agreement;

132

--------------------------------------------------------------------------------


(w)    Investments in Treasury Management Agreements with Treasury Management
Banks; and
(x)    Investments made in connection with the Canadian Reorganization, solely
to the extent resulting from the transactions consummated pursuant to and in
accordance with Section 6.13(a).
An Investment shall be deemed to be outstanding to the extent not returned in
the same form (or (i) in assets that may be used in those businesses in which
the U.S. Borrower and its Restricted Subsidiaries are permitted to be engaged
under Section 7.07 and have at least the same fair market value or (ii) in Cash
Equivalents with at least the same fair market value, provided that such Cash
Equivalents are otherwise permitted by this Section 7.02 or such Cash
Equivalents are liquidated within 45 days) as the original Investment to (x) if
such Investment was made by U.S. Borrower or a Subsidiary Guarantor, to the U.S.
Borrower or a Subsidiary Guarantor and (y) if such Investment was made by a
Restricted Subsidiary that was not a Guarantor, to U.S. Borrower or any
Restricted Subsidiary.
7.03 Indebtedness and Disqualified Capital Stock. Create, incur, assume or
suffer to exist any Indebtedness or Disqualified Capital Stock, except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness of (x) any Subsidiary Guarantor to the U.S. Borrower or to
any other Subsidiary Guarantor, (y) the U.S. Borrower to any Subsidiary
Guarantor or (z) the U.S. Borrower or any Subsidiary Guarantor owed to Foreign
Subsidiaries; provided (i) all such Indebtedness described in clauses (x) and
(y) above shall be evidenced by promissory notes and all such notes shall be
subject to a First Priority Lien pursuant to the Security Agreement, (ii) all
such Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the applicable
promissory notes or an intercompany subordination agreement that in any such
case, is reasonably satisfactory to Administrative Agent, and (iii) any payment
by any such Subsidiary Guarantor under any guaranty of the Obligations shall
result in a pro tanto reduction of the amount of any Indebtedness owed by such
Subsidiary Guarantor to the U.S. Borrower or to any of its Subsidiaries for
whose benefit such payment is made;
(c)    Indebtedness incurred by the U.S. Borrower or any of its Restricted
Subsidiaries arising from agreements providing for indemnification, adjustment
of purchase price, earn-out or similar obligations, or from guarantees or
letters of credit, surety bonds or performance bonds securing the performance of
the U.S. Borrower or any such Restricted Subsidiary pursuant to such agreements,
in connection with Permitted Acquisitions or permitted dispositions of any
business, assets or Restricted Subsidiary of the U.S. Borrower or any of its
Restricted Subsidiaries; provided that in the case of a disposition, the maximum
aggregate liability in respect of all such obligations outstanding under this
clause (c) shall at no time exceed the gross proceeds actually received by the
U.S. Borrower and its Restricted Subsidiaries in connection with such
disposition;

133

--------------------------------------------------------------------------------


(d)    Indebtedness of the U.S. Borrower and its Restricted Subsidiaries (A)
assumed in connection with any Permitted Acquisition; provided that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition, or
(B) owed to the seller of any property acquired in a Permitted Acquisition on an
unsecured subordinated basis, which subordination shall be on terms reasonably
satisfactory to the Administrative Agent, in each case, so long as both
immediately prior and after giving effect thereto, (x) no Default or Event of
Default shall exist or result therefrom, and (y) the U.S. Borrower and its
Restricted Subsidiaries will be in pro forma compliance with the covenants set
forth in Section 7.12 after giving effect to such Permitted Acquisition and the
incurrence or issuance of such Indebtedness and any extensions, renewals or
replacements (“refinancings”) of such Indebtedness except refinancings of any
such Indebtedness if the terms and conditions thereof when taken as a whole are
less favorable to the obligor thereon or to the Lenders than the Indebtedness
being refinanced or extended, and the average life to maturity thereof is not
greater than or equal to that of the Indebtedness being refinanced or extended;
provided such refinancing Indebtedness shall not (A) include Indebtedness of an
obligor that was not an obligor with respect to the Indebtedness being extended,
renewed or refinanced, (B) exceed in principal amount the Indebtedness being
renewed, extended or refinanced along with interest and premium (if any) of such
Indebtedness, together with fees and expenses related to such renewal, extension
or refinancing or (C) be incurred, created or assumed if any Default or Event of
Default has occurred and is continuing or would result therefrom;
(e)    Indebtedness representing deferred compensation to employees of the U.S.
Borrower and its Restricted Subsidiaries incurred in the ordinary course of
business;
(f)    Indebtedness consisting of obligations of the U.S. Borrower or its
Restricted Subsidiaries under deferred employee compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions;
(g)    Indebtedness consisting of (A) the financing of insurance premiums or (B)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;
(h)    Indebtedness which may be deemed to exist pursuant to any guarantees,
performance, surety, statutory, appeal or similar obligations (other than any
guarantees of obligations for borrowed money) incurred in the ordinary course of
business;
(i)    Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts; provided that such Indebtedness
is extinguished within five (5) Business Days of the incurrence thereof;
(j)    guarantees in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the U.S. Borrower and its
Restricted Subsidiaries;
(k)    (i) guarantees by the U.S. Borrower of Indebtedness of a Subsidiary

134

--------------------------------------------------------------------------------


Guarantor or guarantees by a Subsidiary Guarantor of Indebtedness of the U.S.
Borrower or another Subsidiary Guarantor or (ii) guarantees by a Restricted
Subsidiary of the U.S. Borrower that is not a Guarantor of Indebtedness of
another Restricted Subsidiary of the U.S. Borrower that is not a Subsidiary
Guarantor or (iii) guarantees by a Foreign Restricted Subsidiary of Indebtedness
of another Foreign Restricted Subsidiary or (iv) guarantees by the U.S. Borrower
or a Subsidiary Guarantor of Indebtedness of a Restricted Subsidiary of the U.S.
Borrower that is not a Guarantor to extent permitted by Section 7.02(e), (n),
(o), (r), (u), or (x) with respect, in each case, to Indebtedness otherwise
permitted to be incurred pursuant to this Section 7.03;
(l)    Indebtedness existing on the Closing Date and listed on Schedule 7.03;
(m)    purchase money Indebtedness incurred within 360 days of the acquisition
or completion of construction or installation of the assets acquired in
connection with the incurrence of such Indebtedness in an aggregate amount
which, when added to refinancings thereof and with sales and lease-backs
permitted pursuant to Section 7.09, is in an aggregate principal amount not to
exceed $50,000,000 at any time outstanding;
(n)    obligations (contingent or otherwise) of the U.S. Borrower or any
Restricted Subsidiary existing or arising under any Swap Contract; provided that
such obligations are (or were) entered into in the ordinary course of business
for the purpose of fixing or hedging interest rate, currency or commodity risks
and not for purposes of speculation;
(o)    Indebtedness incurred by the U.S. Borrower to past, present or future
members of management, employees, directors and consultants of Holdings, the
U.S. Borrower or any Restricted Subsidiary in connection with stock repurchases;
provided that the aggregate amount of such Indebtedness incurred during any
fiscal year of the U.S. Borrower shall not exceed $5,000,000;
(p)    Indebtedness of one or more Foreign Subsidiaries that are Restricted
Subsidiaries in an aggregate amount not to exceed at any time $20,000,000;
(q)    Indebtedness of a Foreign Restricted Subsidiary to the U.S. Borrower or a
Subsidiary Guarantor to the extent constituting an Investment permitted by
Section 7.02(e), (n), (o), (r), (u) or (x);
(r)    Indebtedness of the U.S. Borrower and its Restricted Subsidiaries in an
aggregate amount not to exceed at any time $25,000,000;
(s)    unsecured Indebtedness of the U.S. Borrower and the Subsidiary
Guarantors, so long as, after giving effect thereto, (A) no Default or Event of
Default has occurred and is continuing, (B) the Lease Adjusted Leverage Ratio
(on a Pro forma Basis after giving effect to the incurrence of such
Indebtedness) at the time of the incurrence of such Indebtedness is less than or
equal to 3.50:1.00; and (C) the aggregate Commitments exceed the sum of the
Outstanding Amount of all Revolving Loans, the Outstanding

135

--------------------------------------------------------------------------------


Amount of all L/C Obligations and the Outstanding Amount of all Swing Line Loans
by no less than $50,000,000; provided that such Indebtedness shall not mature
earlier than the Maturity Date and no portion thereof shall be required to be
repaid, prepaid, redeemed, repurchased or defeased, whether on one or more fixed
dates, upon the occurrence of one or more events or at the option of any holder
thereof prior to the Maturity Date (except, in each case, this proviso will not
prevent (i) customary prepayment or repurchase events upon a change in control
or an asset sale and (ii) customary mandatory prepayment, repurchase or
redemption provisions of “bridge” facilities in connection with a bridge or
other interim credit facility to the extent such bridge or interim credit
facility, subject to customary conditions, automatically converts or exchanges
into Indebtedness that would otherwise be permitted under this Section 7.03(s)
(without giving effect to this clause (ii))); provided further that, for the
avoidance of doubt, no Restricted Subsidiary that is not a Subsidiary Guarantor
may guarantee or be an obligor with respect to such Indebtedness;
(t)    Indebtedness under Treasury Management Agreements with Treasury
Management Banks; and
(u)    the Northstar Loan.
7.04 Fundamental Changes. Merge, amalgamate, dissolve, liquidate, consolidate
with or into another Person, or dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Event of Default exists or would result therefrom:
(a)    any Restricted Subsidiary of the U.S. Borrower may merge or amalgamate
with (i) the U.S. Borrower, provided that (x) the U.S. Borrower shall be the
continuing or surviving Person or (y) the resulting, surviving or transferee
Person (the “Successor Company”) will be a corporation or a limited liability
company organized and existing under the laws of the United States, any state
thereof or the District of Columbia and the Successor Company (if not the U.S.
Borrower) will expressly assume, by an assumption agreement in form and
substance reasonably satisfactory to the Administrative Agent, all of the
Obligations of the U.S. Borrower under any of the Loan Documents to which it is
a party, or (ii) any one or more other Restricted Subsidiaries, provided that
when any Subsidiary Guarantor is merging or amalgamating with another
Subsidiary, the Subsidiary Guarantor shall be the continuing or surviving Person
or to the extent constituting an Investment, such Investment must be a permitted
Investment in or Indebtedness of a Subsidiary which is not a Loan Party
(assuming solely for such purpose that the Canadian Borrower is not a Loan
Party) in accordance with Sections 7.02 and 7.03;
(b)    any Restricted Subsidiary of the U.S. Borrower may dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
U.S. Borrower or to another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Subsidiary Guarantor, then (i) the
transferee must be the U.S. Borrower or a Subsidiary Guarantor and (ii) to the
extent constituting an Investment, such Investment

136

--------------------------------------------------------------------------------


must be a permitted Investment in or Indebtedness of a Restricted Subsidiary
which is not a Loan Party (assuming solely for such purpose that the Canadian
Borrower is not a Loan Party) in accordance with Sections 7.02 and 7.03;
(c)    any Restricted Subsidiary may merge or amalgamate with any other Person
in order to effect an Investment permitted pursuant to Section 7.02; provided
that (i) the continuing or surviving Person shall have complied with the
requirements of Section 6.13 and (ii) to the extent constituting an Investment,
such Investment must be a permitted Investment in accordance with Section 7.02;
(d)    a merger, amalgamation dissolution, liquidation, consolidation or Asset
Sale, the purpose of which is to effect an Asset Sale permitted pursuant to
Section 7.05 may be effected; and
(e)    (i) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party and (ii) any Restricted Subsidiary of the U.S. Borrower may
liquidate or dissolve or change its legal form if the U.S. Borrower determines
in good faith that such action is in the best interests of the U.S. Borrower and
if not materially disadvantageous to the Lenders.
7.05 Asset Sales. Make any Asset Sales or enter into any agreement to make any
Asset Sales, except:
(a)    sales or other dispositions of assets that do not constitute Asset Sales;
(b)    Asset Sales, the proceeds of which (valued at the principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) when aggregated with the proceeds of all other Asset Sales made within
the same fiscal year of the U.S. Borrower, are less than $50,000,000 (with
unused amounts permitted to be applied in the immediately following fiscal
year); provided that (1) the consideration received for such assets shall be in
an amount at least equal to the fair market value thereof (determined in good
faith by the board of directors of the U.S. Borrower (or similar governing
body)) and (2) no less than 75% thereof shall be paid in cash or Cash
Equivalents; provided further that for purposes of clause (2), the U.S. Borrower
may elect to treat non-cash consideration from an Asset Sale as cash so long as
the amount of such non-cash consideration being held by the U.S. Borrower and
its Restricted Subsidiaries (and not previously converted to cash) does not
exceed $25,000,000 in the aggregate;
(c)    Investments made in accordance with Section 7.02;
(d)    Dispositions permitted by Sections 7.04 and 7.06 and Liens permitted by
Section 7.01;
(e)    any issuance or sale of Equity Interests in, or sale of Indebtedness or
other

137

--------------------------------------------------------------------------------


securities of, an Unrestricted Subsidiary;
(f)    Dispositions of Property by the U.S. Borrower or any Restricted
Subsidiary to the U.S. Borrower or to a Restricted Subsidiary; provided that if
the transferor is the U.S. Borrower or a Subsidiary Guarantor of the U.S.
Borrower, (i) the transferee thereof must be either the U.S. Borrower or a
Subsidiary Guarantor or (ii) to the extent such transaction constitutes an
Investment, such transaction is permitted by Section 7.02;
(g)    Dispositions permitted by Section 7.09; and
(h)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property.
To the extent the Required Lenders waive the provisions of this Section 7.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 7.05, such Collateral (unless sold to U.S. Borrower or
a Subsidiary Guarantor) shall be sold free and clear of the Liens created by the
Security Documents, and the Agents shall take all actions they deem appropriate
or reasonably requested by the U.S. Borrower in order to effect the foregoing.
7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:
(a)    Each Restricted Subsidiary may make Restricted Payments to the U.S.
Borrower and to Restricted Subsidiaries (and, in the case of a Restricted
Payment by a non-Wholly-Owned Restricted Subsidiary, to the U.S. Borrower and
any Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests);
(b)    U.S. Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in Equity Interests
(other than Disqualified Capital Stock) of such Person and, in the case of a
Restricted Subsidiary, based on the proportionate ownership of such Restricted
Subsidiary;
(c)    [Reserved];
(d)    to the extent constituting Restricted Payments, the U.S. Borrower and its
Restricted Subsidiaries may enter into transactions expressly permitted by
Section 7.04;
(e)    so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the U.S. Borrower may make Restricted
Payments to Holdings (i) in an aggregate amount not to exceed $6,000,000 in any
fiscal year, to the extent necessary to permit Holdings to pay general
administrative costs and expenses and operating expenses incurred in the
ordinary course of business and other corporate

138

--------------------------------------------------------------------------------


overhead costs and expenses, (ii) for so long as Holdings and U.S. Borrower are
members of the same affiliated group of corporations within the meaning of
section 1504 of the Code and the Treasury Regulations promulgated thereunder (or
any similar provision of state or local income tax law), to the extent necessary
to permit Holdings or a Subsidiary to discharge the consolidated or similar Tax
liabilities of Holdings and any of its Subsidiaries so long as Holdings or the
paying Subsidiary applies the amount of any such payment for such purpose and
provided that the amount of such payment for any taxable period shall not exceed
the amount of income taxes that the U.S. Borrower and/or its Subsidiaries would
have paid for such taxable period on a standalone basis; provided that any
portion of any such payment attributable to the income of an Unrestricted
Subsidiary shall only be permitted to the extent such Unrestricted Subsidiary
makes cash distributions for such purpose to the U.S. Borrower or its Restricted
Subsidiaries, (iii) in an aggregate amount required for Holdings to pay
franchise taxes and other fees required to maintain its legal existence, (iv) in
an aggregate amount sufficient to pay reasonable and customary costs and
expenses incident to a public offering (whether or not consummated) of the
Equity Interests of Holdings to the extent that the proceeds therefrom are
intended to be contributed to the U.S. Borrower and (v) to finance any
Investment permitted to be made pursuant to Section 7.02; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) Holdings shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the U.S. Borrower or a Subsidiary Guarantor (or a Subsidiary
to the extent otherwise allowed by Section 7.02) or (2) the merger (to the
extent permitted in Section 7.04) of the Person formed or acquired into the U.S.
Borrower or a Subsidiary Guarantor (or a Subsidiary to the extent otherwise
allowed by Section 7.02) in order to consummate such Permitted Acquisition, in
each case, in accordance with the requirements of Section 6.13;
(f)    so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the U.S. Borrower may make Restricted
Payments with respect to the repurchase, redemption or other acquisition or
retirement for value of any Equity Interests of Holdings, the U.S. Borrower or
any Restricted Subsidiary held by any past, present or future employee,
director, officer or consultant of Holdings (or any of its Restricted
Subsidiaries) pursuant to any equity subscription agreement, stock option
agreement or similar agreement or plan; provided that the aggregate price paid
for all such repurchased, redeemed, acquired or retired Equity Interests may not
exceed $10,000,000 in any twelve-month period;
(g)    payments made or expected to be made by Holdings, the U.S. Borrower or
any Restricted Subsidiary in respect of withholding or similar taxes payable by
any future, present or former employee, director, officer, manager or
consultant, to the extent made from the proceeds of any Equity Interest
constituting restricted stock or stock options issued to such employee,
director, officer, manager or consultant and any deemed repurchases of Equity
Interests in connection with the exercise of stock options or the vesting of
restricted stock;

139

--------------------------------------------------------------------------------


(h)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, to the extent the Lease Adjusted Leverage
Ratio calculated on a Pro forma Basis at the time of, and after giving effect
to, the making of such Restricted Payments, is less than or equal to 3.50:1.00
and, after giving effect to the applicable Restricted Payment(s), the aggregate
Commitments exceed the sum of the Outstanding Amount of all Revolving Loans, the
Outstanding Amount of all L/C Obligations and the Outstanding Amount of all
Swing Line Loans by no less than $50,000,000, the U.S. Borrower may make
additional Restricted Payments to Holdings; and
(i)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the U.S. Borrower may make additional
Restricted Payments to Holdings in an amount not to exceed $15,000,000.
7.07 Change in Nature of Business/Partnerships/Accounting Changes. (a) Engage in
any business other than those businesses in which the U.S. Borrower and its
Restricted Subsidiaries are engaged on the Closing Date (or which are reasonably
related thereto or are reasonable extensions thereof) or such other lines of
business as may be consented to by the Required Lenders, (b) become a general
partner in any general partnership (other than any general partnership in
existence on the Closing Date), or (c) make any change in accounting policies or
reporting practices, except as required or permitted by GAAP.
7.08 Transactions with Affiliates. Enter into any transaction or series of
related transactions, whether or not in the ordinary course of business, with or
for the benefit of any Affiliate of the U.S. Borrower or any Restricted
Subsidiary, other than on terms and conditions not materially less favorable to
the U.S. Borrower or such Restricted Subsidiary as would reasonably be obtained
by the U.S. Borrower or such Restricted Subsidiary at that time in an
arm’s-length transaction with a Person other than an Affiliate, except that the
following shall be permitted:
(a)    Restricted Payments permitted by Section 7.06;
(b)    Investments permitted by Sections 7.02(b), (e) and (n);
(c)    reasonable director, officer and employee fees, compensation (including
bonuses) and other benefits (including retirement, health, stock option and
other benefit plans) and indemnification and severance arrangements, in each
case entered into in the ordinary course of business;
(d)    transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods and services, in each case in the ordinary
course of business and otherwise not prohibited by the Loan Documents;
(e)    transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 7.08(e) or any amendment thereto to the extent
such an amendment is not adverse to the Lenders in any material respect;

140

--------------------------------------------------------------------------------


(f)    Asset Sales permitted by Section 7.04(b);
(g)    loans and other transactions by and between or among the U.S. Borrower or
any Restricted Subsidiary to extent permitted under this Article VII; and
(h)    transactions (i) between or among the U.S. Borrower and/or one or more
Restricted Subsidiaries, (ii) between or among Restricted Subsidiaries and (iii)
between or among U.S. Borrower, and/or one or more Restricted Subsidiaries and
an Affiliated Charitable Organization to the extent otherwise permitted under
this Article VII.
7.09 Sales and Leasebacks. Become or remain liable as lessee or as a guarantor
or other surety with respect to any lease of any property (whether real,
personal or mixed), whether now owned or hereafter acquired, which such Loan
Party (a) has sold or transferred or is to sell or to transfer to any other
Person (other than the U.S. Borrower or any of its Restricted Subsidiaries), or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Loan Party to any Person
(other than the U.S. Borrower or any of its Restricted Subsidiaries) in
connection with such lease; provided that the U.S. Borrower and its Restricted
Subsidiaries may become and remain liable as lessee, guarantor or other surety
with respect to any such lease if and to the extent that the U.S. Borrower and
its Restricted Subsidiaries are permitted to enter into and remain liable with
respect to such lease in connection with Indebtedness incurred pursuant to
Section 7.03(m) in an aggregate amount which, when added to the amount of
Indebtedness of the U.S. Borrower and its Restricted Subsidiaries pursuant to
Section 7.03(m), shall not exceed $50,000,000.
7.10 Clauses Restricting Restricted Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Restricted Subsidiary of the U.S. Borrower to (a) make
Restricted Payments in respect of any Equity Interests of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, the U.S. Borrower or any
other Subsidiary Guarantor, (b) make loans or advances to, or other Investments
in, the U.S. Borrower or any other Subsidiary Guarantor or (c) transfer any of
its assets to the U.S. Borrower or any other Subsidiary Guarantor, except for
such encumbrances or restrictions existing under or by reason of
(i)    any restrictions existing under or permitted by the Loan Documents;
(ii)    any encumbrance or restriction pursuant to applicable Law;
(iii)    any encumbrance or restriction with respect to a Restricted Subsidiary
or any of its Subsidiaries pursuant to an agreement relating to any Indebtedness
incurred by such Restricted Subsidiary prior to the date on which such
Restricted Subsidiary was acquired by the U.S. Borrower (other than Indebtedness
incurred as consideration in, in contemplation of, or to provide all or any
portion of the funds or credit support utilized to consummate the transaction or
series of related transactions pursuant to which such Restricted Subsidiary was
acquired by the U.S. Borrower) and outstanding on such date of acquisition,
which encumbrance or restriction is not applicable to the U.S. Borrower or its
Restricted Subsidiaries, or the properties or assets of the U.S. Borrower or its
Restricted Subsidiaries, other than the Restricted Subsidiary, or the

141

--------------------------------------------------------------------------------


property or assets of the Restricted Subsidiary, so acquired, or any Restricted
Subsidiary thereof or the property or assets of any such Restricted Subsidiary;
(iv)    any encumbrance or restriction pursuant to an agreement effecting a
refinancing of Indebtedness incurred pursuant to an agreement referred to in
clause (i), (ii) or (iii) of this covenant or this clause (iv) or contained in
any amendment to an agreement referred to in clause (i), (ii) or (iii) of this
covenant or this clause (iv); provided, however, that the encumbrances and
restrictions contained in any such refinancing agreement or amendment are not
materially less favorable taken as a whole, as determined by the U.S. Borrower
in good faith, to the Lenders than the encumbrances and restrictions contained
in such predecessor agreement;
(v)    with respect to clause (c), any encumbrance or restriction (A) that
restricts the subletting, assignment, sublicense or transfer of any property or
asset or right and is contained in any lease, license or other contract entered
into in the ordinary course of business or (B) contained in security agreements
securing Indebtedness of a Restricted Subsidiary to the extent such encumbrance
or restriction restricts the transfer of the property subject to such security
agreements;
(vi)    any restrictions with respect to a Restricted Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
disposition of the Equity Interests or assets of such Restricted Subsidiary
permitted by Section 7.05;
(vii)    any encumbrances or restrictions applicable solely to a Foreign
Restricted Subsidiary and contained in any credit facility extended to any
Foreign Restricted Subsidiary;
(viii)    restrictions in the transfers of assets pursuant to a Lien permitted
by Section 7.01;
(ix)    any encumbrance or restriction arising under or in connection with any
agreement or instrument relating to any Indebtedness permitted by Section 7.03
if (A) either (x) the encumbrance or restriction applies only in the event of a
payment default or a default with respect to a financial covenant contained in
the terms of such agreement or instrument or (y) such encumbrance or restriction
will not cause the U.S. Borrower not to have the funds necessary to pay the
Obligations when due and (B) the encumbrance or restriction is not materially
more disadvantageous to the Lenders than is customary in comparable financings;
(x)    any encumbrance or restriction arising under or in connection with any
agreement or instrument governing Equity Interests of any Person other than a
Wholly-Owned Restricted Subsidiary that is acquired after the Closing Date;
(xi)    any negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of the Indebtedness;
(xii)    comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted by Section 7.03(m) to the extent such restrictions apply
only to the

142

--------------------------------------------------------------------------------


property or assets (including proceeds and products thereof and any accessions
thereto) securing such Indebtedness;
(xiii)    restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and
(xiv)    any encumbrance or restriction created under the Canadian
Reorganization Documents, solely to the extent resulting from the transactions
consummated pursuant to and in accordance with Section 6.13(a).
7.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly to purchase or carry margin stock (in a manner that would violate
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
7.12 Financial Covenants.
(a)    Lease Adjusted Leverage Ratio. Permit the Lease Adjusted Leverage Ratio,
as of the last day of any Test Period, to exceed (x) if such Test Period ends on
or before December 31, 2016, 3.75:1.00 and (y) if such Test Period ends after
December 31, 2016, 3.50:1.00.
(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, for any Test Period, to be less than 2.50:1.00.
7.13 Acquisitions. Purchase or otherwise acquire (in one or a series of related
transactions) any assets constituting a business unit or division or line of
business of, or Equity Interests representing a majority of the outstanding
Equity Interests or voting power of the Voting Stock of, any Person (or agree to
do any of the foregoing at any future time), except Permitted Acquisitions.
7.14 Modifications of Organization Documents and Other Documents, Etc. Directly
or indirectly:
(a)    amend or modify, or permit the amendment or modification of, any
provision of any documents governing any Indebtedness incurred pursuant to
Section 7.03(d) or (s), in each case in any manner that is adverse in any
material respect to the interests of the Lenders; or
(b)     terminate, amend, modify or change any of its Organization Documents
(including (x) by the filing or modification of any certificate of designation
and (y) any election to treat any Pledged Interests (as defined in the Security
Agreement) as a “security” under Section 8-103 of the UCC other than
concurrently with the delivery of certificates representing such Pledged
Interests to the Collateral Agent) or any agreement to which it is a party with
respect to its Equity Interests (including any stockholders’ agreement), other
than any such amendments, modifications or changes which are not adverse in any
material respect to the interests of the Lenders; provided that the U.S.
Borrower may issue Qualified Capital Stock, so long as such issuance is not
prohibited by any provision of this Agreement, and may amend its

143

--------------------------------------------------------------------------------


Organization Documents to authorize any such Qualified Capital Stock.
7.15 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled interest shall be
permitted, subject to the terms of the subordination provisions applicable
thereto) any Subordinated Indebtedness (“Junior Financing”), except (i) so long
as no Default or Event of Default shall have occurred and be continuing or would
result therefrom, (x) such prepayments, redemptions, purchases, defeasances or
satisfactions may be made (A) if at the time thereof the Lease Adjusted Leverage
Ratio calculated on a Pro forma Basis after giving effect to such prepayment,
redemption, repurchase, defeasance or satisfaction is less than or equal to
3.50:1.00 and (B) if after giving effect thereto, the aggregate Commitments
exceed the sum of the Outstanding Amount of all Revolving Loans, the Outstanding
Amount of all L/C Obligations and the Outstanding Amount of all Swing Line Loans
by no less than $50,000,000, or (y) for the refinancing thereof in exchange for,
or with the Net Cash Proceeds of, any (1) Subordinated Indebtedness that (A)
does not have an earlier maturity date or a shorter weighted average life to
maturity than the Subordinated Indebtedness being refinanced, (B) have any
interim amortization or prepayment or redemption offers or events other than
change of control and asset sale events that are customary for high yield
subordinated notes and (C) does not contain (I) any financial maintenance
covenants or (II) covenants or events of default that are, taken as a whole,
more onerous to the U.S. Borrower and its Restricted Subsidiaries than those
contained herein or (2) issuance of Qualified Capital Stock of Holdings and
(ii) for the conversion of any Junior Financing to Equity Interests (other than
Disqualified Capital Stock) of Holdings.
ARTICLE VIII    

EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default. Any of the following shall constitute an “Event of
Default”:
(a)    Non-Payment. The U.S. Borrower, the Canadian Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of or premium (if any) on any Loan or any L/C Obligation, or (ii)
within five Business Days after the same becomes due, any interest on any Loan
or on any L/C Obligation, or any fee due hereunder, or (iii) within five
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05, 6.11 or Article
VII of this Agreement; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof by the Administrative Agent or any
Lender to the U.S. Borrower; or

144

--------------------------------------------------------------------------------


(d)    Representations and Warranties. Any representation, warranty or
certification or other statement made or deemed made by or on behalf of any Loan
Party herein, in any other Loan Document or in any statement or document
delivered in writing in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. Any Loan Party or any of its Restricted Subsidiaries (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise, and giving effect to any
applicable grace period) in respect of any Indebtedness (other than Indebtedness
hereunder or under the Guarantee) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) equal to or greater than the Threshold Amount, or (B) fails
to observe or perform any other material agreement or condition relating to any
such Indebtedness beyond any applicable cure period or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event in the case of this
clause (B) is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise) prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
became due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of their respective
Restricted Subsidiaries (other than an Immaterial Subsidiary) institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding (including, for
the avoidance of doubt, any commencement by the Canadian Borrower or
acquiescence by the Canadian Borrower to any proceedings for substantive relief
with respect to the Canadian Borrower in any bankruptcy, insolvency, debt
restructuring, reorganization, readjustment of debt or other similar proceedings
(including, without limitation, proceedings under the BIA, the Winding-up and
Restructuring Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
or other similar federal or provincial legislation) including, without
limitation, the filing by the Canadian Borrower of a proposal or plan of
arrangement or a notice of intention to file same, or proceedings initiated by
the Canadian Borrower for the appointment of a

145

--------------------------------------------------------------------------------


trustee, interim receiver, receiver, receiver and manager, custodian,
administrator, sequestrator or other like official with respect to the Canadian
Borrower or all or any substantial part of the assets of Canadian Borrower, or
any similar relief, and in the case of any such proceeding instituted against
the Canadian Borrower (but not instituted by it), either the proceeding remains
undismissed or unstayed for a period of 60 calendar days, or the Canadian
Borrower fails to diligently and actively oppose such proceeding or any of the
actions sought in such proceeding, in each case, for a period of 60 calendar
days); or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Restricted Subsidiaries (other than an Immaterial Subsidiary) becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 60 days
after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any of its
Restricted Subsidiaries (other than an Immaterial Subsidiary) one or more final
judgments or orders by a court or Governmental Authority for the payment of
money in an amount that individually or in the aggregate is equal to or greater
than the Threshold Amount (to the extent not adequately covered by insurance
issued by a solvent and unaffiliated insurer that has not disclaimed coverage),
and all such judgments or orders shall not have been vacated, discharged, stayed
or fully bonded pending appeal within 60 days from the entry thereof; or
(i)    ERISA. (i) An ERISA Event, or termination, withdrawal or noncompliance
with applicable laws or plan terms with respect to Foreign Plans occurs which
has resulted or could reasonably be expected to result in a Material Adverse
Effect, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability to a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner in writing the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document except by reason of
payment in full of all Obligations, or purports to revoke, terminate or rescind
any provision of any Loan Document except pursuant to the express terms thereof;
or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral. Any security interest and Lien purported to be created by any
Security Document as to any property of the Loan Parties (and, solely in the
case of the

146

--------------------------------------------------------------------------------


Delaware LLC Holding Company Pledge Agreement, the Delaware LLC Holding Company)
(other than the Canadian Borrower) (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in accordance with the terms hereof) shall cease to give
the Collateral Agent, for the benefit of the Secured Parties a perfected First
Priority security interest in and Lien on all of the Collateral thereunder
(except as otherwise expressly provided in this Agreement or such Security
Document and subject to Permitted Liens) in favor of the Collateral Agent, or
any security interest and Lien purported to be created by any Security Document
on such property shall be asserted by any Loan Party not to be a valid,
perfected, First Priority (except as otherwise expressly provided in this
Agreement or such Security Document and subject to Permitted Liens) security
interest in or Lien on the Collateral covered thereby, in each case other than
to the extent that any such loss of perfection or priority results from the
failure of the Collateral Agent to maintain possession of certificates or
instruments actually delivered to it representing securities or notes pledged
under the Security Documents or to file UCC continuation statements and except,
as to Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and the Collateral Agent shall be
reasonably satisfied with the credit of such insurer.
8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(i)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(iii)    require that the U.S. Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
(iv)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the U.S. Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the U.S. Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

147

--------------------------------------------------------------------------------


8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order:
(a)    First, to payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts (other than principal and
interest, but including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent and the Collateral Agent in their capacities as such;
(b)    Second, to payment of that portion of the Secured Obligations
constituting fees, indemnities and other amounts (other than principal,
interest, commitment fees and Letter of Credit Fees) payable to the Lenders and
the L/C Issuers (including fees, charges and disbursements of counsel payable
under Section 10.04 and amounts payable under Article III), ratably among them
in proportion to the amounts described in this clause (b) payable to them;
(c)    Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid commitment fees, Letter of Credit Fees and interest on the
Loans, L/C Borrowings and other Obligations, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause (c)
payable to them;
(d)    Fourth, (i) to payment of that portion of the Secured Obligations
constituting unpaid principal of the Loans and L/C Borrowings, (ii) to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, (iii) to payment of amounts due under any Treasury
Management Agreement between any Loan Party and any Secured Party and (iv) to
payment of breakage, termination or other amounts owing in respect of any Swap
Contract between any Loan Party and any Secured Party, to the extent such Swap
Contract is permitted hereunder, ratably among the Secured Parties in proportion
to the respective amounts described in this clause (d) held by them; and
(e)    Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.
Subject to Section 2.15, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause (d) above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the U.S. Borrower.
ARTICLE IX    



148

--------------------------------------------------------------------------------


ADMINISTRATIVE AGENT, CANADIAN AGENT AND COLLATERAL AGENT
9.01 Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuers hereby irrevocably appoints (x)
Bank of America to act on its behalf as the Administrative Agent and Collateral
Agent hereunder and under the other Loan Documents and (y) Bank of America,
N.A., Canada Branch to act on behalf of the Multicurrency Facility Lenders as
Canadian Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent, the Canadian Agent and Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent, the Canadian Agent and Collateral Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, Canadian Agent, any other applicable Facility Agent
and Collateral Agent, the Lenders and the L/C Issuers, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions, except for
Sections 9.06 and 9.10 (but solely to the extent explicitly set forth in
Sections 9.06 and 9.10).
(b)    The Collateral Agent shall act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Hedge Bank or Treasury Management Bank) and each L/C Issuer hereby irrevocably
appoints and authorizes the Collateral Agent to act as the agent of such Lender
and such L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
9.02 Rights as a Lender. The Persons serving as the Administrative Agent, the
Canadian Agent, any other applicable Facility Agent and Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though they were not the
Administrative Agent, the Canadian Agent, any other applicable Facility Agent
and/or the Collateral Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent, Canadian Agent, any other
applicable Facility Agent and/or Collateral Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the U.S. Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent, Canadian Agent, any other applicable Facility Agent and/or
Collateral Agent hereunder and without any duty to account therefor to the
Lenders.

149

--------------------------------------------------------------------------------


9.03 Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agents:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such the Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the U.S. Borrower or any of their
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent by the
U.S. Borrower, a Lender or an L/C Issuer.
No Agent shall be responsible to the Lenders, the L/C Issuers or any of their
respective Related Parties for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.
9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it

150

--------------------------------------------------------------------------------


orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, each Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless such Agent shall have
received notice to the contrary from such Lender or such L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. Each Agent may
consult with legal counsel (who may be counsel for the U.S. Borrower),
independent accountants and other experts selected by it, and shall not be
liable to the Lenders, the L/C Issuers or any of their respective Related
Parties for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
9.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub‑agents appointed by the applicable Facility Agent.
The applicable Facility Agent and any such sub‑agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub‑agent and to the Related Parties of each Agent and any such sub‑agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Agents.
9.06 Resignation of Agent. Each Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrowers. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the U.S. Borrower, to appoint a successor, which shall be a
“bank” or other “financial institution” with an office in the United States, or
an Affiliate of any such bank or other financial institution with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the L/C Issuers, appoint a successor Agent meeting
the qualifications set forth above; provided that if the Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders or the L/C Issuers under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such collateral security until
such time as a successor Collateral Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
U.S. Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the U.S. Borrower and such
successor. After the retiring Agent’s

151

--------------------------------------------------------------------------------


resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Agent, its sub‑agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.
Any resignation by Bank of America or Bank of America, N.A., Canada Branch, as
Administrative Agent or Canadian Agent pursuant to this section shall also
constitute its resignation as L/C Issuer and Swing Line Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent or Canadian
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit. Any resignation by Bank of
America as Administrative Agent pursuant to this section shall also constitute
the resignation of Bank of America, N.A., Canada Branch as Canadian Agent.
9.07 Non-Reliance on Agent and Other Lenders. Each Lender and each L/C Issuer
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Administrative Agent, Canadian Agent, any other applicable Facility
Agent, Collateral Agent, Swing Line Lender, L/C Issuer, Syndication Agent,
Co-Documentation Agent and Arranger listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as an Agent, a Lender, a
Swing Line Lender or an L/C Issuer hereunder.
9.09 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
any Agent (irrespective of whether the principal of any Loan or L/C Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether such Agent shall have made any demand on any Loan
Party) shall be entitled and empowered, by intervention in such proceeding or
otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that

152

--------------------------------------------------------------------------------


are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuers, the
Canadian Agent, the Administrative Agent and any other applicable Facility Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuers, the Canadian Agent, the
Administrative Agent and any other applicable Facility Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers, the Canadian Agent, the Administrative Agent and any other applicable
Facility Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in the manner set
forth in Section 8.03;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to any applicable Facility
Agent and, in the event that any applicable Facility Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the applicable Facility Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of any applicable Facility Agent and their
agents and counsel, and any other amounts due any applicable Facility Agent
under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize any applicable Facility
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Secured Obligations or the rights of any Lender or to
authorize any applicable Facility Agent to vote in respect of the claim of any
Lender in any such proceeding.
9.10 Collateral and Guarantee Matters. The Lenders and the L/C Issuers
irrevocably authorize each of the Administrative Agent and Collateral Agent, at
its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Secured Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Swap
Contracts and Treasury Management Agreements not then due and payable) and the
expiration, termination or Cash Collateralization of all Letters of Credit
(other than Letters of Credit as to which other arrangements reasonably
satisfactory to the Administrative Agent and the L/C Issuers shall have been
made), (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;
(b)    to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(s)

153

--------------------------------------------------------------------------------


(c)    to release the Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the extent a Lien is granted on such property
pursuant to and in accordance with Section 7.01(w); and
(d)    to release any Subsidiary Guarantor from its obligations under the
Guarantee if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder; provided that no such release shall occur if
such Subsidiary Guarantor continues to be a guarantor in respect of any other
Indebtedness of any Borrower unless and until such Subsidiary Guarantor is (or
is being simultaneously) released from its guaranty with respect to such other
Indebtedness.
Upon request by the Administrative Agent or Collateral Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s or
Collateral Agent’s, as the case may be, authority to release or subordinate its
interest in particular types or items of property, or to release any Subsidiary
Guarantor from its obligations under the Guarantee pursuant to this
Section 9.10.
9.11 Treasury Management Agreements and Swap Contracts. No Hedge Bank or
Treasury Management Bank that obtains the benefits of Section 8.03, any
Guarantee or any Collateral by virtue of the provisions hereof or of any
Guarantee or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Treasury Management Agreements entered into with
Treasury Management Banks and Swap Contracts entered into with Hedge Banks
unless the Administrative Agent has received written notice of such Secured
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Treasury Management Bank or Hedge Bank,
as the case may be.
9.12 Withholding. To the extent required by any applicable Law, the Agent may
withhold from any payment to any Lender, Swing Line Lender or L/C Issuer an
amount equal to any applicable withholding Tax. If the IRS or any Governmental
Authority asserts a claim that the Agent did not properly withhold Tax from any
amount paid to or for the account of any Lender, Swing Line Lender or L/C Issuer
for any reason (including because the appropriate form was not delivered or was
not properly executed, or because such Lender, Swing Line Lender or L/C Issuer
failed to notify the Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective), such Lender,
Swing Line Lender or L/C Issuer shall indemnify and hold harmless the Agent (to
the extent that the Administrative Agent has not already been reimbursed by the
applicable Borrower and without limiting or expanding the obligation of the
applicable Borrower to do so) for all amounts paid, directly or indirectly, by
the Agent as tax or otherwise, including any penalties, additions to Tax or
interest thereon, together with all expenses incurred, including legal expenses
and any out-of-pocket expenses,

154

--------------------------------------------------------------------------------


whether or not such Tax was correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender, Swing Line Lender or L/C Issuer by the
Agent shall be conclusive absent manifest error. Each Lender, Swing Line Lender
and L/C Issuer hereby authorizes the Agent to set off and apply any and all
amounts at any time owing to such Lender, Swing Line Lender or L/C Issuer under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Article IX. The agreements in this Article IX
shall survive the resignation and/or replacement of the Agent, any assignment of
rights by, or the replacement of, a Lender, Swing Line Lender or L/C Issuer, the
termination of the Loans and the repayment, satisfaction or discharge of all
obligations under this Agreement. Unless required by applicable Laws, at no time
shall the Agent have any obligation to file for or otherwise pursue on behalf of
a Lender, Swing Line Lender or L/C Issuer any refund of Taxes withheld or
deducted from funds paid for the account of such Lender, Swing Line Lender or
L/C Issuer.
ARTICLE X    

MISCELLANEOUS
10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the U.S. Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood that no amendment, modification, termination,
waiver or consent with respect to any condition precedent, covenant or Default
shall constitute an increase in the Commitment of any Lender);
(b)    (A) change the scheduled final maturity of any Loan, (B) postpone the
date for payment of any L/C Obligation or any interest or fees payable
hereunder, (C) change the amount of, waive or excuse any such payment or (D)
postpone the scheduled date of expiration of any Commitment or any Letter of
Credit beyond the Maturity Date, in any case, without the written consent of
each Lender directly affected thereby;
(c)    [Reserved];
(d)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or any fees or other amounts payable
hereunder or under any other Loan Document or change the form or currency of
payment without the written consent of each Lender directly affected thereby (it
being understood that any amendment or modification to the financial definitions
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (d); provided that only

155

--------------------------------------------------------------------------------


the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrowers to pay interest at
the Default Rate);
(e)    waive, change or consent to any departure from Section 2.12(a), Section
2.13 or Section 8.03 or the definition of “Pro rata Share” in a manner that
would alter the pro rata sharing of payments or the order of application of
payments required thereby without the written consent of each Lender;
(f)    waive, change or consent to any departure from any provision of this
Section 10.01 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender, other than to
increase such percentage or number or to give any additional Lender or group of
Lenders such right to waive, amend or modify or make any such determination or
grant any such consent;
(g)    other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;
(h)    amend Section 1.09(a) or the definition of “Alternative Currency” without
the written consent of each Multicurrency Facility Lender; or
(i)    other than a transaction permitted by Section 7.04, Section 7.05 or
Section 6.16, release Holdings, the U.S. Borrower or any Significant Subsidiary
that is a Subsidiary Guarantor from the Guarantee without the written consent of
each Lender;
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by a
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by any Agent in addition
to the Lenders required above, affect the rights or duties of such Agent under
this Agreement or any other Loan Document; and (iv) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification

156

--------------------------------------------------------------------------------


requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.
If, in connection with any proposed change, waiver, discharge or termination of
the provisions of this Agreement as contemplated by this Section 10.01, the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the U.S.
Borrower shall have the right to replace all non-consenting Lenders required to
obtain such consent with one or more Eligible Assignees in accordance with
Section 10.13, so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination.
Notwithstanding anything to the contrary, without the consent of any other
Person, the applicable Loan Party or Parties and the Administrative Agent and/or
Collateral Agent may (in its or their respective sole discretion, or shall, to
the extent required by any Loan Document) enter into any amendment or waiver of
any Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the U.S. Borrower (a) to add one or more additional credit facilities
to this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Loans and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders.
10.02 Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the U.S. Borrower, the Canadian Borrower, the Administrative Agent,
the Canadian Agent, the Collateral Agent, an L/C Issuer or a Swing Line Lender,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail

157

--------------------------------------------------------------------------------


address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Canadian
Agent, any other applicable Facility Agent, the Collateral Agent or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent, the Canadian Agent, any other applicable
Facility Agent, or any of their Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender or any L/C Issuer for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise)

158

--------------------------------------------------------------------------------


arising out of any Borrower’s or any applicable Facility Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender or any L/C Issuer for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrowers, any applicable Facility
Agent, the Collateral Agent, each L/C Issuer and each Swing Line Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the U.S. Borrower, the
Administrative Agent, the Canadian Agent, any other applicable Facility Agent,
the Collateral Agent, each L/C Issuer and each Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent, the Canadian Agent and
any other applicable Facility Agent from time to time to ensure that the
Administrative Agent, the Canadian Agent and any other applicable Facility Agent
have on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the U.S. Borrower or its securities for purposes of United
States Federal or state securities laws.
(e)    Reliance by each Applicable Facility Agent, the Collateral Agent, L/C
Issuer and Lenders. Each applicable Facility Agent, the Collateral Agent, the
L/C Issuers and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Borrowing or Conversion Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Each Borrower shall indemnify each applicable Facility Agent, the
Collateral Agent, each L/C Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of such
Borrower. All telephonic notices to and other telephonic communications with any
applicable Facility Agent or the Collateral Agent may be recorded by any such
Facility Agent or the Collateral Agent, and each of the parties hereto hereby
consents to such recording.
10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C Issuer,
any applicable Facility Agent or the Collateral Agent to exercise, and no delay
by any such

159

--------------------------------------------------------------------------------


Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent (and, in the sole discretion of the Administrative Agent,
the Canadian Agent or other applicable Facility Agent) in accordance with
Section 8.02 for the benefit of all the Lenders and the L/C Issuers; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Canadian Agent, any other applicable Facility Agent, any
L/C Issuer or any Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as Canadian Agent, Facility Agent,
L/C Issuer or Swing Line Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
10.04 Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The U.S. Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by each Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for any Agent), in
connection with due diligence, the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out‑of‑pocket expenses incurred by the L/C Issuers in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out‑of‑pocket expenses incurred by each
Agent, any Lender or any L/C Issuer (including the fees, charges and
disbursements of any counsel for any Agent, any Lender or any L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out‑of‑pocket

160

--------------------------------------------------------------------------------


expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
(b)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Agent (and any sub-agent thereof), the Arranger, each
Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
expenses and settlement costs (but in the case of counsel to such Indemnitees,
limited to the fees, charges and disbursements of a single firm of counsel for
all Indemnitees and, if necessary, a single firm of local counsel to such
Indemnitees in each relevant jurisdiction (and, in the case of a conflict of
interest, one additional firm of counsel to each affected Indemnitee and, if
reasonably necessary, one additional firm of local counsel to each affected
Indemnitee in any relevant jurisdiction)), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Material on, at, under or from any property owned or
operated by the U.S. Borrower or any of the Subsidiaries, or any Environmental
Claim related in any way to the U.S. Borrower or any of the Subsidiaries, or
(iv) any actual or threatened claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party, by any Loan Party or any equity holder
or creditor of a Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities, expenses
or settlement costs are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, and provided further that Article III (instead of
this Section 10.04) shall govern indemnity with respect to the matters addressed
in such Article (including, without limitation, Taxes), except that Taxes
representing losses, claims, damages, etc., with respect to a non-Tax claim may
be covered by this Section 10.04(b) (without duplication of Article III). The
U.S. Borrower agrees that no Indemnitee shall have any liability (whether direct
or indirect, in contract or tort or otherwise) to U.S. Borrower, its
Subsidiaries or Affiliates or to U.S. Borrower’s or Holdings’ equity holders or
creditors arising out of, related to or in connection with any aspect of the
Transaction or the Loan Documents, except to the extent of direct (as opposed to
special, indirect, consequential or punitive) damages determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. It is
further agreed that the Lenders shall only have liability to U.S. Borrower (as
opposed to any other Person). Notwithstanding any other provision of the Loan
Documents, no Indemnitee shall be liable for any damages arising from the use by
others of information or other materials obtained through electronic
telecommunications or other information transmission systems, other than for
direct or actual

161

--------------------------------------------------------------------------------


damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final, non-appealable judgment of a court of
competent jurisdiction. The Loan Parties shall not, without the prior written
consent of an Indemnitee (which consent shall not be unreasonably withheld),
effect any settlement of any pending or threatened proceeding against an
Indemnitee in respect of which indemnity could have been sought hereunder by
such Indemnitee unless (i) such settlement includes an unconditional release of
such Indemnitee from all liability or claims that are the subject matter of such
claim, litigation, investigation or proceeding and (ii) does not include any
statement as to any admission of fault, culpability, wrong-doing or a failure to
act by or on behalf of such Indemnitee. The Loan Parties shall not be liable for
any settlement of any claim, litigation, investigation or proceeding effected
without the written consent (which consent shall not be unreasonably withheld,
conditioned or delayed) of the Loan Parties, but if settled with the written
consent of the Loan Parties, the Loan Parties agree to indemnify and hold
harmless each Indemnitee from and against any and all claims, damages, losses,
liabilities and expenses by reason of such claim, litigation, investigation or
proceeding in accordance with and to the extent provided in the other provisions
of this Section 10.04.
(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section 10.04 to be paid by them to the Administrative Agent (or any
sub-agent thereof), the Canadian Agent, any other applicable Facility Agent, the
Collateral Agent, any L/C Issuer, any Swing Line Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Canadian Agent, any other applicable Facility
Agent, the Collateral Agent, (or any sub-agent thereof), each L/C Issuer, each
Swing Line Lender or such Related Party, as the case may be, such Lender’s Pro
rata Share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Canadian Agent, any other
applicable Facility Agent, the Collateral Agent (or any sub-agent thereof), any
Swing Line Lender or any L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), the Canadian Agent, any other applicable Facility Agent,
the Collateral Agent (or any sub-agent thereof), or L/C Issuer or Swing Line
Lender in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions

162

--------------------------------------------------------------------------------


contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, the Canadian Agent, any other
applicable Facility Agent, the Collateral Agent and the L/C Issuers, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to any Agent, any L/C Issuer or any Lender, or any Agent, any
L/C Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Agent, any L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
each Agent upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by such Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to (x)
with respect to amounts denominated in Dollars, the Federal Funds Rate from time
to time in effect, (y) with respect to amounts denominated in Canadian Dollars,
the rate of interest per annum at which overnight deposits in any amount
approximately equal to the amount with respect to which such rate is determined,
would be offered for such day by Bank of America, N.A., Canada Branch, plus any
administrative, processing or similar fees customarily charged by Bank of
America, N.A., Canada Branch and (z) with respect to amounts denominated in any
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market. The
obligations of the Lenders and L/C Issuers under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.


10.06 Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither any
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section
10.06, (ii) by way of participation in accordance with

163

--------------------------------------------------------------------------------


the provisions of subsection (d) of this Section 10.06, (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section 10.06, or (iv) to an SPC in accordance with the provisions
of subsection (h) of this Section 10.06 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Canadian Agent, any other applicable Facility Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that
(i)    except in the case of an assignment of the entire remaining amount of the
assigning (x) U.S. Dollar Facility Lender’s U.S. Dollar Facility Commitment or
U.S. Dollar Facility Revolving Loans at the time owing to it or in the case of
an assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the U.S. Dollar Facility Commitment
(which for this purpose includes U.S. Dollar Facility Revolving Loans
outstanding thereunder) of the assigning U.S. Dollar Facility Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the U.S.
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed and provided that the U.S. Borrower shall be deemed to have consented
if it has not objected in writing to any such assignment within 10 Business Days
after having received notice thereof); provided, however, that concurrent
assignments under this clause (x) to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met and (y) Multicurrency Facility Lender’s Multicurrency Facility
Commitment or Multicurrency Facility Revolving Loans at the time owing to it or
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the
Multicurrency Facility Commitment (which for this purpose includes Multicurrency
Facility Revolving Loans outstanding thereunder) of the assigning Multicurrency
Facility Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment, is delivered to the
applicable Facility Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $1,000,000 or
C$1,000,000, as applicable, with respect to Multicurrency Facility Commitments
and Multicurrency Facility Revolving Loans unless each of the applicable
Facility Agent and, so long as no Event of Default has occurred and is
continuing, the U.S. Borrower otherwise consents

164

--------------------------------------------------------------------------------


(each such consent not to be unreasonably withheld or delayed and provided that
the U.S. Borrower shall be deemed to have consented if it has not objected in
writing to any such assignment within 10 Business Days after having received
notice thereof); provided, however, that concurrent assignments under this
clause (y) to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swing Line Loans;
(iii)    (x) any assignment of a U.S. Dollar Facility Commitment or a U.S.
Dollar Facility Revolving Loan must be approved by the Administrative Agent,
each U.S. Dollar Facility L/C Issuer and the U.S. Dollar Facility Swing Line
Lender (provided that each such approval required by this clause (iii) shall not
be unreasonably withheld) unless, in the case of the approval of the
Administrative Agent only, the Person that is the proposed assignee is itself a
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee), and (y) any assignment of a Multicurrency Facility
Commitment or a Multicurrency Facility Revolving Loan must be approved by the
applicable Facility Agent, each Multicurrency Facility L/C Issuer and the
Multicurrency Facility Swing Line Lender (provided that each such approval
required by this clause (iii) shall not be unreasonably withheld) unless, in the
case of the approval of the applicable Facility Agent only, the Person that is
the proposed assignee is itself a Lender (whether or not the proposed assignee
would otherwise qualify as an Eligible Assignee);
(iv)    (x) the parties to each assignment of a U.S. Dollar Facility Commitment
or a U.S. Dollar Facility Revolving Loan shall execute and deliver to the
Administrative Agent, an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in Schedule
10.06, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire and (y) the parties to
each assignment of a Multicurrency Facility Commitment or a Multicurrency
Facility Revolving Loan shall execute and deliver to the applicable Facility
Agent, an Assignment and Assumption, together with a processing and recordation
fee in the amount, if any, required as set forth in Schedule 10.06, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the applicable
Facility Agent an Administrative Questionnaire;
(v)    no such assignment shall be made to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender; and
(vi)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the applicable Facility
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of

165

--------------------------------------------------------------------------------


participations or subparticipations, or other compensating actions, including
funding, with the consent of the U.S. Borrower and Administrative Agent, the
applicable Pro rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the applicable Facility Agent or any
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full Pro rata Share of all Loans and participations in Letters
of Credit and Swing Line Loans. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the applicable Facility Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each applicable Borrower (at its expense) shall
execute and deliver the applicable Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection or subsection (c) hereof shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section 10.06.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the U.S. Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it in respect of the U.S.
Dollar Facility Revolving Loans and U.S. Dollar Facility Revolving Commitments
and a register for the recordation of the names and addresses of the U.S. Dollar
Facility Lenders, and the U.S. Dollar Facility Commitments of, and principal and
interest amounts of the U.S. Dollar Facility Revolving Loans, U.S. Dollar
Facility Swing Line Loans and U.S. Dollar Facility L/C Obligations owing to,
each U.S. Dollar Facility Lender pursuant to the terms hereof from time to time
(the “U.S. Dollar Facility Register”). The Canadian Agent (and each other
applicable Facility Agent), acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Canadian Agent’s Office (or such other
applicable Facility Agent’s Office) a copy of each Assignment and Assumption
delivered to it in respect of the Multicurrency Facility Revolving Loans and
Multicurrency Facility Revolving Commitments and a register for the recordation
of the names and addresses of the Multicurrency Facility Lenders, and the
Multicurrency Facility Commitments of, and principal and interest amounts of the
Multicurrency Facility Revolving Loans, Multicurrency Facility Swing Line Loans
and Multicurrency Facility L/C Obligations owing to, each

166

--------------------------------------------------------------------------------


Multicurrency Facility Lender pursuant to the terms hereof from time to time
(the “Multicurrency Facility Register” and, together with the U.S. Dollar
Facility Register, the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, each applicable Facility Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as the owner of its interests in the Loans and L/C Obligations as
set forth in the Register and as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. Each applicable Facility
Agent shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrowers and the L/C Issuers at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender wishing to consult with other Lenders
in connection therewith may request and receive from each applicable Facility
Agent a copy of the Register.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, or any applicable Facility Agent sell participations to
any Person (other than a natural person, a Defaulting Lender or the U.S.
Borrower or the U.S. Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans, if applicable) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, each applicable Facility Agent, the
Lenders and the L/C Issuers shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(a),
(b), (c) or (d) that affects such Participant. Subject to the foregoing
provisions of this subsection (d) and to subsection (e) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
those sections read as if a Participant were a Lender) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. Subject to the foregoing provisions of this
subsection (d), to the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the applicable Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The

167

--------------------------------------------------------------------------------


entries in the Participant Register shall be conclusive and such Lender (and the
Borrowers, to the extent that the Participant requests payment from any
Borrower) shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The portion of the Participant
Register relating to any Participant requesting payment from any Borrower under
the Loan Documents shall be made available to such Borrower upon reasonable
request.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent that any entitlement to a greater
payment results from a Change in Law arising after such Participant became a
Participant.
(f)    Certain Pledges. Any Lender may, without the consent of the U.S.
Borrower, the Canadian Borrower or any applicable Facility Agent, at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note(s), if any) to secure obligations of
such Lender, including (i) any pledge or assignment to secure obligations to a
Federal Reserve Bank and (ii) any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender as collateral security
for such obligations or securities, or to any trustee for, or any other
representative of, such holders; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent, any applicable Facility
Agent and the U.S. Borrower (an “SPC”) the option to provide all or any part of
any Loan that such Granting Lender would otherwise be obligated to make pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, (ii) if an SPC elects not to exercise
such option or otherwise fails to make all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to any applicable Facility
Agent as is required under Section 2.12(b)(ii), and (iii) such SPC and the
applicable Loan or any applicable part thereof, shall be appropriately reflected
in the Register. Subject to the provisions of this subsection (h), the U.S.
Borrower agrees that each SPC shall be entitled to the benefits of Sections
3.01, 3.04 and 3.05 (subject to the requirements and

168

--------------------------------------------------------------------------------


limitations of those sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the U.S. Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), except
to the extent that any entitlement to a greater payment under Section 3.01, 3.04
or 3.05 results from a Change in Law arising after the grant to such SPC, (ii)
no SPC shall be liable for any indemnity or similar payment obligation under
this Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, subject to compliance with the
provisions of this Section 10.06 regarding the Register and/or the Participant
Register, as appropriate, any SPC may (i) with notice to, but without prior
consent of the U.S. Borrower and the applicable Facility Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and (ii)
disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or guarantee or credit or liquidity enhancement to such SPC.
(i)    Resignation as L/C Issuer or Swing Line Lender After Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America (together with Bank of America, N.A., Canada Branch) assigns all of
its Commitment and Revolving Loans pursuant to subsection (b) above, Bank of
America and Bank of America, N.A., Canada Branch may, (i) upon 30 days’ notice
to the U.S. Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the U.S. Borrower and the Lenders, resign as Swing Line Lender.
In the event of any such resignation as L/C Issuer or Swing Line Lender, the
Required Lenders, in consultation with the U.S. Borrower, shall be entitled to
appoint from among the Lenders (with the consent of the applicable Lender) a
successor L/C Issuer or Swing Line Lender hereunder; provided that if (i) the
Required Lenders shall not have so appointed any such successor within the
30-day period following Bank of America’s and Bank of America, N.A., Canada
Branch’s notice of resignation, or (ii) Bank of America shall have resigned as
Administrative Agent and Bank of America, N.A., Canada Branch shall have
resigned as Canadian Agent, in accordance with Section 9.06, Bank of America may
appoint such successor. Any such resignation shall be effective upon the
appointment (with the consent of the applicable Lender) of a successor. If Bank
of America or Bank of America, N.A., Canada Branch resign as an L/C Issuer, they
shall retain all the rights and obligations of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make

169

--------------------------------------------------------------------------------


Base Rate Revolving Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If Bank of America resigns as the U.S. Dollar
Facility Swing Line Lender or Bank of America, N.A., Canada Branch resigns as
Multicurrency Facility Swing Line Lender, they shall retain all the rights of a
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Revolving Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).
10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Canadian Agent, any other applicable Facility Agent,
the Lenders and the L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives, (b) to the extent
requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; provided that any
applicable Facility Agent or such Lender, unless prohibited by any Law, shall
use reasonable efforts to notify the U.S. Borrower in advance of any disclosure
pursuant to this clause (c) but only to the extent reasonably practicable under
the circumstances and on the understanding that neither the applicable Facility
Agent nor any Lender shall incur any liability for failure to give such notice,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any pledgee
pursuant to Section 10.06(f), any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Contract with the U.S. Borrower or any Subsidiary, (g)
with the consent of the U.S. Borrower or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the applicable Facility Agent, any Lender, any L/C
Issuer or any of their respective Affiliates on a nonconfidential basis from a
source other than the U.S. Borrower.
For purposes of this Section, at any time that the U.S. Borrower or any
Subsidiary is not a reporting company, “Information” means all information
received from the U.S. Borrower or any Subsidiary relating to the U.S. Borrower
or any Subsidiary or any of their respective businesses, other than any such
information that is available to the applicable Facility Agent, any Lender or
any L/C Issuer on a nonconfidential basis prior to disclosure by the U.S.
Borrower or any Subsidiary. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any

170

--------------------------------------------------------------------------------


time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the U.S.
Borrower or any other Loan Party (other than the Canadian Borrower) against any
and all of the obligations of the U.S. Borrower or such Loan Party (other than
the Canadian Borrower) now or hereafter existing under this Agreement or any
other Loan Document to such Lender or such L/C Issuer, irrespective of whether
or not such Lender or such L/C Issuer shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the U.S.
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or such L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the applicable
Facility Agent, for further application in accordance with the provisions of
Section 2.16 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
applicable Facility Agents and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the applicable Facility Agent, a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the U.S. Borrower and the applicable Facility Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.
10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the applicable Facility
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
applicable Facility Agent or a Lender exceeds the Maximum Rate, such Person may,
to the extent permitted by applicable Law, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.03, this Agreement shall become effective when it shall have been
executed by the

171

--------------------------------------------------------------------------------


Administrative Agent and the Canadian Agent and when the Administrative Agent
and Canadian Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or pdf
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Canadian Agent, any other applicable Facility Agent
and each Lender, regardless of any investigation made by such Agent or any
Lender or on their behalf and notwithstanding that such Agent or any Lender may
have had notice or knowledge of any Default at the time of any Credit Extension,
and shall continue in full force and effect as long as any Commitment shall
remain in effect, any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding.
10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the Canadian Agent, any
other applicable Facility Agent, the applicable L/C Issuer or the applicable
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
10.13 Replacement of Lenders. If any Lender requests compensation under Section
3.04, if any Lender gives notice pursuant to Section 3.02, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, and such
amounts or compensation do not affect Lenders generally, or if any Lender is a
Defaulting Lender or as provided in Section 10.01, then such Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent (and, if such Lender is a Multicurrency Facility Lender, the applicable
Facility Agent), require such Lender to assign and delegate (including by
executing an Assignment and Assumption relating thereto), without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which Eligible Assignee may be another Lender, if a
Lender accepts such assignment); provided that:

172

--------------------------------------------------------------------------------


(a)    the U.S. Borrower shall have paid to the applicable Facility Agent the
assignment fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of and premium (if any) on its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower (in the case of all other
amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the U.S. Borrower to require such assignment and
delegation cease to apply.
10.14 Governing Law, Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
SUCH STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, THE CANADIAN AGENT, ANY OTHER APPLICABLE FACILITY
AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE

173

--------------------------------------------------------------------------------


BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN FACSIMILE, TELEPHONE OR
ELECTRONIC COMMUNICATION) IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the U.S. Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Canadian Agent, any other
applicable Facility Agent, and the Arranger are arm’s-length commercial
transactions between the U.S. Borrower and its Affiliates, on the one hand, and
the Administrative Agent, the Canadian Agent, any other applicable Facility
Agent and the Arranger, on the other hand, (B) the U.S. Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent

174

--------------------------------------------------------------------------------


it has deemed appropriate, and (C) the U.S. Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Canadian Agent, any other applicable Facility Agent and the Arranger
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the U.S. Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Canadian Agent, any other applicable Facility Agent nor the Arranger has any
obligation to the U.S. Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Canadian Agent, any other applicable Facility Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the U.S. Borrower and its
Affiliates, and neither the Administrative Agent, the Canadian Agent, any other
applicable Facility Agent nor the Arranger has any obligation to disclose any of
such interests to the U.S. Borrower or its Affiliates. To the fullest extent
permitted by law, the U.S. Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, the Canadian Agent, any other
applicable Facility Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
10.17 USA Patriot Act Notice. Each Lender that is subject to the Patriot Act (or
any Canadian Anti-Terrorism Laws), the Administrative Agent (for itself and not
on behalf of any Lender) and the Canadian Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrowers that pursuant to the requirements of
the Patriot Act and any Canadian Anti-Terrorism Laws, respectively, it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of the Borrowers and other
information that will allow such Lender, the Administrative Agent or the
Canadian Agent to identify the Borrowers in accordance with the Patriot Act and
such Canadian Anti-Terrorism Laws, as the case may be.
10.18 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the applicable
Facility Agent could purchase the first currency with such other currency on the
Business Day preceding that on which final judgment is given. The obligation of
each Borrower in respect of any such sum due from it to such Facility Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by such Facility Agent of any sum adjudged to
be so due in the Judgment Currency, such Facility Agent may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to such Facility Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify

175

--------------------------------------------------------------------------------


such Facility Agent or the Person to whom such obligation was owing against such
loss. If the amount of the Agreement Currency so purchased is greater than the
sum originally due to such Facility Agent in such currency, such Facility Agent
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).
10.19 Amendment and Restatement. It is the intention of each of the parties
hereto that the First Amended and Restated Credit Agreement be amended and
restated in its entirety pursuant to this Agreement so as to preserve the
perfection and priority of all Liens securing Indebtedness and Obligations under
the First Amended and Restated Credit Agreement and that all Indebtedness and
Obligations of the Loan Parties hereunder shall be secured by the Liens
evidenced under the Security Documents and that this Agreement does not
constitute a novation or termination of the Indebtedness and Obligations
existing under the First Amended and Restated Agreement (or serve to terminate
Section 10.04 of the First Amended and Restated Credit Agreement). The parties
hereto further acknowledge and agree that this Agreement constitutes an
amendment of the First Amended and Restated Credit Agreement made under and in
accordance with the terms of Section 10.01 of the First Amended and Restated
Credit Agreement. In addition, unless specifically amended hereby, each of the
Loan Documents and the Exhibits and Schedules to the First Amended and Restated
Credit Agreement shall continue in full force and effect and that, from and
after the Second Restatement Date, all references to the “Credit Agreement”
contained therein shall be deemed to refer to this Agreement.
[Signature Pages Follow]

176

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
THE WILLIAM CARTER COMPANY,
as U.S. Borrower


By: /s/ RICHARD F. WESTENBERGER    
Name:
Richard F. Westenberger

Title:
Chief Financial Officer



THE GENUINE CANADIAN CORP.,
as Canadian Borrower


By: /s/ RICHARD F. WESTENBERGER
Name:
Richard F. Westenberger

Title:
Chief Financial Officer




[Signature Page to Credit Agreement]
         

--------------------------------------------------------------------------------


BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent


By: /s/ DON B. PINZON    
Name:
Don B. Pinzon

Title:
Vice President

    

[Signature Page to Credit Agreement]
         

--------------------------------------------------------------------------------


BANK OF AMERICA, N.A., as a Lender, L/C Issuer and U.S. Dollar Facility Swing
Line Lender


By: /s/ JAIME C. ENG    
Name:
Jaime C. Eng

Title:
Vice President



BANK OF AMERICA, N.A., CANADA BRANCH as Canadian Agent, a Lender, Multicurrency
Facility L/C Issuer and Multicurrency Facility Swing Line Lender


By: /s/ MEDINA SALES DE ANDRADE
Name:
Medina Sales de Andrade

Title:
Vice President




































































[Signature Page to Credit Agreement]
         

--------------------------------------------------------------------------------




Bank of Montreal, as Lender


By: /s/ SEAN GALLAWAY    
Name:
Sean Gallaway

Title:
Vice President


















































































[Signature Page to Credit Agreement]
         

--------------------------------------------------------------------------------




BMO Harris Financing, Inc. as Lender


By: /s/ KATHERINE K. ROBINSON    
Name:
Katherine K. Robinson

Title:
Vice President

    











































































[Signature Page to Credit Agreement]
         

--------------------------------------------------------------------------------




Branch Banking and Trust Company, as
Lender


By: /s/ BRANTLEY ECHOLS
Brantley Echols
Senior Vice President



















































































[Signature Page to Credit Agreement]
         

--------------------------------------------------------------------------------




FIFTH THIRD BANK, AN Ohio Banking Corpo-
ration, as a Lender


By: /s/ KENNETH W. DEERE    
Name:
Kenneth W. Deere

Title:
Senior Vice President



FIFTH THIRD BANK, AN Ohio Banking
Corporation and authorized foreign bank under the
Bank Act (Canada), as a Lender


By: /s/ MAURO SPAGNOLO
Name: Mauro Spagnolo
Title: Managing Director & Principal Officer



































































[Signature Page to Credit Agreement]
         

--------------------------------------------------------------------------------




HSBC Bank USA, N.A., as Lender


By: /s/ Rafael S. De Paoli    
Name:
Rafael S. De Paoli

Title:
Vice President




















































































[Signature Page to Credit Agreement]
         

--------------------------------------------------------------------------------






                        JPMORGAN CHASE BANK, N.A., as Lender


By: /s/ JOHN A. HORST    
Name:
John A. Horst

Title:
Credit Executive














































































[Signature Page to Credit Agreement]
         

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, as Lender


By: /s/ DEBORAH BOOTH
Name:
Deborah Booth

Title:
Vice President




















































































[Signature Page to Credit Agreement]
         

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as Lender


By: /s/ GORDON MACARTHUR    
Name:
Gordon MacArthur

Title:
Authorized Signatory






















































































[Signature Page to Credit Agreement]
         

--------------------------------------------------------------------------------




SunTrust Bank, as Lender


By: /s/ KELLY GUNTER    
Name:
Kelly Gunter

Title:
Vice President






















































































[Signature Page to Credit Agreement]
         

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as
Lender


By: /s/ FRANCES W. JOSEPHIC    
Name:
Frances W. Josephic

Title:
Vice President




















































































[Signature Page to Credit Agreement]
         

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
CANADA BRANCH, as Lender


By: /s/ JOSEPH RAUHALA    
Name:
Joseph Rauhala

Title:
Principal Officer



         






         





































































[Signature Page to Credit Agreement]
         

--------------------------------------------------------------------------------




Wells Fargo Bank, National Association,
as Lender


By: /s/ KAY REEDY    
Name:
Kay Reedy

Title:
Managing Director




[Signature Page to Credit Agreement]
         